Exhibit 10.1

 

 

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

by and among

FIFTH THIRD BANK, an Ohio banking corporation, as Agent

THE FINANCIAL INSTITUTIONS

FROM TIME TO TIME A PARTY HERETO,

as Lenders

OMNI ENERGY SERVICES CORP.

and

CERTAIN SUBSIDIARIES OF OMNI ENERGY SERVICES CORP. A PARTY HERETO,

as the Credit Parties

dated as of April 23, 2008

 

 

 

FIFTH THIRD BANK, an Ohio banking corporation,

as Lead Arranger and Sole Book Runner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE

SECTION

   HEADING    SECTION 1.    DEFINITIONS    2

SECTION 2.

   LOANS    22

SECTION 3.

   LETTERS OF CREDIT    28

SECTION 4.

   INTEREST, FEES AND CHARGES    30

SECTION 5.

   COLLATERAL    35

SECTION 6.

   PRESERVATION OF COLLATERAL AND PERFECTION OF SECURITY INTERESTS THEREIN    37

SECTION 7.

   POSSESSION OF COLLATERAL AND RELATED MATTERS    37

SECTION 8.

   COLLECTIONS    37

SECTION 9.

   COLLATERAL, AVAILABILITY AND FINANCIAL REPORTS AND SCHEDULES    39

SECTION 10.

   TERMINATION    40

SECTION 11.

   REPRESENTATIONS AND WARRANTIES    41

SECTION 12.

   AFFIRMATIVE COVENANTS    45

SECTION 13.

   NEGATIVE COVENANTS    52

SECTION 14.

   FINANCIAL COVENANTS    57

SECTION 15.

   DEFAULT    57

SECTION 16.

   REMEDIES UPON AN EVENT OF DEFAULT    60

SECTION 17.

   CONDITIONS PRECEDENT    62



--------------------------------------------------------------------------------

SECTION 18.

   SETTLEMENTS, DISTRIBUTIONS AND APPORTIONMENT OF PAYMENTS    62

SECTION 19.

   JOINT AND SEVERAL LIABILITY    63

SECTION 20.

   AGENT    65

SECTION 21.

   ASSIGNABILITY    70

SECTION 22.

   CREDIT PARTY REPRESENTATIVE    73

SECTION 23.

   AMENDMENTS    73

SECTION 24.

   NONLIABILITY OF AGENT AND LENDERS    74

SECTION 25.

   INDEMNIFICATION    75

SECTION 26.

   NOTICE    75

SECTION 27.

   CHOICE OF GOVERNING LAW; CONSTRUCTION; FORUM SELECTION    76

SECTION 28.

   HEADINGS OF SUBDIVISIONS    76

SECTION 29.

   POWER OF ATTORNEY    76

SECTION 30.

   CONFIDENTIALITY    77

SECTION 31.

   COUNTERPARTS    77

SECTION 32.

   ELECTRONIC SUBMISSIONS    77

SECTION 33.

   WITHHOLDING TAXES    78

SECTION 34.

   CONSTRUCTION    79

SECTION 35.

   SHARING SET-OFFS AND OTHER PAYMENTS RECEIVED    79

 

- ii -



--------------------------------------------------------------------------------

SECTION 36.

   WAIVER OF JURY TRIAL; OTHER WAIVERS    80

SECTION 37.

   AMENDMENT AND RESTATEMENT    81

SECTION 38.

   RELEASE    81

 

- iii -



--------------------------------------------------------------------------------

EXHIBITS       EXHIBIT A    —      Business and Collateral Locations EXHIBIT B
   —      Compliance Certificate EXHIBIT C    —      Commercial Tort Claims
EXHIBIT D    —      Form of Assignment and Acceptance Agreement EXHIBIT E    —  
   Borrowing Base Certificate SCHEDULES       SCHEDULE I    —      SUBSIDIARY
BORROWERS SCHEDULE 1    —      PERMITTED LIENS SCHEDULE 11(G)    —     
LITIGATION SCHEDULE 11(I)    —      AFFILIATE TRANSACTIONS SCHEDULE 11(J)    —  
   NAMES & TRADE NAMES SCHEDULE 11(K)    —      MOTOR VEHICLES SCHEDULE 11(N)   
—      INDEBTEDNESS SCHEDULE 11(P)    —      PARENT, SUBSIDIARIES AND AFFILIATES
SCHEDULE 11(W)    —      ACQUISITION AGREEMENT

 

- iv -



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (as amended, modified or
supplemented from time to time, this “Agreement”) made as of 23rd day of April,
2008 by and among (i) FIFTH THIRD BANK, an Ohio banking corporation (in its
individual capacity, “Fifth Third Bank”), having an office at Fifth Third
Center, 38 Fountain Square Plaza, MD 109047, Cincinnati, Ohio 45263, as agent
(in such capacity as agent, “Agent”) for the lenders from time to time a party
hereto (“Lenders”), (ii) all other Lenders, (iii) OMNI ENERGY SERVICES CORP., a
Louisiana corporation, having its principal place of business at 4500 N.E.
Evangeline Thruway, Carencro, Louisiana 70520 (“OMNI”), (iv) each Subsidiary of
OMNI listed on Schedule I attached hereto, each having its principal place of
business as set forth adjacent to its name on Schedule I attached hereto (each
being a “Subsidiary Borrower” and collectively, the “Subsidiary Borrowers”)
(OMNI and the Subsidiary Borrowers are collectively referred to as “Initial
Borrowers” and are each an “Initial Borrower”) and (v) the other Credit Parties
signatory hereto.

W  I  T  N  E  S  S  E  T  H  :

WHEREAS, OMNI, certain of the other Credit Parties, General Electric Capital
Corporation (“GECC”), as agent and a lender and other Persons signatory thereto
as lenders entered into that certain Credit Agreement dated as of May 18, 2005
(as amended, restated, amended and restated, refinanced, replaced, supplemented
or otherwise modified from time to time, the “GECC Credit Agreement”);

WHEREAS, pursuant to that certain Assignment Agreement dated as of December 9,
2005, GECC assigned all of its right, title and interest under the GECC Credit
Agreement and the loans thereunder and collateral securing such loans to ORIX
Finance Corp., a Delaware corporation (“ORIX”);

WHEREAS, OMNI, certain of the other Credit Parties, ORIX, as agent and a lender,
and other Persons signatory thereto as lenders entered into those certain Second
Amended and Restated Credit Agreements, each dated on or about November 1, 2006
(said Credit Agreements, as amended, restated, extended or amended and restated
from time to time, collectively, the “ORIX Credit Agreement”);

WHEREAS, pursuant to one or more assignments and other agreements, ORIX assigned
all of its right, title and interest under the ORIX Credit Agreement and the
loans thereunder and the collateral securing such loans to LaSalle Business
Credit, LLC, a Delaware limited liability company (“LaSalle”);

WHEREAS, certain of the Credit Parties entered into that certain Loan and
Security Agreement dated February 28, 2007, by and among certain of such Credit
Parties (the “Existing Credit Parties”), LaSalle, as agent and a lender and
other parties signatory thereto, pursuant to which, among other things, LaSalle
and the other lenders party thereto provided secured loans to the borrowers
named therein up to an aggregate principal amount of $64,500,000 and the parties
thereto restated in its entirety the ORIX Credit Agreement (as amended,
restated, extended or amended and restated from time to time, the “Existing
Agreement”);



--------------------------------------------------------------------------------

WHEREAS, Agent, on behalf of itself and the other Lenders, and Lenders have
acquired the rights and interests of LaSalle and the other lenders under and
party to the Existing Agreement and the Existing Loan Documents pursuant to one
or more assignments of all of ORIX’s rights under the Existing Loan Documents;

WHEREAS, the Credit Parties desire to jointly and severally assume all existing
obligations and liabilities of the Existing Credit Parties under the Existing
Loan Documents pursuant to their joinder and execution of this Agreement;

WHEREAS, the parties hereto desire to amend, restate and modify in its entirety,
but not extinguish, the Existing Agreement as provided herein, and, in
furtherance of the foregoing, Borrowers may, from time to time, request Loans
from Agent and Lenders, and the parties wish to provide for the terms and
conditions upon which such Loans or other financial accommodations, if made by
Agent and Lenders, shall be made;

NOW, THEREFORE, in consideration of any and all Loans (including any and all
Loans by renewal or extension) hereafter made to a Borrower by Agent and/or
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Credit Parties, the parties
agree as follows:

SECTION 1. DEFINITIONS.

“Account”, “Account Debtor”, “Chattel Paper”, “Commercial Tort Claims”, “Deposit
Accounts”, “Documents”, “Electronic Chattel Paper”, “Fixtures”, “General
Intangibles”, “Goods”, “Instruments”, “Investment Property”, “Letter-of-Credit
Right”, “Proceeds”, “Supporting Obligations” and “Tangible Chattel Paper” shall
have the respective meanings assigned to such terms in the Illinois Uniform
Commercial Code, as the same may be in effect from time to time.

“Acquisition Documents” shall mean the Acquisition Agreement and all other
agreements, certificates and instruments executed in connection therewith.

“Affiliate” shall mean any Person (i) which directly or indirectly through one
or more intermediaries controls, is controlled by, or is under common control
with, a Credit Party, (ii) which beneficially owns or holds five percent (5%) or
more of the voting control or equity interests of a Credit Party, or (iii) five
percent (5%) or more of the voting control or equity interests of which is
beneficially owned or held by a Credit Party.

“Applicable Margin” shall mean, from the date hereof until the date of the first
adjustment described below, the rate per annum equal (i) with respect to the
Term A Loans that are Base Rate Loans, .75%, (ii) with respect to the Term A
Loans that are LIBOR Rate Loans, 2.25%, (iii) with respect to DD Term Loans that
are Base Rate Loans, 1.00%, (iv) with respect to DD Term Loans that are LIBOR
Rate Loans, 2.50%, (v) with respect to Revolving Loans that

 

- 2 -



--------------------------------------------------------------------------------

are Base Rate Loans, .50%, (vi) with respect to Revolving Loans that are LIBOR
Rate Loans, 2.00%, (vii) with respect to standby Letters of Credit, 2.00%, and
(viii) with respect to documentary Letters of Credit, 2.00%, and thereafter, a
rate per annum determined by reference to the following grid:

 

LEVEL

  

LEVERAGE RATIO

   REVOLVING LOANS     TERM A LOANS     DD TERM LOANS     STAND-BY
LETTERS
OF
CREDIT     DOCUMENTARY
LETTERS OF
CREDIT         Base
Rate
Loans     LIBOR
Rate
Loans     Commitment
Fee     Base
Rate
Loans     LIBOR
Rate
Loans     Base
Rate
Loans     LIBOR
Rate
Loans     Commitment
Fee       I    Greater than or equal to 2.00    1.00 %   2.50 %   0.40 %   1.25
%   2.75 %   1.50 %   3.00 %   0.50 %   2.50 %   2.50 % II    Equal to or
greater than 1.50 but less than 2.00    0.75 %   2.25 %   0.35 %   1.00 %   2.50
%   1.25 %   2.75 %   0.50 %   2.25 %   2.25 % III    Equal to or greater than
1.00 but less than 1.50    0.50 %   2.00 %   0.30 %   0.75 %   2.25 %   1.00 %  
2.50 %   0.50 %   2.00 %   2.00 % IV    Less than 1.00    0.25 %   1.75 %   0.25
%   0.50 %   2.00 %   0.75 %   2.25 %   0.50 %   1.75 %   1.75 %

Adjustments, if any, in the Applicable Margin shall be implemented quarterly
(commencing with the fiscal quarter beginning July 1, 2008), on a prospective
basis, as of the date of delivery to Agent of a compliance certificate for the
most recently ended fiscal quarter in the form attached hereto as Exhibit B
showing the Leverage Ratio, provided that any decrease in the Applicable Margin
may not be implemented if an Event of Default exists (including, without
limitation, if non-compliance with subsection 14(b) exists) on the date such
adjustment would otherwise become effective (instead the Applicable Margin shall
continue unchanged until the next adjustment date when no Event of Default is
continuing, provided that the Default Rate may be assessed during such time).
Failure to timely deliver such compliance certificate shall, in addition to any
other remedy provided for in this Agreement (including, without limitation,
imposing the Default Rate), result in an increase in the Applicable Margin to
the highest level set forth in the foregoing grid, until the first day of the
next quarter following the delivery of a compliance certificate demonstrating
that such an increase is not required.

 

- 3 -



--------------------------------------------------------------------------------

If, as a result of any restatement of or other adjustment to the financial
statements of a Borrower or for any other reason, Agent determines that (a) the
Leverage Ratio as calculated by Borrowers as of any applicable date was
inaccurate and (b) a proper calculation of the Leverage Ratio would have
resulted in different pricing for any period, then (i) if the proper calculation
of the Leverage Ratio would have resulted in higher pricing for such period,
Borrowers shall automatically and retroactively be obligated to pay to Agent
promptly on demand by Agent, an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period; and (ii) if the proper
calculation of the Leverage Ratio would have resulted in lower pricing for such
period, Agent shall have no obligation to repay any interest or fees to
Borrowers; provided that if, as a result of any restatement or other event a
proper calculation of the Leverage Ratio would have resulted in higher pricing
for one or more periods and lower pricing for one or more other periods (due to
the shifting of income or expenses form one period to another period or any
similar reason), then the amount payable by Borrowers pursuant to clause
(i) above shall be based upon the excess, if any, of the amount of interest and
fees that should have been paid for all applicable periods over the amount of
interest and fees paid for all such periods.

“Approved Electronic Form” shall have the meaning in Section 32 hereof.

“Approved Electronic Form Notice” shall have the meaning in Section 32 hereof.

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

“Assignment and Acceptance” shall mean a properly executed assignment and
acceptance substantially in the form of Exhibit D or any other similar form
approved by the Agent.

“Availability Reserve” shall mean a reserve in the amount of $5,000,000 to be
maintained until the consummation of the Target Acquisition on such terms and
conditions as are satisfactory to Agent and the delivery of appraisals in form
and substance reasonably satisfactory to Agent with respect to the Equipment to
be acquired pursuant to the Target Acquisition.

“Bankruptcy Code” shall have the meaning in subsection 19(b) hereof.

“Base Rate” means for any day the greater of: (i) the rate of interest announced
by the Agent from time to time as its “prime rate” as in effect on such day,
with any change in the Base Rate resulting from a change in said prime rate to
be effective as of the date of the relevant change in said prime rate (it being
acknowledged that such rate may not be the Agent’s best or lowest rate) and
(ii) the sum of (x) the Federal Funds Rate, plus (y) 1/2 of 1%.

“Base Rate Loans” shall mean the Loans bearing interest with reference to the
Base Rate.

 

- 4 -



--------------------------------------------------------------------------------

“Borrowers” shall mean collectively Initial Borrowers plus any other Person from
time to time joining as a “Borrower” hereunder pursuant to an amendment to this
Agreement, and “Borrower” shall mean any of them.

“Borrowing Base Certificate” means the certificate in the form of Exhibit E
hereto, or in such other form acceptable to the Agent, to be delivered to the
Agent pursuant to subsection 9(a) hereof.

“Business Day” shall mean any day other than a Saturday, a Sunday or (i) with
respect to all matters, determinations, fundings and payments in connection with
LIBOR Rate Loans, any day on which banks in London, England or Cincinnati, Ohio
are required or permitted to close, and (ii) with respect to all other matters,
any day that banks in Cincinnati, Ohio are required or permitted to close.

“BSA” shall have the meaning in subsection 12(k) hereof.

“Capital Adequacy Charge” shall have the meaning in subsection 4(c)(v) hereof.

“Capital Adequacy Demand” shall have the meaning in subsection 4(c)(v) hereof.

“Capital Expenditures” shall mean with respect to any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities and including
expenditures for capitalized lease obligations) by Borrowers and their
Subsidiaries during such period that are required by generally accepted
accounting principles, consistently applied, to be included in or reflected by
the property, plant and equipment or similar fixed asset accounts (or intangible
accounts subject to amortization) (collectively, “Fixed Assets”) on the balance
sheet of Borrowers and their Subsidiaries, less the net cash proceeds of the
Borrowers and their Subsidiaries received during such period from the sale of
any Fixed Assets that are replaced with similar like-kind Fixed Assets within
thirty (30) days of the date of such sale, net of reasonable direct costs and
taxes paid as a direct result of such sale. (For purposes of clarity, in no
event shall Eligible Inventory constitute Fixed Assets under this definition.)

“Cash Dividend Payment” shall have the meaning in subsection 13(e) hereof.

“Closing Document List” shall have the meaning in subsection 17(a) hereof.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

“Collateral” shall mean all of the property of each Credit Party described in
Section 5 hereof, together with all other personal property (other than motor
vehicles that are subject to Permitted Liens, but only so long as they are
subject to such Permitted Liens) and all other real property of any Credit Party
or any other Person now or hereafter pledged to Agent, for the benefit of Agent
and Lenders, to secure, either directly or indirectly, repayment of any of the
Liabilities.

 

- 5 -



--------------------------------------------------------------------------------

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with any Borrower, are treated as a single employer under
Section 414 of the Code.

“Commitment” shall mean, for purposes of this Agreement and of certain of the
Subordination Agreements, any obligation of a Lender to from time to time
advance funds under this Agreement or an Other Agreement or to from time to time
issue or provide assistance or other credit enhancements in connection with the
issuance of a Letter of Credit under this Agreement.

“Credit Party” shall mean, individually, a Borrower or a Subsidiary of OMNI from
time to time party to this Agreement and the Other Agreements, and “Credit
Parties” shall mean, collectively, the Borrowers and the Subsidiaries of OMNI
from time to time party to this Agreement and the Other Agreements.

“DD Term Loan Commitment” shall mean, with respect to any Lender, the maximum
amount of DD Term Loans which such Lender has agreed to make, subject to the
terms and conditions of this Agreement, as set forth on the signature
page hereto or any Assignment and Acceptance Agreement executed by such Lender.

“DD Term Loan Exposure” shall mean, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the DD Term Loan of such
Lender; provided, at any time prior to the funding or the expiration of the
entire DD Term Loan Commitment, the DD Term Loan Exposure of any Lender shall be
equal to such Lender’s DD Term Loan Commitment.

“DD Term Loans” shall have the meaning specified in subsection 2(c) hereof.

“Default Rate” shall have the meaning in subsection 4(a)(iii) hereof.

“Defaulting Lender” shall have the meaning set forth in subsection 2(a) hereof.

“Disproportionate Advance” shall have the meaning in subsection 2(a) hereof.

“EBITDA” shall mean, with respect to any period, Borrowers’ and their
Subsidiaries’ net income after taxes for such period (excluding (i) any gains or
losses on the sale of assets (other than the sale of Inventory in the ordinary
course of business), (ii) other after-tax extraordinary gains or losses and
(iii) any net income after taxes of Industrial Lift for any period ending on or
before April 30, 2008), plus interest expense, income tax expense, depreciation
and amortization for such period, plus or minus any other non-cash charges
(including, but not limited to, non-cash stock compensation expense and
amortization of debt costs) or gains which have been subtracted or added in
calculating net income after taxes for such period, all on a consolidated basis
plus an amount equal to (i) with respect to the measurement period ending
June 30, 2008, $6,387,086, (ii) with respect to the measurement period ending
September 30, 2008, $4,470,960, (iii) with respect to the measurement period
ending December 31, 2008, $2,554,834, (iv) with respect to the measurement
period ending March 31, 2009, $638,709, and (v) with respect to any

 

- 6 -



--------------------------------------------------------------------------------

measurement period ending thereafter, $0; provided that, any computation of
EBITDA for any period ending on or before March 31, 2008, shall include an
addition to Borrowers’ and their Subsidiaries’ net income after taxes for such
period of up to $4,000,000 for non-cash losses recognized by Preheat, Inc. as a
result of the Monosep Litigation; provided further that, such net income after
taxes shall be reduced during any period or periods when Preheat, Inc. realizes
any such loss.

“Electronic Form” shall have the meaning in subsection 32 hereof.

“Eligible Account” shall mean an Account owing to a Borrower which is acceptable
to Agent in its Permitted Discretion (provided that Agent shall give Borrowers
written notice of any eligibility criteria established by Agent and not set
forth herein). Without limiting Agent’s discretion, Agent shall, in general,
consider an Account to be an Eligible Account if it meets, and so long as it
continues to meet, the following requirements:

(i) it is genuine and in all respects what it purports to be;

(ii) it is owned by such Borrower, such Borrower has the right to subject it to
a security interest in favor of Agent or assign it to Agent and it is subject to
a first priority perfected security interest in favor of Agent and to no other
claim, lien, security interest or encumbrance whatsoever, other than Permitted
Liens;

(iii) it arises from (A) the performance of services by such Borrower in the
ordinary course of such Borrower’s business, and such services have been fully
performed and acknowledged and accepted by the Account Debtor thereunder; or
(B) the sale or lease of Goods by such Borrower in the ordinary course of such
Borrower’s business, and (x) such Goods have been completed in accordance with
the Account Debtor’s specifications (if any) and delivered to the Account
Debtor, (y) such Account Debtor has not refused to accept, returned or offered
to return, any of the Goods which are the subject of such Account, and (z) such
Borrower has possession of, or such Borrower has delivered to Agent (at Agent’s
request) shipping and delivery receipts evidencing delivery of such Goods;

(iv) it is evidenced by an invoice rendered to the Account Debtor thereunder, is
due and payable within ninety (90) days after the date of the invoice and does
not remain unpaid ninety (90) days past the invoice date thereof; provided,
however, that (A) if more than twenty-five percent (25%) of the aggregate dollar
amount of invoices owing by a particular Account Debtor remain unpaid ninety
(90) days after the respective invoice dates thereof, then all Accounts owing by
that Account Debtor shall be deemed ineligible and (B) if (x) an Account would
otherwise constitute an Eligible Account but for the fact that an invoice has
not been issued for the Account, (y) with respect to all such Accounts, the
aggregate balance of such Accounts does not exceed $6,000,000 and (z) such
Account has not been outstanding more than ten (10) days with respect to an
Account generated by OMNI or more than thirty-five (35) days with respect to an
Account generated by any other Borrower, then all such Accounts satisfying the
conditions of this clause (B) shall be not ineligible under this paragraph
solely because an invoice has not been issued on such Account;

 

- 7 -



--------------------------------------------------------------------------------

(v) it is a valid, legally enforceable and unconditional obligation of the
Account Debtor thereunder, and it shall not be an Eligible Account to the extent
of (x) any setoff, counterclaim, credit, allowance or adjustment by such Account
Debtor, (y) any claim by such Account Debtor denying liability thereunder in
whole or in part and (z) any amount owing to a subcontractor who is not an
employee of Borrower and who provided Goods or services for a Borrower that have
not been paid in full;

(vi) it does not represent a progress billing, is not a contra account and is
not otherwise contingent upon the applicable Borrower’s completion of any
further performance; provided however that, if (A) an Account would otherwise
constitute an Eligible Account but for the fact that it relates to the lease of
equipment billed in advance, (B) with respect to all such Accounts, the
aggregate balance of such Accounts does not exceed $6,000,000 and (C) such
Account is not billed more than one month in advance, then all such Accounts
shall not be ineligible under this paragraph solely because such Accounts have
been billed in advance;

(vii) it does not arise out of a contract or order which fails in any material
respect to comply with the requirements of applicable law;

(viii) the Account Debtor thereunder is not a director, officer, employee or
agent of a Borrower, or a Subsidiary, Parent or Affiliate;

(ix) it is not an Account with respect to which the Account Debtor is the United
States of America or any state or local government, or any department, agency or
instrumentality thereof, unless such Borrower assigns its right to payment of
such Account to Agent pursuant to, and in full compliance with, the Assignment
of Claims Act of 1940, as amended, or any comparable state or local law, as
applicable;

(x) it is not an Account with respect to which the Account Debtor is located in
a state which requires such Borrower, as a precondition to commencing or
maintaining an action in the courts of that state, either to (A) receive a
certificate of authority to do business and be in good standing in such state;
or (B) file a notice of business activities report or similar report with such
state’s taxing authority, unless (x) such Borrower has taken one of the actions
described in clauses (A) or (B); (y) the failure to take one of the actions
described in either clause (A) or (B) may be cured retroactively by such
Borrower at its election; or (z) such Borrower has proven, to Agent’s
satisfaction, that it is exempt from any such requirements under any such
state’s laws;

(xi) the Account Debtor is located within the United States of America;

(xii) it is not an Account with respect to which the Account Debtor’s obligation
to pay is subject to any repurchase obligation or return right, as with sales
made on a bill-and-hold, guaranteed sale, sale on approval, sale or return or
consignment basis;

 

- 8 -



--------------------------------------------------------------------------------

(xiii) it is not an Account (A) with respect to which any representation or
warranty contained in this Agreement is untrue; or (B) which violates any of the
covenants of such Borrower contained in this Agreement;

(xiv) the Account Debtor thereunder has neither commenced a voluntary case under
any insolvency law nor made an assignment for the benefit of creditors; a decree
or order for relief has not been entered by a court having jurisdiction in
respect of such Account Debtor in an involuntary case under any insolvency law,
and no other petition or application for relief under any insolvency law has
been filed against such Account Debtor and not been dismissed or withdrawn; and
further, such Account Debtor has not failed, suspended business, ceased to be
solvent, called a meeting of its creditors, or has not consented to or suffered
a receiver, trustee, liquidator or custodian to be appointed for it or for all
or a substantial portion of its assets or affairs;

(xv) it is not an Account which, when added to a particular Account Debtor’s
other indebtedness to such Borrower, exceeds a credit limit determined by Agent
in its Permitted Discretion for that Account Debtor (except that Accounts
excluded from Eligible Accounts solely by reason of this clause (xv) shall be
Eligible Accounts to the extent of such credit limit), provided that Agent shall
give Borrowers written notice of any such credit limit; and

(xvi) it is not an Account with respect to which the prospect of payment or
performance by the Account Debtor is or will be impaired, as determined by Agent
in its Permitted Discretion.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Agent, and (ii) unless an Event of Default has occurred and is
continuing, the Borrowers (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include any Credit Party or any Credit Party’s Affiliates.

“Eligible Inventory” shall mean Inventory of Industrial Lift which is acceptable
to Agent in its Permitted Discretion (provided that Agent shall give Borrowers
written notice of any eligibility criteria established by Agent and not set
forth herein). Without limiting Agent’s discretion, Agent shall, in general,
consider Inventory to be Eligible Inventory if it meets, and so long as it
continues to meet, the following requirements:

(i) it is owned by Industrial Lift, Industrial Lift has the right to subject it
to a security interest in favor of Agent and it is subject to a first priority
perfected security interest in favor of Agent and to no other claim, lien,
security interest or encumbrance whatsoever, other than Permitted Liens;

(ii) it is located on one of the premises listed on Exhibit A attached hereto
(or other locations of which Agent has been advised in writing pursuant to
subsection 12(b)(i) hereof); such locations are within the United States and the
representations and warranties under subsection 11(k) are true with respect to
such location; and it is not in transit;

 

- 9 -



--------------------------------------------------------------------------------

(iii) if held for sale, it is (except as Agent may otherwise consent in
writing) new and unused and free from defects which would, in Agent’s sole
determination determined in its Permitted Discretion, affect its market value;

(iv) it is not stored with a bailee, consignee, warehouseman, processor or
similar party unless Agent has given its prior written approval and such
Borrower has caused any such bailee, consignee, warehouseman, processor or
similar party to issue and deliver to Agent, in form and substance acceptable to
Agent, such Uniform Commercial Code financing statements, warehouse receipts,
waivers and other documents as Agent shall require;

(v) Agent has determined in good faith, in accordance with Agent’s customary
business practices, that it is not unacceptable due to age, type, category or
quantity; and

(vi) it is not Inventory (A) with respect to which any of the representations
and warranties contained in this Agreement are untrue; or (B) which violates any
of the covenants of such Borrower contained in this Agreement.

“Eligible Spare Parts Inventory” shall mean Inventory of a Borrower constituting
spare parts and which is acceptable to Agent in its Permitted Discretion
(provided that Agent shall give Borrowers written notice of any eligibility
criteria established by Agent and not set forth herein). Without limiting
Agent’s discretion, Agent shall, in general, consider Inventory to be Eligible
Spare Parts Inventory if it meets, and so long as it continues to meet, the
following requirements:

(i) it is owned by such Borrower, such Borrower has the right to subject it to a
security interest in favor of Agent and it is subject to a first priority
perfected security interest in favor of Agent and to no other claim, lien,
security interest or encumbrance whatsoever, other than Permitted Liens;

(ii) it is located on one of the premises listed on Exhibit A attached hereto
(or other locations of which Agent has been advised in writing pursuant to
subsection 12(b)(i) hereof); such locations are within the United States and the
representations and warranties under subsection 11(k) are true with respect to
such location; and it is not in transit;

(iii) if held for sale or lease or furnishing under contracts of service, it is
(except as Agent may otherwise consent in writing) new and unused and free from
defects which would, in Agent’s sole determination determined in its Permitted
Discretion, affect its market value;

 

- 10 -



--------------------------------------------------------------------------------

(iv) it is not stored with a bailee, consignee, warehouseman, processor or
similar party unless Agent has given its prior written approval and such
Borrower has caused any such bailee, consignee, warehouseman, processor or
similar party to issue and deliver to Agent, in form and substance acceptable to
Agent, such Uniform Commercial Code financing statements, warehouse receipts,
waivers and other documents as Agent shall require;

(v) Agent has determined in good faith, in accordance with Agent’s customary
business practices, that it is not unacceptable due to age, type, category or
quantity; and

(vi) it is not Inventory (A) with respect to which any of the representations
and warranties contained in this Agreement are untrue; or (B) which violates any
of the covenants of such Borrower contained in this Agreement.

“Environmental Laws” shall mean all federal, state, district, local and foreign
laws, rules, regulations, ordinances, and consent decrees relating to health,
safety, hazardous substances, pollution and environmental matters, as now or at
any time hereafter in effect, applicable to a Credit Party’s business or
facilities owned or operated by a Credit Party, including laws relating to
emissions, discharges, releases or threatened releases of pollutants,
contamination, chemicals, or hazardous, toxic or dangerous substances, materials
or wastes into the environment (including, without limitation, ambient air,
surface water, ground water, land surface or subsurface strata) or otherwise
relating to the generation, manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials.

“Equipment” shall have the meaning assigned to such term in the Illinois Uniform
Commercial Code, as the same may be in effect from time to time, except that
such term shall not include that certain Bell 222U helicopter owned by OMNI,
registration number N911EC bearing serial number 47505.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, modified or restated from time to time.

“Event of Default” shall have the meaning specified in Section 15 hereof.

“Excess Availability” shall mean, as of any date of determination by Agent, the
lesser of (i) the Maximum Revolving Loan Limit less the sum of the outstanding
Revolving Loans and Letter of Credit Obligations and (ii) the Revolving Loan
Limit less the sum of the outstanding Revolving Loans and Letter of Credit
Obligations, in each case as of the close of business on such date and assuming,
for purposes of calculation, that all accounts payable which remain unpaid more
than sixty (60) days after the agreed upon due date between OMNI and the vendor,
all taxes due and payable as of the close of business on such date are treated
as additional Revolving Loans outstanding on such date.

“Existing Agreement” shall have the meaning set forth in the recitals hereto.

“Existing Credit Parties” shall have the meaning set forth in the recitals
hereto.

 

- 11 -



--------------------------------------------------------------------------------

“Existing Loan Documents” shall mean the Existing Agreement, all agreements
under which Agent or Lenders has or have succeeded to the rights of LaSalle or
the rights of any of LaSalle’s predecessors in interest and that are referenced
or described in each of those certain Agreement Regarding Transitional Matters
entered into among the Existing Credit Parties, LaSalle, Agent and Lenders dated
as of the date hereof and all other agreements, instruments and documents,
including without limitation, guaranties, mortgages, trust deeds, pledges,
powers of attorney, subordination agreements, blocked account or deposit account
agreements, consents, assignments, contracts, notices, security agreements,
leases, financing statements and all other writings heretofore, now executed by
or on behalf of an Existing Credit Parties or any other Person and delivered to
LaSalle and/or any other lender (or any of LaSalle’s or any such lender’s
predecessors in interest) under or in connection with the Existing Agreement or
to any parent, affiliate or subsidiary of LaSalle and/or any other lender (or
any of LaSalle’s or any such lender’s predecessors in interest) under or in
connection with the Existing Agreement in connection with the liabilities or the
transactions contemplated thereby, as each of the same may be amended, modified
or supplemented from time to time.

“Existing Subordination Agreements” shall mean, collectively, (i) the
subordination agreement in favor of ORIX, as agent, made by the holders of the
Preheat Seller Notes, dated as of February 9, 2006; (ii) the subordination
agreement in favor of ORIX, as agent, made by the holders of the Rig Seller
Notes, dated as of November 1, 2006; (iii) the subordination and intercreditor
agreement in favor of GECC, as agent, made by, among other Persons, Provident
Premier Master Fund, Ltd., dated as of May 18, 2005, as each of the same may be
amended, modified or supplemented from time to time; (iv) the subordination
agreement in favor of LaSalle, as agent, made by the holder of the Cypress
Seller Note dated as of February 28, 2007; (v) the subordination agreement in
favor of LaSalle, as agent, made by the holders of the BMJ Seller Notes, dated
as of February 28, 2007; (vi) the subordination agreement in favor of LaSalle,
as agent, made by the holder of the Bailey Operating Note dated as of
May 31, 2007; (vii) the subordination agreement in favor of LaSalle, as agent,
made by the holders of the B.E.G. Liquid Mud Notes dated January 18, 2008; and
(viii) the subordination agreement in favor of LaSalle, as Agent, made by Jeff
W. Elmore dated February 28, 2007.

“Federal Funds Rate” means for any day the rate determined by the Agent to be
the average (rounded upward, if necessary, to the next higher 1/100 of 1%) of
the rates per annum quoted to the Agent at approximately 10:00 a.m. (Cincinnati
time) (or as soon thereafter as is practicable) on such day (or, if such day is
not a Business Day, on the immediately preceding Business Day) by two or more
Federal funds brokers selected by the Agent for sale to the Agent at face value
of Federal funds in the secondary market in an amount equal or comparable to the
principal amount owed to the Agent for which such rate is being determined.

“Fee Letter” shall mean the fee letter between OMNI and Agent dated
March 20, 2008, as it may be amended, restated or extended from time to time.

“Financed Equipment” shall mean Equipment plus all Goods that a Credit Party
leases or provides in connection with a Master Services Agreement.

 

- 12 -



--------------------------------------------------------------------------------

“Fiscal Year” shall mean each twelve (12) month accounting period of Credit
Parties, which ends on December 31st of each year.

“Fixed Charge Coverage Ratio” shall mean, for Borrowers and their Subsidiaries
on a consolidated basis, at any date of determination, the ratio of (a) EBITDA
minus (i) unfinanced Capital Expenditures and (ii) income taxes paid in cash, to
(b) Fixed Charges, in each case for the twelve (12) month measurement period
taken as one accounting period.

“Fixed Charges” shall mean for any period, without duplication, scheduled
payments of principal during the applicable period with respect to all
indebtedness of Borrowers and their Subsidiaries (excluding any payments on
indebtedness owed to AICCO, Inc., its successors and assigns, and any and all
lenders refinancing such indebtedness on terms and conditions acceptable to the
Agent in its Permitted Discretion, all in connection with the financing of
insurance premiums to the extent that such payments are included in the
measurement of EBITDA), on a consolidated basis, for borrowed money, plus
scheduled payments of principal during the applicable period with respect to all
capitalized lease obligations of Borrowers and their Subsidiaries, on a
consolidated basis, plus scheduled payments of interest during the applicable
period with respect to all indebtedness of Borrowers and their Subsidiaries, on
a consolidated basis, for borrowed money including capital lease obligations,
plus all Cash Dividend Payments during the applicable period, plus all payments
owing by Borrowers pursuant to an Interest Rate Agreement for the applicable
period and minus all payments owing to Borrowers pursuant to an Interest Rate
Agreement.

“Foreign Subsidiary” shall mean any Subsidiary that is not organized under the
laws of the United States or any political subdivision thereof.

“Fraudulent Conveyance” shall have the meaning in subsection 19(b) hereof.

“Funds Transfer and Deposit Account Liability” means the liability of any
Borrower or any of its Subsidiaries owing to any of the Lenders, or any
Affiliates of such Lenders, arising out of (a) the execution or processing of
electronic transfers of funds by automatic clearing house transfer, wire
transfer or otherwise to or from the deposit accounts of any Borrower and/or any
Subsidiary now or hereafter maintained with any of the Lenders or their
Affiliates, (b) the acceptance for deposit or the honoring for payment of any
check, draft or other item with respect to any such deposit accounts, and
(c) any other deposit, disbursement, and cash management services afforded to
any such Borrower or any such Subsidiary by any of such Lenders or their
Affiliates.

“GECC” shall have the meaning set forth in the recitals hereto.

“GECC Credit Agreement” shall have the meaning set forth in the recitals hereto.

“Hazardous Materials” shall mean any hazardous, toxic or dangerous substance,
materials and wastes, including, without limitation, hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
biological substances, polychlorinated biphenyls, pesticides,

 

- 13 -



--------------------------------------------------------------------------------

herbicides and any other kind and/or type of pollutants or contaminants
(including, without limitation, materials which include hazardous constituents),
sewage, sludge, industrial slag, solvents and/or any other similar substances,
materials, or wastes and including any other substances, materials or wastes
that are or become regulated under any Environmental Law (including, without
limitation any that are or become classified as hazardous or toxic under any
Environmental Law).

“Headquarters Property” shall mean OMNI’s real property commonly known as 4500,
4506, 4512 and 4524 N.E. Evangeline Thruway, Carencro, Louisiana 70520 and any
and all other real property owned by OMNI adjacent thereto.

“Inactive Subsidiary” shall mean each of Omni Energia Mexicana, Omni
International Energy Services, Ltd., American Aviation L.L.C., Omni Energy
Services – Alaska, Inc., Hamilton Drill Tech, Inc., and Gulf Coast Resources,
Inc.

“Indemnified Party” shall have the meaning specified in Section 25 hereof.

“Industrial Lift Sellers” shall mean Jimmie L. Ortego and Ruth Ortego.

“Interest Period” shall have the meaning specified in subsection 4(a)(ii)
hereof.

“Interest Rate Agreement” shall mean any interest rate swap agreement, interest
rate cap agreement, interest rate collar agreement, interest rate hedging
agreement or other similar agreement or arrangement, each of which is (i) for
the purpose of hedging the interest rate exposure associated with Borrowers,
(ii) approved by Agent, and (iii) not for speculative purposes, pursuant to
which the effective interest rate under this Agreement with respect to not less
than $25,000,000 of the Term A Loan shall be effectively limited to an interest
per annum acceptable to Agent for a period of at least three years.

“Interim Advance” shall have the meaning in subsection 2(a) hereof.

“Inventory” shall have the meaning assigned to such term in the Illinois Uniform
Commercial Code, as the same may be in effect from time to time, except that
such term shall not include that certain Bell 222U helicopter owned by OMNI,
registration number N911EC bearing serial number 47505.

“Klug Litigation” shall mean the lawsuit G. Darcy Klug vs. Dennis R. Sciotto, et
al., United States District Court, Western District of Louisiana (Lafayette
Division), No. 6:07-cv-02149-TLM-CMH, and all related legal proceedings.

“LaSalle” shall have the meaning set forth in the recitals hereto.

“Letter of Credit” shall mean any Letter of Credit issued on behalf of any
Borrower in accordance with this Agreement.

 

- 14 -



--------------------------------------------------------------------------------

“Letter of Credit Obligations” shall mean, as of any date of determination, the
sum of (i) the aggregate undrawn face amount of all Letters of Credit, and
(ii) the aggregate unreimbursed amount of all drawn Letters of Credit not
already converted to Loans hereunder.

“Leverage Ratio” shall mean, for Borrowers and their subsidiaries on a
consolidated basis, the ratio of the aggregate indebtedness for borrowed money
(including capitalized leases) outstanding (including, without limitation, all
indebtedness under this Agreement and the Subordinated Loan Documents) and the
aggregate unreimbursed amount of all drawn Letters of Credit not already
converted to Loans hereunder, in each case, as of the date of calculation, to
EBITDA for the twelve (12) most recently completed calendar months preceding the
determination date taken as one accounting period.

“Liabilities” shall mean any and all obligations, liabilities and indebtedness
of Credit Parties (or any of them) to Agent and each Lender (including, without
limitation, any and all Funds Transfer and Deposit Account Liabilities, and any
obligations or indebtedness under any Interest Rate Agreement in which Agent or
a Lender is the counterparty) or to any parent, affiliate or subsidiary of Agent
and each Lender of any and every kind and nature, howsoever created, arising or
evidenced and howsoever owned, held or acquired, whether now or hereafter
existing, whether now due or to become due, whether primary, secondary, direct,
indirect, absolute, contingent or otherwise (including, without limitation,
obligations of performance), whether several, joint or joint and several,
whether arising or existing under written or oral agreement or by operation of
law and whether arising before or after the commencement of any insolvency
proceeding.

“LIBOR Rate” shall mean, with respect to any LIBOR Rate Loan for any Interest
Period, a rate per annum equal to (a) the offered rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in United States dollars for a period equal to such Interest
Period as displayed on Reuters Screen LIBOR01 Page (or such other authoritative
source as selected by Agent in its sole discretion) as of 11:00 a.m. (London
time) two (2) Business Days (or three (3) Business Days if banks in London,
England were not open and dealing in offshore United States Dollars on such
second preceding Business Day) prior to the first day of such Interest Period
divided by (b) a number equal to 1.0 minus the maximum reserve percentages
(expressed as a decimal fraction) including, without limitation, basic
supplemental, marginal and emergency reserves under any regulations of the Board
of Governors of the Federal Reserve System or other governmental authority
having jurisdiction with respect thereto, as now and from time to time in
effect, for Eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of such Board) which are required to be maintained
by Agent by the Board of Governors of the Federal Reserve System. The LIBOR Rate
shall be adjusted automatically on and as of the effective date of any change in
such reserve percentage.

“LIBOR Rate Loans” shall mean the Loans bearing interest with reference to the
LIBOR Rate.

“Loans” shall mean all loans and advances made by Agent and/or Lenders to or on
behalf of Borrowers hereunder.

 

- 15 -



--------------------------------------------------------------------------------

“Lock Box” and “Lock Box Account” shall have the meanings specified in
subsection 8(a) hereof.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, assets, prospects, operations or condition, financial or otherwise, of
a Person.

“Master Services Agreement” shall mean an agreement under which a Borrower
leases certain of its Goods to its customers in the ordinary course of its
business.

“Maximum DD Term Loan Limit” shall mean Fifteen Million and No/100 Dollars
($15,000,000).

“Maximum Loan Limit” shall mean Ninety Million and No/100 Dollars ($90,000,000).

“Maximum Revolving Loan Limit” shall have the meaning specified in
subsection 2(a) hereof.

“Monosep Litigation” shall mean the lawsuit Monosep Systems L.L.C. vs Preheat,
Inc., 15th Judicial District, Lafayette Parish, Louisiana, Docket No. 2005.3328
and all related legal proceedings.

“OFAC” shall have the meaning in subsection 12(k) hereof.

“Offshore” shall mean located on or over lands that constitute the Outer
Continental Shelf of the United States of America.

“ORIX” shall have the meaning set forth in the recitals hereto.

“ORIX Credit Agreement” shall have the meaning set forth in the recitals hereto.

“Other Agreements” shall mean all agreements, instruments and documents, other
than this Agreement, including, without limitation, the Fee Letter, the Existing
Loan Documents, the Post Closing Letter and the guaranties, mortgages, trust
deeds, pledges, powers of attorney, consents, assignments, contracts, notices,
security agreements, leases, financing statements and all other writings
heretofore, now or from time to time hereafter executed by or on behalf of a
Credit Party or any other Person and delivered to Agent and/or any Lender or to
any parent, affiliate or subsidiary of Agent and/or any Lender in connection
with the Liabilities or the transactions contemplated hereby, as each of the
same may be amended, modified or supplemented from time to time.

“Parent” shall mean any Person now or at any time or times hereafter owning or
controlling (alone or with any other Person) at least a majority of the issued
and outstanding equity of a Credit Party and, if a Credit Party is a
partnership, the general partner of such Credit Party.

 

- 16 -



--------------------------------------------------------------------------------

“Payroll Account” shall mean, collectively, those deposit accounts designated on
Schedule A, Exhibit D attached hereto as a “payroll acct”.

“PBGC” shall have the meaning specified in subsection 12(b)(v) hereof.

“Permitted Acquisition” shall mean any acquisition by a Credit Party, whether by
purchase, merger or otherwise, of all or substantially all of the assets of, all
of the capital stock or other equity interests of, or a business line or unit or
a division of, any Person; provided,

(i) Credit Parties shall have delivered to Agent and Lenders an information
packet with respect to such proposed acquisition at least thirty (30) days prior
to the date upon which such Credit Party intends to consummate such proposed
acquisition, which information packet shall include, but shall not be limited
to, (A) a description of the Persons party to such proposed acquisition, (B) a
description of the structure and material terms of such proposed acquisition,
(C) any and all historical financial statements of any Person to be acquired by
Credit Parties in such proposed acquisition, (D) a revised budget for Credit
Parties for the Fiscal Year in which the proposed acquisition is to occur, as
well as revised pro forma financial projections for Credit Parties, and (E) such
other information related to the proposed acquisition as shall have been
requested by Agent in its Permitted Discretion;

(ii) any earn-out, holdback or similar obligation must have an ascertainable
maximum dollar amount reasonably acceptable to Agent;

(iii) Credit Parties shall have delivered evidence that it is acquiring the
assets or equity interests free and clear of all liens (other than Permitted
Liens) to Agent’s satisfaction;

(iv) Credit Parties shall have delivered all documents or agreements requested
by Agent to perfect Agent’s, for the benefit of itself and the Lenders, lien and
security interest on all such assets or equity interests acquired or formed by
such acquisition, and, if requested by Agent, Credit Parties shall deliver a
written legal opinion of counsel to such Person addressed to Agent, for the
benefit of itself and the Lenders, in form and substance satisfactory to Agent
in its Permitted Discretion and its counsel;

(v) the total cash consideration for all Permitted Acquisitions shall not exceed
$15,000,000 in the aggregate during the term of this Agreement;

(vi) immediately before and after giving effect thereto, no Event of Default or
event that with the passage of time or notice or both would become an Event of
Default shall have occurred and be continuing or would result therefrom;

(vii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable governmental authorizations;

 

- 17 -



--------------------------------------------------------------------------------

(viii) in the case of the acquisition of capital stock or other equity
interests, all of the capital stock or other equity interests acquired or
otherwise issued by such Person or any newly formed Subsidiary of a Credit Party
in connection with such acquisition shall be owned 100% by a Credit Party, and
Credit Parties shall have taken, or caused to be taken, as of the date such
Person becomes a Subsidiary of a Credit Party, all actions required under
Section 13(d) with respect to the formation of a new Subsidiary;

(ix) Credit Parties shall be in compliance with the financial covenants set
forth in Section 14 on a pro forma basis after giving effect to such acquisition
as of the last day of the fiscal quarter most recently ended;

(x) any Person or assets or division as acquired in accordance herewith
(x) shall be in same business or lines of business in which Credit Parties are
engaged as of the date hereof and (y) shall have generated positive cash flow
for the four quarter period most recently ended prior to the date of such
acquisition;

(xi) the acquisition shall have been approved by the board of directors or other
governing body or controlling Person of the Person acquired or the Person from
whom such assets or division is acquired; and

(xii) before and after giving effect to the acquisition, Credit Parties shall
have Excess Availability of not less than $5,000,000;

“Permitted Discretion” shall mean a determination or judgment made in good faith
in the exercise of reasonable (from the perspective of a secured lender) credit
or business judgment.

“Permitted Liens” shall mean (i) statutory liens of landlords, carriers,
warehousemen, processors, mechanics, materialmen or suppliers incurred in the
ordinary course of business and securing amounts not yet due or declared to be
due by the claimant thereunder or amounts which are being contested in good
faith and by appropriate proceedings and for which the applicable Credit Party
has maintained adequate reserves; (ii) liens and security interests in favor of
Agent; (iii) zoning restrictions and easements, licenses, covenants and other
restrictions affecting the use of real property that do not individually or in
the aggregate have a material adverse effect on a Credit Party’s ability to use
such real property for its intended purpose in connection with such Credit
Party’s business; (iv) liens in connection with purchase money indebtedness and
capitalized leases otherwise permitted pursuant to this Agreement, provided,
that such liens attach only to the assets the purchase of which was financed by
such purchase money indebtedness or which is the subject of such capitalized
leases; (v) liens and security interests in favor of a Subordinated Lender so
long as such liens and security interests are fully subordinated pursuant to the
applicable Subordination Agreement to the liens and security interests in favor
of Agent; (vi) liens set forth on Schedule 1 hereto; (vii) liens specifically
permitted by Agent in writing; (viii) involuntary liens securing amounts less
than $100,000 and which are released or for which a bond acceptable to Agent in
its Permitted Discretion has been posted within ten (10) days of its creation;
and (ix) the judgment lien against Trussco, Inc. in favor of Dunhill Resources
Inc. for the amount of $15,708, as evidenced by the abstract of judgment filed
in Lafayette Parish, Louisiana on November 15, 2005, but only to the extent that
the holder of such

 

- 18 -



--------------------------------------------------------------------------------

judgment has not commenced the execution or enforcement of such judgment
(provided that the existence of such judgment as a Permitted Lien under this
paragraph shall not prevent Agent from establishing reserves from time to time
under this Agreement against the Revolving Loan Limit on account of such
judgment).

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, entity, party or foreign or United States
government (whether federal, state, county, city, municipal or otherwise),
including, without limitation, any instrumentality, division, agency, body or
department thereof.

“Plan” shall have the meaning specified in subsection 12(b)(v) hereof.

“Post Closing Letter” shall mean that certain letter agreement dated as of the
date hereof among Agent and Borrowers with respect to the delivery of certain
matters on a post-closing basis, as it may be amended, restated or extended from
time to time.

“Pre-Settlement Determination Date” shall have the meaning specified in
Section 18 hereof.

“Pro Rata Share” shall mean (i) with respect to all payments, computations and
other matters relating to the Term A Loan Commitment or the Term A Loan of any
Lender, a fraction (expressed as a percentage in no more than nine (9) decimal
places) obtained by dividing (a) the Term A Loan Exposure of that Lender, by
(b) the aggregate Term A Loan Exposure of all Lenders, (ii) with respect to all
payments, computations and other matters relating to the DD Term Loan Commitment
or DD Term Loans of any Lender, a fraction (expressed as a percentage in no more
than nine (9) decimal places) obtained by dividing (a) the DD Term Loan Exposure
of that Lender, by (b) the aggregate DD Term Loan Exposure of all Lenders and
(iii) with respect to all payments, computations and other matters relating to
the Revolving Loan Commitment or Revolving Loans of any Lender, a fraction
(expressed as a percentage in no more than nine (9) decimal places) obtained by
dividing (a) the Revolving Loan Exposure of that Lender, by (b) the aggregate
Revolving Loan Exposure of all Lenders. For all other purposes with respect to
each Lender, “Pro Rata Share” shall mean at any time, with respect to any
Lender, a fraction (expressed as a percentage in no more than nine (9) decimal
places), the numerator of which shall be the sum of the Revolving Loan
Commitment, Term A Loan Commitment, and DD Term Loan Commitment of such Lender
at such time and the denominator of which shall be the Maximum Loan Limit at
such time, or if the Revolving Loan Commitments, the Term A Loan Commitments or
the DD Term Loan Commitments have been terminated, the fraction (expressed as a
percentage in no more than nine (9) decimal places), held by such Lender
(including through participation interests) in the aggregate amount of credit
outstanding as a result of such terminated commitments.

“Raymond James Account” shall mean the deposit account described on Schedule A,
Exhibit D attached hereto as “Raymond James”.

“Register” shall have the meaning in subsection 21(e) hereof.

 

- 19 -



--------------------------------------------------------------------------------

“Regulatory Change” shall have the meaning in subsection 4(b)(iii) hereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, financial advisors and
consultants of such Person and of such Person’s Affiliates.

“Requisite Lenders” shall mean, at any time, Lenders having Pro Rata Shares
aggregating at least sixty-six and 2/3rds percent (66.67%) at such time.

“Reuters Screen LIBOR01 Page” shall mean the display designated as the “LIBOR01
Page” on the Reuters Service (or such other page as may replace the LIBOR01 Page
on that service or such other service as may be nominated by the British
Bankers’ Association as the information vendor for the purpose of displaying
British Bankers’ Association Interest Settlement Rates for United States dollar
deposits).

“Revolving Loan Commitment” shall mean, with respect to any Lender, the maximum
amount of Revolving Loans which such Lender has agreed to make to Borrowers,
subject to the terms and conditions of this Agreement, as set forth on the
signature page hereto or an Assignment and Acceptance Agreement executed by such
Lender.

“Revolving Loan Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Loan Commitments,
that Lender’s Revolving Loan Commitment and (ii) after the termination of the
Revolving Loan Commitments, the aggregate outstanding principal amount of the
Revolving Loans of that Lender.

“Revolving Loan Limit” shall have the meaning specified in subsection 2(a)
hereof.

“Revolving Loans” shall have the meaning specified in subsection 2(a) hereof.

“Revolving Loan Termination Date” shall mean April 23, 2013, or such earlier
date on which the Revolving Loan Commitments are terminated pursuant to
Section 16 or any other provision hereof.

“Secured Hedge Liabilities” shall have the meaning specified in subsection 16(b)
hereof.

“Settlement Date” shall have the meaning specified in Section 18 hereof.

“Subordinated Lender” shall mean each of Provident Premier Master Fund, Ltd.,
Robert H. Rhyne, Jr., Brent Trauth, Jeff W. Elmore, James V. King, Sr. and
Paulette B. King, Cypress Consulting Services, Inc. dba Cypress Energy Services,
a Texas corporation, and Brian J. Recatto, Lawrence J. Shaw, III, Matthew E.
Miller, Bailey Operating, Inc., Dan Kean, Mike Schooler, Kurt Chew, Jimmie L.
Ortego, and Ruth Ortego.

 

- 20 -



--------------------------------------------------------------------------------

“Subordinated Loan” shall mean each of the following loans: (i) the loan in the
original principal amount of $1,074,480.09 made by OMNI on May 13, 2005 to
Provident Premier Master Fund, Ltd., (ii) the loan in the original principal
amount of $2,666,666.66 made by OMNI on February 9, 2006 to Robert H. Rhyne, Jr.
and Brent Trauth, (iii) the loan in the original principal amount of $533,333.34
made by OMNI on February 9, 2006 to Robert H. Rhyne, Jr. and Brent Trauth (the
loans described in clause (ii) and (iii) hereof being collectively, the “Preheat
Seller Notes”), (iv) the loan in the original principal amount of $800,000 made
by OMNI on February 9, 2006 to Jeff W. Elmore, (v) loans in the original
principal amounts of $2,000,000.00, $1,000,000.00 and $1,000,000.00 made by
OMNI, each dated on November 1, 2006 to James V. King, Sr. and Paulette B. King
(collectively, the “Rig Seller Notes”), (vi) loan in the original principal
amount of $3,000,000.00, made by OMNI on February 28, 2007 to Cypress Consulting
Services, Inc. dba Cypress Energy Services, a Texas corporation (the “Cypress
Seller Note”), (vii) loans in the original principal amounts of $1,000,000.00,
$2,000,000.00 and $2,000,000.00 made by OMNI, each on February 28, 2007 to
Brian J. Recatto, Lawrence J. Shaw, III and Matthew E. Miller, respectively (the
loans described in this clause (iii) being collectively, the “BMJ Seller
Notes”), (viii) loan in the original principal amount of $500,000.00 made by
Charles Holston, Inc. on May 31, 2007 to Bailey Operating, Inc. (the “Bailey
Operating Note”), (ix) three loans each in the original amount of $1,333,333.33
(for an aggregate of $3,999,999.99) made by OMNI on January 18, 2009 to Dan
Kean, Mike Schooler and Kurt Chew (the “B.E.G. Liquid Mud Notes”), and (x) the
loans in the original principal amounts of $2,000,000, $1,000,000, and $500,000
made by OMNI, each on or about April 23, 2008, to Jimmie L. Ortego and Ruth
Ortego, respectively, and $500,000 note to be issued in escrow to Jimmie and
Ruth Ortego (the “Key Employee Note”) (collectively, the “Industrial Lift Seller
Notes”).

“Subordinated Loan Documents” shall mean the agreements, instruments and
documents, including, without limitation, guaranties, notes, mortgages, trust
deeds, pledges, powers of attorney, consents, assignments, contracts, notices,
security agreements, leases, financing statements and all other writings
heretofore, now or from time to time hereafter executed by or on behalf of a
Credit Party or any other Person and delivered to any Subordinated Lender or to
any parent, affiliate or subsidiary of any Subordinated Lender in connection
with a Subordinated Loan or the transactions contemplated hereby, as each of the
same may be amended, modified or supplemented from time to time.

“Subordination Agreement” shall mean a subordination agreement, dated on or
about date hereof, entered into among Agent, OMNI and Jimmie L. Ortego and Ruth
Ortego, as such Subordination Agreement may be amended, restated or extended
from time to time, or an Existing Subordination Agreement, as applicable, and
“Subordination Agreements” shall mean collectively all of such Subordination
Agreements.

“Subsidiary” shall mean any corporation of which more than fifty percent
(50%) of the outstanding capital stock having ordinary voting power to elect a
majority of the board of directors of such corporation (irrespective of whether
at the time stock of any other class of such corporation shall have or might
have voting power by reason of the happening of any contingency) is at the time,
directly or indirectly, owned by a Credit Party, or any partnership, joint
venture or limited liability company of which more than fifty percent (50%) of
the outstanding equity interests are at the time, directly or indirectly, owned
by a Credit Party or any partnership of which a Credit Party is a general
partner.

 

- 21 -



--------------------------------------------------------------------------------

“Target Acquisition” shall mean the acquisition of all of the issued and
outstanding capital stock of Industrial Lift Truck & Equipment, Inc., a
Louisiana corporation (“Industrial Lift”), pursuant to the Stock Purchase and
Sale Agreement among the Industrial Lift Sellers, Industrial Lift and OMNI dated
as of April __, 2008 (the “Acquisition Agreement”).

“Tax” shall mean, in relation to any LIBOR Rate Loans and the applicable LIBOR
Rate, any tax, levy, impost, duty, deduction, withholding or charges of whatever
nature required to be paid by Agent or any Lender and/or to be withheld or
deducted from any payment otherwise required hereby to be made by a Credit Party
to Agent or any Lender; provided, that the term “Tax” shall not include any
taxes imposed upon the net income of Agent or any Lender.

“Term A Loan” shall have the meaning specified in subsection 2(b) hereof.

“Term A Loan Commitment” shall mean, with respect to any Lender, the maximum
amount of the Term A Loan which such Lender has agreed to make, subject to the
terms and conditions of this Agreement, as set forth on the signature page
hereto or on any Assignment and Acceptance Agreement executed by such Lender.

“Term A Loan Exposure” shall mean, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term A Loan of such
Lender.

“Term Loans” shall mean, collectively, the Term A Loan and the DD Term Loans.

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

SECTION 2. LOANS.

(a) Revolving Loans. Subject to the terms and conditions of this Agreement and
the Other Agreements, each Lender, severally and not jointly, agrees to make its
Pro Rata Share of revolving loans and advances (the “Revolving Loans”) requested
by each Borrower and approved by Agent in its Permitted Discretion, up to such
Lender’s Revolving Loan Commitment so long as after giving effect to such
Revolving Loans, the sum of the aggregate unpaid principal balance of the
Revolving Loans and the Letter of Credit Obligations does not exceed an amount
up to the sum of the following sublimits (the “Revolving Loan Limit”):

(i) up to eighty-five percent (85%) of the face amount (less maximum discounts,
credits and allowances which may be taken by or granted to Account Debtors in
connection therewith in the ordinary course of such Borrower’s business) of
Borrowers’ Eligible Accounts; plus

(ii) up to the lesser of (x) fifty percent (50%) of the lower of cost or market
value of Industrial Lift’s Eligible Inventory and (y) $1,000,000; plus

 

- 22 -



--------------------------------------------------------------------------------

(iii) up to the lesser of (x) thirty percent (30%) of the lower of cost or
market value of Borrowers’ Eligible Spare Parts Inventory and (y) $250,000;
minus

(iv) Availability Reserve and such other reserves as Agent elects, in its
Permitted Discretion, to establish from time to time;

provided, that the Revolving Loan Limit shall in no event exceed Twenty-Five
Million and No/100 Dollars ($25,000,000) (such result being the “Maximum
Revolving Loan Limit”).

The aggregate unpaid principal balance of the Revolving Loans shall not at any
time exceed the lesser of the (i) Revolving Loan Limit minus the Letter of
Credit Obligations and (ii) the Maximum Revolving Loan Limit minus the Letter of
Credit Obligations. If at any time the outstanding Revolving Loans exceed either
the Revolving Loan Limit or the Maximum Revolving Loan Limit, in each case minus
the Letter of Credit Obligations, or any portion of the Revolving Loans and
Letter of Credit Obligations exceeds any applicable sublimit within the
Revolving Loan Limit, Borrowers shall immediately, and without the necessity of
demand by Agent, pay to Agent such amount as may be necessary to eliminate such
excess and Agent shall apply such payment to the Revolving Loans in such order
as Agent shall determine in its sole discretion; provided that Agent may, in its
sole discretion, permit such excess (the “Interim Advance”) to remain
outstanding and continue to advance Revolving Loans to Borrowers on behalf of
Lenders without the consent of any Lender for a period of up to thirty
(30) calendar days, so long as (i) the amount of the Interim Advances does not
exceed at any time Two Million and No/100 Dollars ($2,000,000), (ii) the
aggregate outstanding principal balance of the Revolving Loans does not exceed
the Maximum Revolving Loan Limit, and (iii) Agent has not been notified by
Requisite Lenders to cease making such Revolving Loans. If the Interim Advance
is not repaid in full within thirty (30) calendar days of the initial occurrence
of the Interim Advance, no future advances may be made to Borrowers without the
consent of all Lenders until the Interim Advance is repaid in full.

Neither Agent nor any Lender shall be responsible for any failure by any other
Lender to perform its obligations to make Revolving Loans hereunder, and the
failure of any Lender to make its Pro Rata Share of any Revolving Loan hereunder
shall not relieve any other Lender of its obligation, if any, to make its Pro
Rata Share of any Revolving Loans hereunder.

If any Borrower makes a request for a Revolving Loan as provided herein and
Agent, in its Permitted Discretion approves such advances Agent, at its option
and in its sole discretion, shall do either of the following:

(i) Advance the amount of the proposed Revolving Loan to such Borrower
disproportionately (a “Disproportionate Advance”) out of Agent’s own funds on
behalf of Lenders, which advance shall be on the same day as such Borrower’s
request therefor with respect to Base Rate Loans if such Borrower notifies Agent
of such request by 1:00 P.M. (Cincinnati time) on such day, and request
settlement in accordance with Section 18 hereof such that upon such settlement
each Lender’s share of the outstanding Revolving Loans (including, without
limitation, the amount of any Disproportionate Advance) equals its Pro Rata
Share; or

 

- 23 -



--------------------------------------------------------------------------------

(ii) Notify each Lender by telecopy, electronic mail or other similar form of
teletransmission of the proposed advance on the same day Agent is notified or
deemed notified by such Borrower of such Borrower’s request for an advance
pursuant to this Section 2(a). Each Lender shall remit, to the demand deposit
account designated by Borrower (A) with respect to Base Rate Loans, at or prior
to 3:00 P.M., Cincinnati time, on the date of notification, if such notification
is made before 1:00 P.M., Cincinnati time, or 10:00 A.M., Cincinnati time, on
the Business Day immediately succeeding the date of such notification, if such
notification is made after 1:00 P.M., Cincinnati time, and (B) with respect to
LIBOR Rate Loans, at or prior to 10:30 A.M., Cincinnati time, on the date such
LIBOR Rate Loans are to be advanced, immediately available funds in an amount
equal to such Lender’s Pro Rata Share of such proposed advance.

If and to the extent that a Lender does not settle with Agent as required under
this Agreement (a “Defaulting Lender”), Borrowers and Defaulting Lender
severally agree to repay to Agent forthwith on demand such amount required to be
paid by such Defaulting Lender to Agent, together with interest thereon, for
each day from the date such amount is made available to a Borrower until the
date such amount is repaid to Agent (x) in the case of a Defaulting Lender at
the rate published by the Federal Reserve Bank of New York on the next
succeeding Business Day as the “Federal Funds Rate” or if no such rate is
published for any Business Day, at the average rate quoted for such day for such
transactions from three (3) federal funds brokers of recognized standing
selected by Agent, and (y) in the case of Borrowers, at the interest rate
applicable at such time for such Loans; provided, that Borrowers’ obligation to
repay such advance to Agent shall not relieve such Defaulting Lender of its
liability to Agent for failure to settle as provided in this Agreement.

Each Borrower hereby authorizes Agent, in its sole discretion, to charge any of
such Borrower’s accounts or advance Revolving Loans to make any payments of
principal, interest, fees, costs or expenses required to be made under this
Agreement or the Other Agreements.

A request for a Revolving Loan shall be made or shall be deemed to be made, each
in the following manner: the Borrower requesting such Revolving Loan shall give
Agent same day notice, no later than 1:00 P.M. (Cincinnati time) for such day,
of its request for a Revolving Loan as a Base Rate Loan, and at least three
(3) Business Days prior notice of its request for a Revolving Loan as a LIBOR
Rate Loan, in which notice such Borrower shall specify the amount of the
proposed borrowing and the proposed borrowing date; provided, however, that no
such request may be made at a time when there exists an Event of Default or an
event which, with the passage of time or giving of notice, will become an Event
of Default. In the event that a Borrower maintains a controlled disbursement
account at Fifth Third Bank, each check presented for payment against such
controlled disbursement account and any other charge or request for payment
against such controlled disbursement account shall constitute a request for a
Revolving Loan as a Base Rate Loan. As an accommodation to Borrowers, Agent may
permit telephone requests for Revolving Loans, which the Borrowers shall
promptly confirm in writing. Unless a Borrower specifically directs Agent in
writing not to accept or act upon telephonic communications from such Borrower,
Agent shall have no liability to Borrowers for any loss or damage suffered by a
Borrower as a result of Agent’s honoring in good faith of any requests,
execution of any instructions or authorizations communicated to it
telephonically and Agent shall have no duty to verify the origin of any such
communication or the authority of the Person making it.

 

- 24 -



--------------------------------------------------------------------------------

Each Borrower hereby irrevocably authorizes Agent to disburse the proceeds of
each Revolving Loan requested by such Borrower, or deemed to be requested by
such Borrower, as follows: the proceeds of each Revolving Loan requested under
subsection 2(a) shall be disbursed by Agent in lawful money of the United States
of America in immediately available funds, in the case of the initial borrowing,
in accordance with the terms of the written disbursement letter from such
Borrower, and in the case of each subsequent borrowing, by wire transfer or
Automated Clearing House (ACH) transfer to such bank account as may be agreed
upon by such Borrower and Agent from time to time, or elsewhere if pursuant to a
written direction from such Borrower.

(b) Term A Loan. Subject to the terms and conditions of this Agreement and the
Other Agreements, on the date that the conditions to the initial Loans are
satisfied, the “Term Loan” (as defined in the Existing Agreement) held by the
lenders under the Existing Agreement shall automatically, and without any action
on the part of any Person, be deemed the Term Loan under this Agreement and each
Lender severally and not jointly agrees to make a term loan to Borrowers in an
amount equal to its Pro Rata Share of Fifty Million and No/100 Dollars
($50,000,000) (the “Term A Loan”), but in any event not in excess of its Term A
Loan Commitment. Amounts repaid with respect to the Term A Loan may not be
reborrowed.

Any request for the initial advance of the Term A Loan under this Agreement as a
LIBOR Rate Loan, shall be made at least three (3) Business Days prior to the
date hereof, and the Borrower shall have provided the Agent and the Lenders with
a funding indemnity letter in form and substance acceptable to the Agent with
respect to such request. The Borrowers hereby irrevocably authorize Agent to
disburse the proceeds of the Term A Loan advanced hereunder in lawful money of
the United States of America in immediately available funds in accordance with
the terms of the written disbursement letter from the Borrowers.

(c) Delayed Draw Term Loans. Subject to the terms and conditions of this
Agreement and the Other Agreements, from time to time after the initial Loans
are advanced hereunder and before December 31, 2009 (on which date each Lender’s
commitment to make any additional loans under this subsection 2(c) shall
terminate), each Lender severally and not jointly agrees to make its Pro Rata
Share of delayed draw term loans and advances (the “DD Term Loans”) requested by
each Borrower and approved by Agent in its Permitted Discretion up to such
Lender’s DD Term Loan Commitment, so long as after giving effect to such DD Term
Loans, the sum of all DD Term Loans advanced by all Lenders hereunder does not
exceed the Maximum DD Term Loan Limit, and each advance of DD Term Loans
hereunder shall be in an amount not less than One Million and No/100 Dollars
($1,000,000). Amounts repaid with respect to the DD Term Loans may not be
reborrowed.

A request for a DD Term Loan shall be made or shall be deemed to be made, each
in the following manner: the Borrower requesting such DD Term Loan shall give
Agent same day notice, no later than 1:00 P.M. (Cincinnati time) for such day,
of its request for a DD Term Loan as a Base Rate Loan, and at least three
(3) Business Days prior notice of its request for a DD Term Loan as a LIBOR Rate
Loan, in which notice such Borrower shall specify the amount of

 

- 25 -



--------------------------------------------------------------------------------

the proposed borrowing and the proposed borrowing date; provided, however, that
no such request may be made at a time when there exists an Event of Default or
an event which, with the passage of time or giving of notice, will become an
Event of Default. As an accommodation to Borrowers, Agent may permit telephone
requests for DD Term Loans, which the Borrowers shall promptly confirm in
writing. Unless a Borrower specifically directs Agent in writing not to accept
or act upon telephonic communications from such Borrower, Agent shall have no
liability to Borrowers for any loss or damage suffered by a Borrower as a result
of Agent’s honoring in good faith of any requests, execution of any instructions
or authorizations communicated to it telephonically and Agent shall have no duty
to verify the origin of any such communication or the authority of the Person
making it.

Each Borrower hereby irrevocably authorizes Agent to disburse the proceeds of
each DD Term Loan requested by such Borrower in lawful money of the United
States of America in immediately available funds by wire transfer or Automated
Clearing House (ACH) transfer to such bank account as may be agreed upon by such
Borrower and Agent from time to time, or elsewhere if pursuant to a written
direction from such Borrower.

(d) Repayments.

(i) Repayment of Revolving Loans. The Revolving Loans shall be repaid on the
Revolving Loan Termination Date

(ii) Repayment of Term A Loan. Commencing with June 30, 2008, the Term A Loan
shall be repaid in twenty (20) equal quarterly installments of Two Million and
No/100 Dollars ($2,000,000) payable on the last day of each March, June,
September and December; provided that any remaining outstanding principal
balance of the Term A Loan shall be repaid on April 23, 2013, the final maturity
date of the Term A Loan. If any such payment due date is not a Business Day,
then such payment may be made on the next succeeding Business Day and such
extension of time shall be included in the computation of the amount of interest
and fees due hereunder.

(iii) Repayment of DD Term Loans. Each DD Term Loan shall be repaid in equal
quarterly installments on the last day of each March, June, September and
December based on a straight line five year amortization schedule; provided that
any remaining outstanding principal balance of the DD Term Loans shall be repaid
on April 23, 2013, the final maturity date of all DD Term Loans. If any such
payment due date is not a Business Day, then such payment may be made on the
next succeeding Business Day and such extension of time shall be included in the
computation of the amount of interest and fees due hereunder.

(iv) Mandatory Prepayments of the Term Loans.

(A) Sales of Assets. Upon receipt of the proceeds of the sale or other
disposition of any Equipment or Inventory exceeding $100,000 per item, or if any
Inventory or Equipment is damaged, destroyed or taken by condemnation in whole
or in part, the proceeds thereof shall be paid by such Credit Parties to

 

- 26 -



--------------------------------------------------------------------------------

Agent, for the benefit of Agent and Lenders, as a mandatory prepayment of the
Term A Loans and the aggregate DD Term Loans on a pro rata basis with respect to
such facilities, such payment to be applied against the remaining installments
of principal in the inverse order of their maturities until such Term A Loans
and the DD Term Loans, as applicable, are repaid in full, and then against the
other Liabilities, as determined by Agent, in its sole discretion.
Notwithstanding the foregoing, with respect to all proceeds from sales or other
dispositions of Equipment that do not exceed $500,000 in the aggregate in any
Fiscal Year, Credit Parties shall deliver such proceeds to Agent and
concurrently therewith deliver to Agent written notice and evidence detailing
the nature of such proceeds, and upon receipt of such proceeds, Agent shall
first apply such proceeds against the outstanding Revolving Loans and
thereafter, if Borrowers do not replace such Equipment with similar Equipment
having equal or greater market value (as determined by Agent) than the Equipment
sold or otherwise disposed of within thirty (30) days of such sale or
disposition (or in the case of an involuntary disposition pursuant to which any
insurance proceeds have been paid, forty-five (45) days after the receipt of
such proceeds) or if an Event of Default occurs before the expiration of that
period, Agent shall make a Revolving Loan on Borrowers’ behalf in an amount
equal to the portion of such proceeds that has not been re-borrowed pursuant to
one or more Revolving Loans to replace such Equipment and shall apply the
proceeds of such Revolving Loan against the Term A Loan and the DD Term Loans in
accordance with the preceding sentence; provided that, notwithstanding anything
to the contrary in this paragraph (A), no Credit Party shall be obligated to
make a mandatory prepayment pursuant to this paragraph to the extent that a
Credit Party uses the proceeds of any sale, other disposition, condemnation or
casualty event to acquire similar Equipment having equal or greater market value
within thirty (30) days of such sale, other disposition, condemnation or
casualty event. (For the purposes of clarifying the foregoing, after the first
$500,000 of proceeds from sales or other dispositions of Equipment by the Credit
Parties in the aggregate in any Fiscal Year, no mandatory prepayment shall be
required under this paragraph (A) if the proceeds of the item sold, otherwise
disposed of, damaged in casualty event or taken by condemnation are $100,000 or
less.)

(B) Equity Offerings and Additional Indebtedness. If an Event of Default or an
event that with the passage of time or notice, or both, would constitute an
Event of Default shall have occurred and be continuing, upon receipt by any
Credit Party of any proceeds from a capital contribution to, or the issuance of
any capital stock or other equity interests of any Credit Party, or upon receipt
by any Credit Party of any proceeds from the incurrence of any indebtedness
(other than with respect to any indebtedness permitted to be incurred pursuant
to subsection 13(b) ), the proceeds thereof shall be paid by the Credit Parties
to Agent, for the benefit of Agent and Lenders, as a mandatory prepayment of the
Term A Loan and the aggregate DD Term Loans on a pro rata basis with respect to
such facilities, such payment to be applied against the remaining installments
of principal in the inverse order of their maturities until the Term A Loan and
the DD Term Loans are repaid in full and then against the other Liabilities, as
determined by Agent, in its sole discretion.

 

- 27 -



--------------------------------------------------------------------------------

(e) Notes. The Loans shall, in Agent’s and Lenders’ sole discretion, be
evidenced by one or more promissory notes in form and substance satisfactory to
each Lender. However, if such Loans are not so evidenced, such Loans may be
evidenced solely by entries upon the books and records maintained by Agent and
each Lender.

(f) Joinder of New Borrowers. Each of the Credit Parties (that is not one of the
Existing Credit Parties) hereby joins in and assumes all obligations and
liabilities of Existing Credit Parties (or any of them) arising under or in
connection with the Existing Loan Documents and agrees to be jointly and
severally liable with Existing Credit Parties for all such obligations and
liabilities irrespective of when such obligations and liabilities first arose or
accrued.

(g) Place of Payments. All payments of principal of and interest on the Loans
and of all other Liabilities payable by the Borrowers under this Agreement and
the Other Documents shall be made by the Borrowers to the Agent by no later than
12:00 Noon (Cincinnati time) on the due date thereof at the office of the Agent
in Cincinnati, Ohio (or such other location as the Agent may designate to OMNI)
for the benefit of the Lender or Lenders entitled thereto, and before noon on
such day or at any time during the immediately preceding Business Day, the
Borrowers shall provide written notification of each such payment to the Agent.
Any payments received after such time, or received without the required notice
from the Borrowers, shall be deemed to have been received by the Agent on the
next Business Day. All such payments shall be made in United States dollars, in
immediately available funds at the place of payment, in each case without
set-off or counterclaim.

SECTION 3. LETTERS OF CREDIT.

(a) General Terms. Subject to the terms and conditions of this Agreement and the
Other Agreements, the Agent may, in its sole discretion, from time to time
issue, cause to be issued and co-sign for or otherwise guarantee, upon a
Borrower’s request, commercial and/or standby Letters of Credit; provided, that
the aggregate undrawn face amount of all such Letters of Credit shall at no time
exceed Three Million and No/100 Dollars ($3,000,000). Payments made by the
issuer of a Letter of Credit to any Person on account of any Letter of Credit
shall be immediately payable by Borrowers without notice, presentment or demand
and each Borrower agrees that each payment made by the issuer of a Letter of
Credit in respect of a Letter of Credit issued on behalf of such Borrower shall
constitute a request by such Borrower for a Loan to reimburse such issuer. In
the event such Loan is not advanced by Agent or Lenders for any reason, such
reimbursement obligations (whether owing to the issuer of the Letter of Credit
or Agent or Lenders) shall become part of the Liabilities hereunder and shall
bear interest at the rate then applicable to Revolving Loans constituting Base
Rate Loans until repaid. Borrowers shall remit to Agent, for the benefit of
Lenders, a Letter of Credit fee each month on the aggregate undrawn face amount
of all Letters of Credit outstanding, which fee shall be payable quarterly in
arrears on the last Business Day of each March, June, September and December and
shall be

 

- 28 -



--------------------------------------------------------------------------------

determined by reference to the rate per annum set forth in the definition of
Applicable Margin; provided that, while any Event of Default exists or after
acceleration, such rate shall increase by 2% over the rate otherwise payable and
such fee shall be paid on demand of the Agent, unless the Requisite Lenders
otherwise agree in writing. Said fee shall be calculated on the basis of a 360
day year. Borrowers shall also pay on demand the normal and customary
administrative charges of the issuer of the Letter of Credit for issuance,
amendment, negotiation, renewal or extension of any Letter of Credit.

(b) Requests for Letters of Credit. Each Borrower shall make requests for
Letters of Credit in writing at least three (3) Business Days prior to the date
such Letter of Credit is to be issued. Each such request shall specify the date
such Letter of Credit is to be issued, the amount thereof, the name and address
of the beneficiary thereof and a description of the transaction to be supported
thereby. Any such notice shall be accompanied by the form of Letter of Credit
requested and any application or reimbursement agreement required by the issuer
of such Letter of Credit. If any term of such application or reimbursement
agreement is inconsistent with this Agreement, then the provisions of this
Agreement shall control to the extent of such inconsistency.

(c) Obligations Absolute. Each Borrower shall be obligated to reimburse the
issuer of any Letter of Credit, or Agent and/or Lenders if Agent and/or Lenders
have reimbursed such issuer on a Borrower’s behalf, for any payments made in
respect of any Letter of Credit, which obligation shall be unconditional and
irrevocable and shall be paid regardless of: (i) any lack of validity or
enforceability of any Letter of Credit, (ii) any amendment or waiver of or
consent or departure from all or any provisions of any Letter of Credit, this
Agreement or any Other Agreement, (iii) the existence of any claim, set off,
defense or other right which a Borrower or any other Person may have against any
beneficiary of any Letter of Credit or Agent, any Lender or the issuer of the
Letter of Credit, (iv) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid, or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect, (v) any
payment under any Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, and
(vi) any other act or omission to act or delay of any kind of the issuer of such
Letter of Credit, Agent, any Lender or any other Person or any other event or
circumstance that might otherwise constitute a legal or equitable discharge of a
Borrower’s obligations hereunder. It is understood and agreed by each Borrower
that the issuer of any Letter of Credit may accept documents that appear on
their face to be in order without further investigation or inquiry, regardless
of any notice or information to the contrary.

(d) Expiration Dates of Letters of Credit. The expiration date of each Letter of
Credit shall be no later than the earlier of (i) one (1) year from the date of
issuance and (ii) the thirtieth (30th) day prior to the Revolving Loan
Termination Date. Notwithstanding the foregoing, a Letter of Credit may provide
for automatic extensions of its expiration date for one or more one (1) year
periods, so long as the issuer thereof has the right to terminate the Letter of
Credit at the end of each one (1) year period and no extension period extends
past the thirtieth (30th) day prior to the Revolving Loan Termination Date.

 

- 29 -



--------------------------------------------------------------------------------

(e) Participation. Immediately upon the issuance of a Letter of Credit in
accordance with this Agreement, each Lender shall be deemed to have irrevocably
and unconditionally purchased and received from Agent, without recourse or
warranty, an undivided interest and participation therein to the extent of such
Lender’s Pro Rata Share (including, without limitation, all obligations of
Borrowers with respect thereto). Each Credit Party hereby indemnifies Agent and
each Lender against any and all liability and expense it may incur in connection
with any Letter of Credit and agrees to reimburse Agent and each Lender for any
payment made by Agent or any Lender to the issuer.

SECTION 4. INTEREST, FEES AND CHARGES.

(a) Interest Rate. Subject to the terms and conditions set forth below, the
Loans shall bear interest at the per annum rate of interest set forth in
subsection (i), (ii) or (iii) below:

(i) With respect to each Base Rate Loan, the Applicable Margin per annum plus
the Base Rate in effect from time to time, payable on the last Business Day of
each month in arrears.

(ii) With respect to each LIBOR Rate Loan, the Applicable Margin plus the LIBOR
Rate for the applicable Interest Period, such rate to remain fixed for such
Interest Period. “Interest Period” shall mean any continuous period of (1) one,
two (2) or three (3) months, as selected from time to time by a Borrower by
irrevocable notice (in writing by telecopy) given to Agent not less than three
(3) Business Days prior to the first day of each respective Interest Period;
provided that: (A) each such period occurring after such initial period shall
commence on the day on which the immediately preceding period expires; (B) the
final Interest Period shall be such that its expiration occurs on or before the
Revolving Loan Termination Date; and (C) if for any reason a Borrower shall fail
to timely select a period, then such Loans shall continue as, or revert to, Base
Rate Loans. For purposes of determining an Interest Period, a month means a
period starting on one day in a calendar month and ending on a numerically
corresponding day in the next calendar month, provided, however, if an Interest
Period begins on the last day of a month or if there is no numerically
corresponding day in the month in which an Interest Period is to end, then such
Interest Period shall end on the last Business Day of such month. Interest shall
be payable on the last Business Day of each month in arrears and on the last
Business Day of such Interest Period.

(iii) Upon the occurrence of an Event of Default and during the continuance
thereof, the Loans shall bear interest at the rate of two percent (2.0%) per
annum in excess of the interest rate otherwise payable thereon (the “Default
Rate”), which interest shall be payable on demand, unless the Requisite Lenders
otherwise later expressly agree in writing. All interest shall be calculated on
the basis of a 360-day year, except for interest on Base Rate Loans which shall
be calculated on the basis of a year of 365 or 366 days, as the case may be.
Agent agrees to use commercially reasonable efforts to notify Borrowers before
imposition of the Default Rate under this Agreement, but (i) notwithstanding the
date on which such application of the Default Rate is communicated to Borrowers
or notwithstanding Agent’s failure to so notify Borrowers,

 

- 30 -



--------------------------------------------------------------------------------

Agent shall have the right to accrue the Default Rate from and after the
occurrence of such Event of Default until all Events of Default are either
waived in writing and (ii) notwithstanding anything in this paragraph to the
contrary, no notification shall be required before imposition of a Default Rate
in the case of any Event of Default arising under subsection 15(g) or (h).

(b) Other LIBOR Provisions. (i) Subject to the provisions of this Agreement and
so long as no Event of Default exists, each Borrower shall have the option
(A) as of any date, to convert all or any part of the Base Rate Loans to, or
request that new Loans be made as, LIBOR Rate Loans of various Interest Periods,
(B) as of the last day of any Interest Period, to continue all or any portion of
the relevant LIBOR Rate Loans as LIBOR Rate Loans; (C) as of the last day of any
Interest Period, to convert all or any portion of the LIBOR Rate Loans to Base
Rate Loans; and (D) at any time, to request new Loans as Base Rate Loans;
provided, that Loans may not be continued as or converted to LIBOR Rate Loans if
the continuation or conversion thereof would violate the provisions of
subsections 4(b)(ii) or 4(b)(iii) of this Agreement or if an Event of Default
has occurred. Furthermore, during the continuance of an Event of Default, Agent
may in its sole discretion elect to convert all LIBOR Rate Loans to Base Rate
Loans as of any date.

(ii) Agent’s determination of the LIBOR Rate as provided above shall be
conclusive, absent manifest error. Furthermore, if Agent or any Lender
determines, in good faith (which determination shall be conclusive, absent
manifest error), prior to the commencement of any Interest Period that
(A) United States dollar deposits of sufficient amount and maturity for funding
the Loans are not available to Agent or such Lender in the London Interbank
Eurodollar market in the ordinary course of business, or (B) by reason of
circumstances affecting the London Interbank Eurodollar market, adequate and
fair means do not exist for ascertaining the rate of interest to be applicable
to the Loans requested by a Borrower to be LIBOR Rate Loans or the Loans bearing
interest at the rates set forth in subsection 4(a)(ii) of this Agreement shall
not represent the effective pricing to such Lender for U.S. Dollar deposits of a
comparable amount for the relevant period (such as for example, but not limited
to, official reserve requirements required by Regulation D to the extent not
given effect in determining the rate), Agent shall promptly notify such Borrower
and (1) all existing LIBOR Rate Loans shall convert to Base Rate Loans upon the
end of the applicable Interest Period, and (2) no additional LIBOR Rate Loans
shall be made until such circumstances are cured.

(iii) If, after the date hereof, the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over Agent or any
Lender or its lending offices (a “Regulatory Change”), shall, in the opinion of
counsel to Agent or such Lender, make it unlawful for Agent or such Lender to
make or maintain LIBOR Rate Loans, then Agent shall promptly notify the
requesting Borrower and (A) the LIBOR Rate Loans shall immediately convert to
Base Rate Loans on the last Business Day of the then existing Interest Period or
on such earlier date as required by law and (B) no additional LIBOR Rate Loans
shall be made until such circumstance is cured.

 

- 31 -



--------------------------------------------------------------------------------

(iv) If, for any reason, a LIBOR Rate Loan is paid prior to the last Business
Day of any Interest Period or if a LIBOR Rate Loan does not occur on a date
specified by the requesting Borrower in its request (other than as a result of a
default by Agent or a Lender), each Borrower agrees to indemnify Agent and each
Lender against any loss (including any loss on redeployment of the deposits or
other funds acquired by Agent or such Lender to fund or maintain such LIBOR Rate
Loan) cost or expense incurred by Agent or such Lender as a result of such
prepayment.

(v) If any Regulatory Change (whether or not having the force of law) shall
(A) impose, modify or deem applicable any assessment, reserve, special deposit
or similar requirement against assets held by, or deposits in or for the account
of or loans by, or any other acquisition of funds or disbursements by, Agent or
any Lender; (B) subject Agent or any Lender or the LIBOR Rate Loans to any Tax
or change the basis of taxation of payments to Agent or any Lender of principal
or interest due from a Borrower to Agent or such Lender hereunder (other than a
change in the taxation of the overall net income of Agent or such Lender); or
(C) impose on Agent or any Lender any other condition regarding the LIBOR Rate
Loans or Agent’s or any Lender’s funding thereof, and Agent or any Lender shall
determine (which determination shall be conclusive, absent any manifest error)
that the result of the foregoing is to increase the cost to Agent or such Lender
of making or maintaining the LIBOR Rate Loans or to reduce the amount of
principal or interest received by Agent or such Lender hereunder, then Borrowers
shall pay to such party, on demand, such additional amounts as such party shall,
from time to time, determine are sufficient to compensate and indemnify such
party from such increased cost or reduced amount.

(vi) Each of Agent and each Lender shall receive payments of amounts of
principal of and interest with respect to the LIBOR Rate Loans free and clear
of, and without deduction for, any Taxes. If (A) Agent or any Lender shall be
subject to any Tax in respect of any LIBOR Rate Loans or any part thereof or,
(B) Borrowers shall be required to withhold or deduct any Tax from any such
amount, the LIBOR Rate applicable to such LIBOR Rate Loans shall be adjusted by
Agent or such Lender to reflect all additional costs incurred by Agent or such
Lender in connection with the payment by Agent or such Lender or the withholding
by a Borrower of such Tax and Borrowers shall provide Agent or such Lender with
a statement detailing the amount of any such Tax actually paid by Borrowers.
Determination by Agent or any Lender of the amount of such costs shall be
conclusive, absent manifest error. If, after any such adjustment, any part of
any Tax paid by Agent or any Lender is subsequently recovered by Agent or such
Lender, such party shall reimburse Borrowers to the extent of the amount so
recovered. A certificate of an officer of Agent or any Lender setting forth the
amount of such recovery and the basis therefor shall be conclusive, absent
manifest error.

(vii) Each request for LIBOR Rate Loans shall be in an amount not less than Two
Hundred Fifty Thousand and No/100 Dollars ($250,000) and in integral multiples
of Two Hundred Fifty Thousand and No/100 Dollars ($250,000).

(viii) Unless otherwise specified by a Borrower, all Loans shall be Base Rate
Loans.

(ix) No more than five (5) Interest Periods may be in effect with respect to
outstanding LIBOR Rate Loans at any one time.

 

- 32 -



--------------------------------------------------------------------------------

(c) Fees and Charges.

(i) Closing Fee: Borrowers shall jointly and severally pay to Agent, for its own
account, the fees and other amounts payable pursuant to the Fee Letter.

(ii) Commitment Fees: Borrowers shall jointly and severally pay to Agent, for
the ratable benefit of Lenders with Revolving Loan Commitments, a commitment fee
for the Revolving Loans on the difference between the Maximum Revolving Loan
Limit and the average daily balance of the Revolving Loans plus the Letter of
Credit Obligations for each month, which fee shall be fully earned by Lenders
and payable monthly in arrears on the last Business Day of each month and shall
be determined by reference to the rate per annum therefor set forth in the
definition of Applicable Margin. Borrowers shall jointly and severally pay to
the Agent, for the ratable benefit of the Lenders with DD Term Loan Commitments,
a commitment fee on average daily balance of the unadvanced amount of the
aggregate DD Term Loan Commitments for each month through and including that
month ending December 31, 2009, which fee shall be fully earned by Lenders and
payable monthly in arrears on the last Business Day of each month and shall be
determined by reference to the rate per annum therefor set forth in the
definition of Applicable Margin. The fees under this subsection 4(c)(ii) shall
be calculated on the basis of a 360 day year.

(iii) Costs and Expenses: Borrowers shall reimburse Agent for all costs and
expenses, including, without limitation, legal expenses and reasonable
attorneys’ fees (which in connection with the closing hereof shall be limited to
the fees of Chapman and Cutler LLP), incurred by Agent in connection with the
(i) documentation and consummation of this transaction and any other
transactions among Borrowers, Agent and Lenders, including, without limitation,
Uniform Commercial Code and other public record searches and filings, overnight
courier or other express or messenger delivery, appraisal costs, surveys, title
insurance and environmental audit or review costs; (ii) collection, protection
or enforcement of any rights in or to the Collateral; (iii) collection of any
Liabilities; and (iv) administration and enforcement of any of Agent’s and/or
any Lender’s rights under this Agreement or any Other Agreement (including,
without limitation, any costs and expenses of any third party provider engaged
by Agent for such purposes). Borrowers shall also pay all normal service charges
with respect to all accounts maintained by each Borrower with any Lender and its
affiliates and any additional services requested by a Borrower from any Lender
and its affiliates. All such costs, expenses and charges shall constitute
Liabilities hereunder, shall be payable by Borrowers to Agent on demand, and
until paid, shall bear interest at the highest rate then applicable to Loans
hereunder. In addition, following the occurrence of an Event of Default,
Borrowers shall reimburse each Lender for all costs and expenses, including,
without limitation, legal expenses and reasonable attorneys’ fees, incurred by
such Lender in connection with the (i) collection, protection or enforcement of
any rights in or to the Collateral; (ii) collection of any Liabilities; and
(iii) administration and enforcement of any of Lenders’ rights under this
Agreement.

 

- 33 -



--------------------------------------------------------------------------------

(iv) Taxes. Any and all payments by Borrowers or any other Credit Party to each
Lender or Agent under this Agreement or any Other Agreement shall be made free
and clear of, and without deduction or withholding for, any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and
Agent, such taxes (including income taxes or franchise taxes) as are imposed on
or measured by the net income of such Lender or Agent, respectively, by the
jurisdiction under the laws of which such Lender or Agent, as the case may be,
is organized or maintains a lending office or any political subdivision thereof.

(v) Capital Adequacy Charge. If Agent or any Lender shall have determined that
the adoption of any law, rule or regulation regarding capital adequacy, or any
change therein or in the interpretation or application thereof, or compliance by
Agent or such Lender with any request or directive regarding capital adequacy
(whether or not having the force of law) from any central bank or governmental
authority enacted after the date hereof, does or shall have the effect of
reducing the rate of return on such party’s capital as a consequence of its
obligations hereunder to a level below that which Agent or such Lender could
have achieved but for such adoption, change or compliance (taking into
consideration such party’s policies with respect to capital adequacy) by a
material amount, then from time to time, after submission by Agent to Borrowers
of a written demand therefor (“Capital Adequacy Demand”) together with the
certificate described below, Borrowers shall pay to such party such additional
amount or amounts (“Capital Adequacy Charge”) as will compensate such party for
such reduction, such Capital Adequacy Demand to be made with reasonable
promptness following such determination. A certificate of Agent or such Lender
claiming entitlement to payment as set forth above shall be conclusive in the
absence of manifest error. Such certificate shall set forth the nature of the
occurrence giving rise to such reduction, the amount of the Capital Adequacy
Charge to be paid to Agent or such Lender, and the method by which such amount
was determined. In determining such amount, the applicable party may use any
reasonable averaging and attribution method, applied on a non-discriminatory
basis.

(vi) Letter of Credit Fronting Fees. On the date of issuance of any Letter of
Credit pursuant to Section 3 hereof, the Borrowers shall pay to the issuer of
the Letter of Credit for its own account a fronting fee equal to .125% of the
face amount of such letter of Credit; provided that, in the event that any
Letter of Credit provides for automatic extensions, an additional fronting fee
equal to .125% of the face amount of such Letter of Credit shall also be payable
under this subsection on each anniversary of the issuance of such Letter of
Credit.

(d) Maximum Interest. It is the intent of the parties that the rate of interest
and other charges to each Borrower under this Agreement and the Other Agreements
shall be lawful; therefore, if for any reason the interest or other charges
payable under this Agreement are found by a court of competent jurisdiction, in
a final determination, to exceed the limit which Agent or any Lender may
lawfully charge such Borrower, then the obligation to pay interest and other
charges shall automatically be reduced to such limit and, if any amount in
excess of such limit shall have been paid, then such amount shall be applied
against the principal amount of the Liabilities in such order as Agent shall
determine and if all Liabilities have been paid in full, shall be refunded to
such Borrower (and each Lender agrees to pay its Pro Rata Share of such refund
to such Borrower or to Agent upon Agent’s demand therefor).

 

- 34 -



--------------------------------------------------------------------------------

SECTION 5. COLLATERAL.

(a) Grant of Security Interest to Agent. As security for the payment of all
Loans now or in the future made by Agent and Lenders to Credit Parties hereunder
and for the payment or other satisfaction of all other Liabilities, each Credit
Party grants to Agent, for the benefit of Agent and Lenders, a continuing
security interest in the following property of such Credit Party, whether now or
hereafter owned, existing, acquired or arising and wherever now or hereafter
located: (a) all Accounts (whether or not Eligible Accounts) and all Goods whose
sale, lease or other disposition by such Credit Party has given rise to Accounts
and have been returned to, or repossessed or stopped in transit by, such Credit
Party; (b) all Chattel Paper, Instruments, Documents and General Intangibles
(including, without limitation, all patents, patent applications, trademarks,
trademark applications, trade names, trade secrets, goodwill, copyrights,
copyright applications, registrations, licenses, software, franchises, customer
lists, tax refund claims, claims against carriers and shippers, guarantee
claims, contract rights, payment intangibles, security interests, security
deposits and rights to indemnification); (c) all Inventory (whether or not
Eligible Spare Parts Inventory); (d) all Goods (other than Inventory),
including, without limitation, Equipment (other than certain Bell 222U
helicopter owned by OMNI, registration number N911EC bearing serial number 47505
and currently held for sale), vehicles (other than motor vehicles that are
subject to a Permitted Lien, but only so long as they remain subject to such
Permitted Lien) and Fixtures; (e) all Investment Property; (f) all Deposit
Accounts, bank accounts, deposits and cash; (g) all Letter-of-Credit Rights and
Supporting Obligations; (h) Commercial Tort Claims listed on Exhibit C hereto;
(i) any other property of such Credit Party now or hereafter in the possession,
custody or control of Agent or any Lender or any agent or any parent, affiliate
or subsidiary of Agent or any Lender or any participant with any Lender in the
Loans, for any purpose (whether for safekeeping, deposit, collection, custody,
pledge, transmission or otherwise) and (j) all additions and accessions to,
substitutions for, and replacements, products and Proceeds of the foregoing
property, including, without limitation, proceeds of all insurance policies
insuring the foregoing property, and all of such Credit Party’s books and
records relating to any of the foregoing and to such Credit Party’s business.
Agent agrees that the term “Collateral” does not include the real property owned
by a Credit Party as of the date hereof to the extent that such real property
remains subject to a Permitted Lien.

(b) Other Security. Agent, in its sole discretion, without waiving or releasing
any obligation, liability or duty of a Credit Party under this Agreement or the
Other Agreements or any Event of Default, may at any time or times hereafter,
but shall not be obligated to, pay, acquire or accept an assignment of any
security interest, lien, encumbrance or claim asserted by any Person in, upon or
against the Collateral, provided, that Agent may take such actions with respect
to Permitted Liens only after the occurrence and during the continuance of an
Event of Default. In the event that any Credit Party owns or hereafter acquires
any real property, such Credit Party shall execute and deliver to the Agent (or
a security trustee therefor) a mortgage or deed of trust acceptable in form and
substance to the Agent for the purpose of granting to the Agent a lien on such
real property to secure the Liabilities, and the Borrowers shall pay all taxes,
costs, and expenses incurred by the Agent in recording such mortgage or deed of
trust, and shall supply to the Agent, at the request of the Agent and at the
Borrowers’ cost and expense, a survey, environmental report, hazard insurance
policy, appraisal report, and a mortgagee’s policy of title insurance from a
title insurer acceptable to the Agent insuring the validity of such

 

- 35 -



--------------------------------------------------------------------------------

mortgage or deed of trust and its status as a first lien (subject to Permitted
Liens) on the real property encumbered thereby and such other instrument,
documents, certificates, and opinions reasonably required by the Agent in
connection therewith. All sums paid by Agent in respect of this subsection and
all costs, fees and expenses including, without limitation, reasonable attorney
fees, all court costs and all other charges incurred by Agent relating to
Agent’s rights under this subsection shall constitute Liabilities, payable by
Credit Parties to Agent on demand and, until paid, shall bear interest at the
highest rate then applicable to Loans hereunder.

(c) Possessory Collateral. Immediately upon a Credit Party’s receipt of any
portion of the Collateral evidenced by an agreement, Instrument or Document,
including, without limitation, any Tangible Chattel Paper and any Investment
Property consisting of certificated securities, such Credit Party shall deliver
the original thereof to Agent together with an appropriate endorsement or other
specific evidence of assignment thereof to Agent (in form and substance
acceptable to Agent). If an endorsement or assignment of any such items shall
not be made for any reason, Agent is hereby irrevocably authorized, as each
Credit Party’s attorney and agent-in-fact, to endorse or assign the same on such
Credit Party’s behalf.

(d) Electronic Chattel Paper. To the extent that a Credit Party obtains or
maintains any Electronic Chattel Paper, such Credit Party shall create, store
and assign the record or records comprising the Electronic Chattel Paper in such
a manner that (i) a single authoritative copy of the record or records exists
which is unique, identifiable and except as otherwise provided in clauses (iv),
(v) and (vi) below, unalterable, (ii) the authoritative copy identifies Agent as
the assignee of the record or records, (iii) the authoritative copy is
communicated to and maintained by the Agent or its designated custodian,
(iv) copies or revisions that add or change an identified assignee of the
authoritative copy can only be made with the participation of Agent, (v) each
copy of the authoritative copy and any copy of a copy is readily identifiable as
a copy that is not the authoritative copy and (vi) any revision of the
authoritative copy is readily identifiable as an authorized or unauthorized
revision.

(e) Extension of Existing Security Interest. The security interests and liens
hereby granted in the Collateral are given in renewal, extension and
modification, but not in extinguishment, of the security interests and liens
previously granted LaSalle, on behalf of the lenders under the Existing
Agreement, in the Collateral pursuant to the Existing Loan Documents; such prior
security interests and liens are not extinguished hereby; and the making,
perfection and priority of such prior security interests and liens shall
continue in full force effect in favor of Agent, for the benefit of the Lenders.

(f) Release of Lien on Headquarters Property. At any time after
October 31, 2009, the Agent shall, at the Borrowers’ cost and expense, promptly
release its mortgage on the Headquarters Property upon such date that the
Borrowers have (i) achieved a Leverage Ratio of equal to or less than 1.00 to
1.00 and (ii) provided a compliance certificate pursuant to Section 9(b) hereof
evidencing such Leverage Ratio.

(g) Release of Security Interests in Reverse Osmosis Equipment. In the event
that Preheat, Inc. enters into an agreement to (or is required by court order
to) transfer any or all of the twenty two (22) reverse osmosis units owned by it
to an unrelated third-party in connection with the Monosep Litigation, the Agent
shall prior to such transfer, at the Borrower’s cost and expense, release its
security interest in such units being transfered.

 

- 36 -



--------------------------------------------------------------------------------

SECTION 6. PRESERVATION OF COLLATERAL AND PERFECTION OF SECURITY INTERESTS
THEREIN.

Each Credit Party shall, at Agent’s request, at any time and from time to time,
authenticate, execute and deliver to Agent such financing statements, documents
and other agreements and instruments (and pay the cost of filing or recording
the same in all public offices deemed necessary or desirable by Agent) and do
such other acts and things or cause third parties to do such other acts and
things as Agent may deem necessary or desirable in its sole discretion in order
to establish and maintain a valid, attached and perfected security interest in
the Collateral in favor of Agent (free and clear of all other liens, claims,
encumbrances and rights of third parties whatsoever, whether voluntarily or
involuntarily created, except Permitted Liens) to secure payment of the
Liabilities, and in order to facilitate the collection of the Collateral. Each
Credit Party irrevocably hereby makes, constitutes and appoints Agent (and all
Persons designated by Agent for that purpose) as such Credit Party’s true and
lawful attorney and agent-in-fact to execute and file such financing statements,
documents and other agreements and instruments and do such other acts and things
as may be necessary to preserve and perfect Agent’s security interest in the
Collateral. Each Credit Party further agrees that a carbon, photographic,
photostatic or other reproduction of this Agreement or of a financing statement
shall be sufficient as a financing statement. Each Credit Party further ratifies
and confirms the prior filing by Agent of any and all financing statements which
identify such Credit Party as debtor, Agent as secured party and any or all
Collateral as collateral.

SECTION 7. POSSESSION OF COLLATERAL AND RELATED MATTERS.

If an Event of Default does not exist, each Credit Party shall have the right,
except as otherwise provided in this Agreement, in the ordinary course of such
Credit Party’s business, to (a) sell, lease or furnish under contracts of
service any of such Credit Party’s Inventory normally held by such Credit Party
for any such purpose; (b) use and consume any raw materials, work in process or
other materials normally held by such Credit Party for such purpose; and
(c) dispose of obsolete or unuseful Equipment so long as all of the proceeds
thereof are paid to Agent for application to the Liabilities; provided, however,
that a sale in the ordinary course of business shall not include any transfer or
sale in satisfaction, partial or complete, of a debt owed by such Credit Party.

SECTION 8. COLLECTIONS.

(a) Each Credit Party shall direct all of its Account Debtors to make all
payments on the Accounts directly to a post office box (the “Lock Box”)
designated by, and under the exclusive control of, Agent, at a financial
institution acceptable to Agent in its sole discretion. Each Credit Party shall
establish an account (the “Lock Box Account”) in Agent’s name with a financial
institution acceptable to Agent in its sole discretion, into which all payments
received in the Lock Box shall be deposited, and into which such Credit Party
will immediately deposit all

 

- 37 -



--------------------------------------------------------------------------------

payments received by such Credit Party on Accounts in the identical form in
which such payments were received, whether by cash or check. If a Credit Party,
any Affiliate or Subsidiary, any shareholder, officer, director, employee or
agent of a Credit Party or any Affiliate or Subsidiary, or any other Person
acting for or in concert with a Credit Party shall receive any monies, checks,
notes, drafts or other payments relating to or as Proceeds of Accounts or other
Collateral, such Credit Party and each such Person shall receive all such items
in trust for, and as the sole and exclusive property of, Agent and, immediately
upon receipt thereof, shall remit the same (or cause the same to be remitted) in
kind to the Lock Box Account. The financial institution with which the Lock Box
Account is established shall acknowledge and agree, in a manner satisfactory to
Agent, that the amounts on deposit in such Lock Box and Lock Box Account are the
sole and exclusive property of Agent, that such financial institution will
follow the instructions of Agent with respect to disposition of funds in the
Lock Box and Lock Box Account without further consent from Credit Parties, that
such financial institution has no right to setoff against the Lock Box or Lock
Box Account or against any other account maintained by such financial
institution into which the contents of the Lock Box or Lock Box Account are
transferred, and that such financial institution shall wire, or otherwise
transfer in immediately available funds to Agent in a manner satisfactory to
Agent, funds deposited in the Lock Box Account on a daily basis as such funds
are collected. Each Credit Party agrees that all payments made to such Lock Box
Account or otherwise received by Agent, whether in respect of the Accounts or as
Proceeds of other Collateral or otherwise, will be applied on account of the
Liabilities in accordance with the terms of this Agreement; provided, that so
long as no Event of Default has occurred, payments received by Agent shall not
be applied to the unmatured portion of the LIBOR Rate Loans, but shall be held
in a cash collateral account maintained by Agent, until the earlier of (i) the
last Business Day of the Interest Period applicable to such LIBOR Rate Loan and
(ii) the occurrence of an Event of Default; provided further, that so long as no
Event of Default has occurred, the immediately available funds in such cash
collateral account may be disbursed, at Credit Parties’ discretion, to Credit
Parties so long as (but only to the extent) after giving effect to such
disbursement, such Credit Party’s availability under subsection 2(a) hereof at
such time, equals or exceeds the outstanding Revolving Loans at such time. Each
Credit Party agrees to pay all fees, costs and expenses in connection with
opening and maintaining the Lock Box and Lock Box Account. All of such fees,
costs and expenses if not paid by a Credit Party, may be paid by Agent and in
such event all amounts paid by Agent shall constitute Liabilities hereunder,
shall be payable to Agent by Credit Parties upon demand, and, until paid, shall
bear interest at the highest rate then applicable to Loans hereunder. All
checks, drafts, instruments and other items of payment or Proceeds of Collateral
shall be endorsed by the applicable Credit Party to Agent, and, if that
endorsement of any such item shall not be made for any reason, Agent is hereby
irrevocably authorized to endorse the same on such Credit Party’s behalf. For
the purpose of this section, each Credit Party irrevocably hereby makes,
constitutes and appoints Agent (and all Persons designated by Agent for that
purpose) as such Credit Party’s true and lawful attorney and agent-in-fact
(i) to endorse such Credit Party’s name upon said items of payment and/or
Proceeds of Collateral and upon any Chattel Paper, Document, Instrument, invoice
or similar document or agreement relating to any Account of such Credit Party or
Goods pertaining thereto; (ii) to take control in any manner of any item of
payment or Proceeds thereof and (iii) to have access to any lock box or postal
box into which any of such Credit Party’s mail is deposited, and open and
process all mail addressed to such Credit Party and deposited therein.

 

- 38 -



--------------------------------------------------------------------------------

(b) Agent may, at any time and from time to time after the occurrence and during
the continuance of an Event of Default, whether before or after notification to
any Account Debtor and whether before or after the maturity of any of the
Liabilities, (i) enforce collection of any of Credit Parties’ Accounts or other
amounts owed to a Credit Party by suit or otherwise; (ii) exercise all of such
Credit Party’s rights and remedies with respect to proceedings brought to
collect any Accounts or other amounts owed to such Credit Party;
(iii) surrender, release or exchange all or any part of any Accounts or other
amounts owed to such Credit Party, or compromise or extend or renew for any
period (whether or not longer than the original period) any indebtedness
thereunder; (iv) sell or assign any Account of such Credit Party or other amount
owed to such Credit Party upon such terms, for such amount and at such time or
times as Agent deems advisable; (v) prepare, file and sign such Credit Party’s
name on any proof of claim in bankruptcy or other similar document against any
Account Debtor or other Person obligated to such Credit Party; and (vi) do all
other acts and things which are necessary, in Agent’s sole discretion, to
fulfill such Credit Party’s obligations under this Agreement and the Other
Agreements and to allow Agent to collect the Accounts or other amounts owed to
such Credit Party. In addition to any other provision hereof, Agent may at any
time, whether before or after the occurrence and during the continuance of an
Event of Default, at Credit Parties’ expense, notify any parties obligated on
any of the Accounts to make payment directly to Agent of any amounts due or to
become due thereunder.

(c) For purposes of calculating interest and fees, Agent shall, after receipt by
Agent at its office in Cincinnati, Ohio of cash or other immediately available
funds from collections of items of payment and from collections of Proceeds of
any Collateral, apply the whole or any part of such collections received against
the Liabilities in such order as Agent shall determine in its sole discretion.

SECTION 9. COLLATERAL, AVAILABILITY AND FINANCIAL REPORTS AND SCHEDULES.

(a) Borrowing Base Certificate. Within 7 days after the last day of each
calendar week, except at all times after the Borrowers have achieved a Leverage
Ratio of 1.0 to 1.0 or less, after which event, delivery shall be within 15 days
after the last day of each calendar month: (x) a Borrowing Base Certificate
showing the computation of the Revolving Loan Limit in reasonable detail as of
the close of business on the last day of the immediately preceding week or
month, as applicable, together with such other information as therein required,
prepared by OMNI and certified to by its chief financial officer or another
officer of OMNI acceptable to the Agent and (y) an Accounts aging, an accounts
payable aging, a cash reconciliation, and an inventory stock status report, each
in reasonable detail prepared by OMNI and certified to by its chief financial
officer or another officer of OMNI acceptable to the Agent.

(b) Financial Statements. Credit Parties shall deliver to Agent and each Lender
the following financial information, all of which shall be prepared in
accordance with generally accepted accounting principles consistently applied,
and each delivery of financial statements set forth in clauses (ii) and
(iii) below shall be accompanied by a compliance certificate in the form of
Exhibit B hereto, which compliance certificate shall include a calculation of
all financial covenants contained in this Agreement: (i) no later than thirty
(30) days after each calendar month, copies of internally prepared financial
statements, including, without limitation, balance

 

- 39 -



--------------------------------------------------------------------------------

sheets and statements of income, retained earnings and cash flow of Credit
Parties, certified by the Chief Financial Officer of each Credit Party; (ii) no
later than forty (40) days after the end of each of the first three quarters of
each Credit Party’s Fiscal Year, copies of internally prepared financial
statements including, without limitation, balance sheets, statements of income,
retained earnings, cash flows and reconciliation of surplus of Credit Parties on
a consolidated and consolidating basis, certified by the Chief Financial Officer
of Credit Parties and (iii) no later than seventy-five (75) days after the end
of each of Credit Parties’ Fiscal Years, (x) audited annual financial statements
on a consolidated basis with an unqualified opinion by independent certified
public accountants selected by Credit Parties and reasonably satisfactory to
Agent, which financial statements shall be accompanied by (A) a letter from such
accountants acknowledging that they are aware that a primary intent of Credit
Parties in obtaining such financial statements is to influence Agent and Lenders
and that Agent and Lenders are relying upon such financial statements in
connection with the exercise of their rights hereunder, provided, that Credit
Parties shall only be required to use their reasonable efforts exercised in good
faith to obtain such letter, and (B) copies of any management letters sent to a
Credit Party by such accountants, and (y) unaudited, internally prepared annual
financial statements on a consolidating basis.

(c) Annual Projections. As soon as practicable and in any event prior to the
beginning of each Fiscal Year, Credit Parties shall deliver to Agent and each
Lender projected balance sheets, statements of income and cash flow for Credit
Parties on a consolidated and consolidating basis, for each of the twelve
(12) months during such Fiscal Year, which shall include the assumptions used
therein, together with appropriate supporting details as reasonably requested by
Agent.

(d) Explanation of Budgets and Projections. In conjunction with the delivery of
the annual presentation of projections or budgets referred to in subsection 9(c)
above, Credit Parties shall deliver a letter signed by the President or a Vice
President of each Credit Party and by the Treasurer or Chief Financial Officer
of each Credit Party, describing, comparing and analyzing, in detail, all
changes and developments between the anticipated financial results included in
such projections or budgets and the historical financial statements of Credit
Parties.

(e) Public Reporting. Promptly upon the filing thereof, each Credit Party shall
deliver to Agent and each Lender copies of all registration statements and
annual, quarterly, monthly or other regular reports which such Credit Party or
any of its Subsidiaries files with the Securities and Exchange Commission, as
well as promptly providing to Agent and each Lender copies of any reports and
proxy statements delivered to its shareholders.

(f) Other Information. Promptly following request therefor by Agent, such other
business or financial data, reports, appraisals and projections as Agent may
reasonably request.

SECTION 10. TERMINATION.

This Agreement shall terminate on the date that the Liabilities are paid in full
(except for those provisions of this Agreement that expressly survive such
termination). At such time as Credit Parties have repaid all of the Liabilities
and this Agreement has terminated, each Credit

 

- 40 -



--------------------------------------------------------------------------------

Party shall deliver to Agent and Lenders a release, in form and substance
satisfactory to Agent, of all obligations and liabilities of Agent and Lenders
and their officers, directors, employees, agents, parents, subsidiaries and
affiliates to such Credit Party, and if such Credit Party is obtaining new
financing from another lender, such Credit Party shall deliver such lender’s
indemnification of Agent and Lenders, in form and substance satisfactory to
Agent, for checks which Agent has credited to such Credit Party’s account, but
which subsequently are dishonored for any reason or for automatic clearinghouse
or wire transfers not yet posted to such Credit Party’s account.

SECTION 11. REPRESENTATIONS AND WARRANTIES.

Each Credit Party hereby represents and warrants to Agent and each Lender, which
representations and warranties (whether appearing in this Section 11 or
elsewhere) shall be true at the time of Credit Parties’ execution hereof and the
closing of the transactions described herein or related hereto (it being
understood and agreed that the representations and warranties made on the date
hereof are deemed to be made concurrently with the consummation of the
transactions contemplated by the Acquisition Documents), shall remain true until
the repayment in full and satisfaction of all the Liabilities and termination of
this Agreement, and shall be remade by each Credit Party at the time each Loan
is made and each Letter of Credit is issued pursuant to this Agreement.

(a) Financial Statements and Other Information. The financial statements and
other information delivered or to be delivered by Credit Parties to Agent or any
Lender at or prior to the date of this Agreement fairly present in all material
respects the financial condition of Credit Parties and, to the best of each
Credit Party’s knowledge, Industrial Lift, and there has been no adverse change
in the financial condition, the operations or any other status of a Credit Party
since the date of the financial statements delivered to Agent most recently
prior to the date of this Agreement. All written information now or heretofore
furnished by each Credit Party to Agent or any Lender is true and correct as of
the date with respect to which such information was furnished.

(b) Locations. The office where each Credit Party keeps its books, records and
accounts (or copies thereof) concerning the Collateral, each Credit Party’s
principal place of business and all of each Credit Party’s other places of
business, locations of Collateral and post office boxes and locations of bank
accounts are as set forth in Exhibit A and at other locations within the
continental United States of which Agent has been advised by a Credit Party in
accordance with subsection 12(b)(i). The Collateral, including, without
limitation, the Equipment and Inventory (except any part thereof which a Credit
Party shall have advised Agent in writing consists of Collateral normally used
in more than one state) is kept, or, in the case of vehicles, based, only at the
addresses set forth on Exhibit A, and at other locations within the continental
United States of which Agent has been advised by a Credit Party in writing in
accordance with subsection 12(b)(i) hereof.

(c) Loans by Credit Parties. No Credit Party has made any loans or advances to
any Affiliate or other Person except for advances authorized hereunder to
employees, officers and directors of such Credit Party for travel and other
expenses arising in the ordinary course of such Credit Party’s business and
loans permitted pursuant to subsection 13(f) hereof.

 

- 41 -



--------------------------------------------------------------------------------

(d) Accounts and Inventory. Each Account or item of Inventory that a Credit
Party shall, expressly or by implication, request Agent to classify as an
Eligible Account or as Eligible Spare Parts Inventory, respectively, shall, as
of the time when such request is made, conform in all respects to the
requirements of such classification as set forth in the respective definitions
of “Eligible Account” and “Eligible Spare Parts Inventory” as set forth herein
and as otherwise established by Agent from time to time.

(e) Liens. Each Credit Party is the lawful owner of all Collateral now
purportedly owned or hereafter purportedly acquired by such Credit Party, free
from all liens, claims, security interests and encumbrances whatsoever, whether
voluntarily or involuntarily created and whether or not perfected, other than
the Permitted Liens.

(f) Organization, Authority and No Conflict. Each Credit Party is a duly
organized, validly existing and in good standing in its state of formation, its
state organizational identification number is as set forth on Exhibit A and such
Credit Party is duly qualified and in good standing in all states where the
nature and extent of the business transacted by it or the ownership of its
assets makes such qualification necessary or, if such Credit Party is not so
qualified, such Credit Party may cure any such failure without losing any of its
rights, incurring any liens or material penalties, or otherwise affecting
Lender’s rights. Each Credit Party has the right and power and is duly
authorized and empowered to enter into, execute and deliver this Agreement, the
Other Agreements and the Acquisition Documents and perform its obligations
hereunder and thereunder. Each Credit Party’s execution, delivery and
performance of this Agreement, the Other Agreements and the Acquisition
Documents does not conflict with the provisions of the organizational documents
of such Credit Party, any statute, regulation, ordinance or rule of law, or any
agreement, contract or other document which may now or hereafter be binding on
such Credit Party except for conflicts with agreements, contracts or other
documents which would not have a Material Adverse Effect on such Credit Party,
and each Credit Party’s execution, delivery and performance of this Agreement,
the Other Agreements and the Acquisition Documents shall not result in the
imposition of any lien or other encumbrance (other than the Permitted Liens)
upon any of such Credit Party’s property under any existing indenture, mortgage,
deed of trust, loan or credit agreement or other agreement or instrument by
which such Credit Party or any of its property may be bound or affected.

(g) Litigation. Except as disclosed to Lender on Schedule 11(g) hereto, there
are no actions or proceedings which are pending or threatened against a Credit
Party or, to the best of Credit Parties’ knowledge, threatened against a Credit
Party which are reasonable likely to have a Material Adverse Effect on such
Credit Party, and each Credit Party shall, promptly upon becoming aware of any
such pending or threatened action or proceeding, give written notice thereof to
Agent. No Credit Party has any Commercial Tort Claims pending other than those
set forth on Exhibit C hereto, as Exhibit C may be amended from time to time.

 

- 42 -



--------------------------------------------------------------------------------

(h) Compliance with Laws and Maintenance of Permits. Each Credit Party has
obtained all governmental consents, franchises, certificates, licenses,
authorizations, approvals and permits, the lack of which would have a Material
Adverse Effect on such Credit Party. Each Credit Party is in compliance in all
material respects with all applicable federal, state, local and foreign
statutes, orders, regulations, rules and ordinances (including, without
limitation, Environmental Laws and statutes, orders, regulations, rules and
ordinances relating to taxes, employer and employee contributions and similar
items, securities, ERISA or employee health and safety) the failure to comply
with which would have a Material Adverse Effect on such Credit Party.

(i) Affiliate Transactions. Except as set forth on Schedule 11(i) hereto or as
permitted pursuant to subsection 11(c) hereof, no Credit Party is conducting,
permitting or suffering to be conducted, transactions with any Affiliate other
than transactions with Affiliates for the purchase or sale of Inventory or
services in the ordinary course of business pursuant to terms that are no less
favorable to such Credit Party than the terms upon which such transactions would
have been made had they been made to or with a Person that is not an Affiliate.

(j) Names and Trade Names. Each Credit Party’s name has always been as set forth
on the signature page of this Agreement and no Credit Party uses trade names,
assumed names, fictitious names or division names in the operation of its
business, except as set forth on Schedule 11(j) hereto.

(k) Equipment and Inventory. Each Credit Party has good and indefeasible and
merchantable title to and ownership of all Equipment and Inventory subject only
to the Permitted Liens. No Equipment or Inventory is a Fixture to real estate
unless such real estate is owned by such Credit Party and is subject to a
mortgage in favor of Agent, or if such real estate is leased, is subject to a
landlord’s agreement in favor of Agent on terms acceptable to Agent, or an
accession to other personal property unless such personal property is subject to
a first priority lien in favor of Agent. No filing is or will be necessary with
the United States Department of Interior Mineral Management Service to perfect
the security interest (including, without limitation, any security interest with
respect to any Equipment or Inventory located Offshore); Article 9 of the
Uniform Commercial Code governs exclusively with respect to the grant,
perfection and enforcement of a security interest and lien upon any Equipment or
Inventory, including, without limitation, any Equipment or Inventory that may be
located Offshore from time to time. Credit Parties have the right to enter on
property where any Equipment or Inventory is located and to remove such
Equipment or Inventory therefrom without interference from, or imposition of any
lien on such Equipment or Inventory by, any owner, landlord, tenant or other
Person with an interest in such property. None of the Collateral (i) is part of
a U.S. Coast Guard registered “vessel”, as defined under applicable maritime law
or subject to, (ii) is being utilized pursuant to, a maritime contract, (iii) is
a “motor vehicle” under any statute, law, regulation or rule of any jurisdiction
in which any of Collateral is located except as set forth on Schedule 11(k)
attached hereto, and (iv) is certificated as a “motor vehicle” under the laws of
any jurisdiction.

(l) Enforceability. This Agreement, the Other Agreements and the Acquisition
Documents to which a Credit Party is a party are the legal, valid and binding
obligations of such Credit Party and are enforceable against such Credit Party
in accordance with their respective terms.

 

- 43 -



--------------------------------------------------------------------------------

(m) Solvency. Each Credit Party is, after giving effect to the transactions
contemplated hereby (including, without limitation, the Target Acquisition) or
an advance to be made under this Agreement following the initial advance of the
Loans, solvent, able to pay its debts as they become due, has capital sufficient
to carry on its business, now owns property having a value both at fair
valuation and at present fair saleable value greater than the amount required to
pay its debts, and will not be rendered insolvent by the execution and delivery
of this Agreement, any of the Other Agreements or the Acquisition Documents or
by completion of the transactions contemplated hereunder or thereunder.

(n) Indebtedness. Except as set forth on Schedule 11(n) hereto, no Credit Party
is obligated (directly or indirectly), for any loans or other indebtedness for
borrowed money other than the Loans and the Subordinated Loans.

(o) Margin Security and Use of Proceeds. No Credit Party owns any margin
securities, and none of the proceeds of the Loans hereunder shall be used for
the purpose of purchasing or carrying any margin securities or for the purpose
of reducing or retiring any indebtedness which was originally incurred to
purchase any margin securities or for any other purpose not permitted by
Regulation U of the Board of Governors of the Federal Reserve System as in
effect from time to time.

(p) Parent, Subsidiaries and Affiliates. Except as set forth on Schedule 11(p)
hereto or acquired in connection with a Permitted Acquisition, no Credit Party
has any Parents, Subsidiaries or other Affiliates or divisions, nor is any
Credit Party engaged in any joint venture or partnership with any other Person.
The Inactive Subsidiaries conduct no business operations, do not own or hold
assets of any kind and have no indebtedness or other liabilities.

(q) No Defaults. No Credit Party is in default under any material contract,
lease or commitment to which it is a party or by which it is bound (including,
without limitation, the Subordinated Loan Documents), nor does any Credit Party
know of any dispute regarding any contract, lease or commitment which would have
a Material Adverse Effect on such Credit Party.

(r) Employee Matters. There are no controversies pending or threatened between a
Credit Party and any of its employees, agents or independent contractors other
than employee grievances arising in the ordinary course of business which would
not, in the aggregate, have a Material Adverse Effect on such Credit Party, and
each Credit Party is in compliance with all federal and state laws respecting
employment and employment terms, conditions and practices except for such
non-compliance which would not have a Material Adverse Effect on such Credit
Party.

(s) Intellectual Property. Each Credit Party possesses adequate licenses,
patents, patent applications, copyrights, service marks, trademarks, trademark
applications, tradestyles and trade names to continue to conduct its business as
heretofore conducted by it except to the extent that the failure to possess such
items would not have a Material Adverse Effect on such Credit Party.

 

- 44 -



--------------------------------------------------------------------------------

(t) Environmental Matters. No Credit Party, to its knowledge after due inquiry,
has generated, used, stored, treated, transported, manufactured, handled,
produced or disposed of any Hazardous Materials, on or off its premises (whether
or not owned by it) in any manner which at any time violates in any material
respect any Environmental Law or any license, permit, certificate, approval or
similar authorization thereunder and the operations of each Credit Party comply
in all material respects with all Environmental Laws and all licenses, permits,
certificates, approvals and similar authorizations thereunder. There has been no
investigation, proceeding, complaint, order, directive, claim, citation or
notice by any governmental authority or any other Person, nor is any pending or
to the best of each Credit Party’s knowledge threatened with respect to any
non-compliance with or violation of the requirements of any Environmental Law by
a Credit Party or the release, spill or discharge, threatened or actual, of any
Hazardous Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials or any
other environmental, health or safety matter, which affects a Credit Party or
its business, operations or assets or any properties at which a Credit Party has
transported, stored or disposed of any Hazardous Materials. No Credit Party, to
its knowledge after due inquiry, has any material liability (contingent or
otherwise) in connection with a release, spill or discharge, threatened or
actual, of any Hazardous Materials or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials.

(u) ERISA Matters. Each Credit Party has paid and discharged all obligations and
liabilities arising under ERISA of a character which, if unpaid or unperformed,
might result in the imposition of a lien against any of its properties or
assets.

(v) Broker’s Fees. No brokerage fee, commission or other finder’s fee is due or
payable with respect to this Agreement or any of the transactions contemplated
hereby.

(w) Subordinated Loan Documents and Acquisition Documents. Credit Parties have
delivered to Agent true, correct and complete copies of the Subordinated Loan
Documents and the Acquisition Documents. The transactions contemplated under the
Acquisitions Documents have been consummated in accordance with the terms of the
Acquisition Documents and applicable law as of the date hereof, and without
limiting the foregoing, all conditions precedent to the consummation of the
transactions contemplated under the Acquisition Documents have been satisfied as
of the date hereof, no material condition precedent to the effectiveness thereof
has been waived and no material obligations of the Industrial Lift Sellers
thereunder have been waived. No authorization, consent, license, or exemption
from, or filing or registration with, any Person, is or will be necessary to the
valid execution, delivery, or material performance by the Industrial Lift
Sellers or OMNI of the Acquisition Documents, except for (a) such thereof that
have heretofore been obtained and remain in full force and effect and (b) such
thereof identified on Schedule 11(w) hereof. As of the date hereof, to the best
of each Credit Party’s knowledge, all representations and warranties in the
Acquisition Documents are true and correct.

SECTION 12. AFFIRMATIVE COVENANTS.

Until payment and satisfaction in full of all Liabilities and termination of
this Agreement, unless Credit Parties obtain Requisite Lenders’ prior written
consent waiving or modifying any of Credit Parties’ covenants hereunder in any
specific instance, each Credit Party covenants and agrees as follows:

(a) Maintenance of Records. Each Credit Party shall at all times keep accurate
and complete books, records and accounts with respect to all of such Credit
Party’s business activities, in accordance with sound accounting practices and
generally accepted accounting principles consistently applied, and shall keep
such books, records and accounts, and any copies thereof, only at the addresses
indicated for such purpose on Exhibit A.

 

- 45 -



--------------------------------------------------------------------------------

(b) Notices. Each Credit Party shall:

(i) Locations. Promptly (but in no event less than ten (10) days prior to the
occurrence thereof) notify Agent of the proposed opening of any new place of
business or new location of Collateral, the closing of any existing place of
business or location of Collateral, any change of in the location of such Credit
Party’s books, records and accounts (or copies thereof), the opening or closing
of any post office box, the opening or closing of any bank account or, if any of
the Collateral consists of Goods of a type normally used in more than one state,
the use of any such Goods in any state other than a state in which such Credit
Party has previously advised Agent that such Goods will be used.

(ii) Eligible Accounts and Inventory. Notify Agent if any Account or Inventory
identified by such Borrower to Agent as an Eligible Account or Eligible Spare
Parts Inventory becomes ineligible for any reason by submitting the borrowing
base report, or promptly upon becoming aware thereof if the aggregate of
Eligible Accounts or Eligible Spare Inventory not yet reported as ineligible
exceed $100,000 at any time.

(iii) Litigation and Proceedings. Promptly upon becoming aware thereof (and not
later than the third (3rd) Business Day after receiving notice), notify Agent of
any actions or proceedings which are pending or threatened against such Credit
Party which might have a Material Adverse Effect on such Credit Party and of any
Commercial Tort Claims of such Credit Party which may arise, which notice shall
constitute such Credit Party’s authorization to amend Exhibit C to add such
Commercial Tort Claim.

(iv) Names and Trade Names. Notify Agent within ten (10) days of the change of
its name or the use of any trade name, assumed name, fictitious name or division
name not previously disclosed to Agent in writing.

(v) ERISA Matters. Promptly notify Agent of (x) the occurrence of any
“reportable event” (as defined in ERISA) which might result in the termination
by the Pension Benefit Guaranty Corporation (the “PBGC”) of any employee benefit
plan (“Plan”) covering any officers or employees of such Credit Party, any
benefits of which are, or are required to be, guaranteed by the PBGC,
(y) receipt of any notice from the PBGC of its intention to seek termination of
any Plan or appointment of a trustee therefor or (z) its intention to terminate
or withdraw from any Plan.

 

- 46 -



--------------------------------------------------------------------------------

(vi) Environmental Matters. Promptly (and not later than the fifth
(5th) Business Day after receiving notice) notify Agent upon becoming aware of
any investigation, proceeding, complaint, order, directive, claim, citation or
notice with respect to any non-compliance with or violation of the requirements
of any Environmental Law by such Credit Party or the generation, use, storage,
treatment, transportation, manufacture handling, production or disposal of any
Hazardous Materials or any other environmental, health or safety matter which
affects such Credit Party or its business operations or assets or any properties
at which such Credit Party has transported, stored or disposed of any Hazardous
Materials unless the foregoing could not reasonably be expected to have a
Material Adverse Effect on such Credit Party.

(vii) Default; Material Adverse Change; Certain Amendments. Promptly advise
Agent (and not later than the third (3rd) Business Day after receiving notice)
of any Inactive Subsidiaries commencement of business, acquisition of assets or
incurrence of any indebtedness or other liabilities, any material adverse change
in the business, property, assets, prospects, operations or condition, financial
or otherwise, of such Credit Party, the occurrence of any Event of Default
hereunder, the occurrence of any event which, if uncured, will become an Event
of Default after notice or lapse of time (or both) or of any proposed amendment
to the Subordinated Loan Documents or the Acquisition Documents or receipt of
any notice of an event of default under the Subordinated Loan Documents or the
Acquisition Documents.

All of the foregoing notices shall be provided by Credit Parties to Agent in
writing.

(c) Compliance with Laws and Maintenance of Permits. Each Credit Party shall
maintain all governmental consents, franchises, certificates, licenses,
authorizations, approvals and permits, the lack of which would have a Material
Adverse Effect on such Credit Party, and each Credit Party shall remain in
compliance with all applicable federal, state, local and foreign statutes,
orders, regulations, rules and ordinances (including, without limitation,
Environmental Laws and statutes, orders, regulations, rules and ordinances
relating to taxes, employer and employee contributions and similar items,
securities, ERISA or employee health and safety) the failure with which to
comply would have a Material Adverse Effect on such Credit Party. Without
limiting the foregoing, Credit Parties shall (i) cause all explosives used by
Credit Parties to be stored, maintained and used in compliance with all
applicable laws and in a safe and secure manner and (ii) cause the adoption and
maintenance of policies and procedures satisfactory to Agent in its sole
discretion with respect to such storage, maintenance and use of explosives.
Following any determination by Agent that there is non-compliance, or any
condition which requires any action by or on behalf of a Credit Party in order
to avoid non-compliance, with any Environmental Law, at such Credit Party’s
expense cause an independent environmental engineer acceptable to Agent to
conduct such tests of the relevant site(s) as are appropriate and prepare and
deliver a report setting forth the results of such tests, a proposed plan for
remediation and an estimate of the costs thereof.

 

- 47 -



--------------------------------------------------------------------------------

(d) Inspection and Audits. Each Credit Party shall permit Agent and Lenders, or
any Persons designated by Agent, to call at such Credit Party’s places of
business at any reasonable times, and, without hindrance or delay, to inspect
the Collateral and to inspect, audit, check and make extracts from such Credit
Party’s books, records, journals, orders, receipts and any correspondence and
other data relating to such Credit Party’s business, the Collateral or any
transactions between the parties hereto, and shall have the right to make such
verification concerning such Credit Party’s business as Agent may consider
reasonable under the circumstances. Each Credit Party shall furnish to Agent
such information relevant to Agent’s and/or any Lender’s rights under this
Agreement and the Other Agreements as Agent shall at any time and from time to
time request. Agent, through its officers, employees or agents shall have the
right, at any time and from time to time, in Agent’s name, to verify the
validity, amount or any other matter relating to any of such Credit Party’s
Accounts, by mail, telephone, telecopy, electronic mail, or otherwise, provided
that prior to the occurrence of an Event of Default, Agent shall conduct such
verification in the name of a nominee of Agent or in such Credit Party’s name
and such Credit Party may participate in such verification (provided further, if
such Credit Party fails to make itself reasonably available for such
participation as determined by Agent in its Permitted Discretion, then Agent may
proceed with such verification without such Credit Party’s participation). Each
Credit Party authorizes Agent and Lenders to discuss the affairs, finances and
business of such Credit Party with any officers, employees or directors of such
Credit Party or with its Parent or any Affiliate or the officers, employees or
directors of its Parent or any Affiliate, and to discuss the financial condition
of such Credit Party with such Credit Party’s independent public accountants.
Any such discussions shall be without liability to Agent or any Lender or to
Credit Parties’ independent public accountants. Credit Parties shall pay to
Agent all customary fees (currently $750 per person per day) and all costs and
out-of-pocket expenses incurred by Agent in the exercise of its rights
hereunder, and all of such fees, costs and expenses shall constitute Liabilities
hereunder, shall be payable on demand and, until paid, shall bear interest at
the highest rate then applicable to Loans hereunder.

(e) Insurance. Each Credit Party shall:

(i) Keep the Collateral properly insured for the full insurable value thereof
against loss or damage by fire, theft, explosion, sprinklers, collision (in the
case of motor vehicles) and such other risks as are customarily insured against
by Persons engaged in businesses similar to that of such Credit Party, with such
companies, in such amounts, with such deductibles, and under policies in such
form, as shall be satisfactory to Agent. Original (or certified) copies of such
policies of insurance have been or shall be, within ninety (90) days of the date
hereof, delivered to Agent, together with evidence of payment of all premiums
therefor, and shall contain an endorsement, in form and substance acceptable to
Agent, showing loss under such insurance policies payable to Agent, for the
benefit of Agent and Lenders. Such endorsement, or an independent instrument
furnished to Agent, shall provide that the insurance company shall give Agent at
least thirty (30) days’ written notice before any such policy of insurance is
altered or canceled and that no act, whether willful or negligent, or default of
such Credit

 

- 48 -



--------------------------------------------------------------------------------

Party or any other Person shall affect the right of Agent to recover under such
policy of insurance in case of loss or damage. In addition, each Credit Party
shall cause to be executed and delivered to Agent an assignment of proceeds of
its business interruption insurance policies. Each Credit Party hereby directs
all insurers under all policies of insurance to pay all proceeds payable
thereunder directly to Agent (provided, however, Borrowers shall be entitled to
exercise any rights under subsection 2(d)(iv)(A) with respect to using such
proceeds to purchase replacement Equipment). Each Credit Party irrevocably
makes, constitutes and appoints Agent (and all officers, employees or agents
designated by Agent) as such Credit Party’s true and lawful attorney (and
agent-in-fact) for the purpose of making, settling and adjusting claims under
such policies of insurance, endorsing the name of such Credit Party on any
check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and making all determinations and decisions with respect
to such policies of insurance; provided, however, that if no Event of Default
shall have occurred and is continuing, Credit Parties may make, settle and
adjust claims involving less than $500,000 in the aggregate during any
twelve-month period without Agent’s consent.

(ii) Maintain, at its expense, such public liability and third party property
damage insurance as is customary for Persons engaged in businesses similar to
that of such Credit Party with such companies and in such amounts, with such
deductibles and under policies in such form as shall be satisfactory to Agent
and original (or certified) copies of such policies have been or shall be,
within ninety (90) days after the date hereof, delivered to Agent, together with
evidence of payment of all premiums therefor; each such policy shall contain an
endorsement showing Agent and Lenders as additional insureds thereunder and
providing that the insurance company shall give Agent at least thirty (30) days’
written notice before any such policy shall be altered or canceled. IF A CREDIT
PARTY AT ANY TIME OR TIMES HEREAFTER SHALL FAIL TO OBTAIN OR MAINTAIN ANY OF THE
POLICIES OF INSURANCE REQUIRED ABOVE OR TO PAY ANY PREMIUM RELATING THERETO,
THEN AGENT, WITHOUT WAIVING OR RELEASING ANY OBLIGATION OR DEFAULT BY CREDIT
PARTIES HEREUNDER, MAY (BUT SHALL BE UNDER NO OBLIGATION TO) OBTAIN AND MAINTAIN
SUCH POLICIES OF INSURANCE AND PAY SUCH PREMIUMS AND TAKE SUCH OTHER ACTIONS
WITH RESPECT THERETO AS AGENT DEEMS ADVISABLE UPON NOTICE TO SUCH CREDIT PARTY.
SUCH INSURANCE, IF OBTAINED BY AGENT, MAY, BUT NEED NOT, PROTECT SUCH CREDIT
PARTY’S INTERESTS OR PAY ANY CLAIM MADE BY OR AGAINST SUCH CREDIT PARTY WITH
RESPECT TO THE COLLATERAL. SUCH INSURANCE MAY BE MORE EXPENSIVE THAN THE COST OF
INSURANCE SUCH CREDIT PARTY MAY BE ABLE TO OBTAIN ON ITS OWN AND MAY BE
CANCELLED ONLY UPON SUCH CREDIT PARTY PROVIDING EVIDENCE THAT IT HAS OBTAINED
THE INSURANCE AS REQUIRED ABOVE. ALL SUMS DISBURSED BY AGENT IN CONNECTION WITH
ANY SUCH ACTIONS, INCLUDING, WITHOUT LIMITATION, COURT COSTS, EXPENSES, OTHER
CHARGES RELATING THERETO AND REASONABLE ATTORNEYS’ FEES, SHALL CONSTITUTE LOANS
HEREUNDER, SHALL BE PAYABLE ON DEMAND BY CREDIT PARTIES TO AGENT AND, UNTIL
PAID, SHALL BEAR INTEREST AT THE HIGHEST RATE THEN APPLICABLE TO LOANS
HEREUNDER.

 

- 49 -



--------------------------------------------------------------------------------

(f) Collateral. Each Credit Party shall keep the Collateral in good condition,
repair and order and shall make all necessary repairs to the Collateral and
replacements thereof so that the operating efficiency and the value thereof
shall at all times be preserved and maintained. Each Credit Party shall permit
Agent and Lenders, at reasonable times and upon the reasonable notice (provided
notice is required if an Event of Default exists or an event that with the
passage of time or notice or both would constitute an Event of Default exists)
to examine any of the Collateral at any time and wherever the Collateral may be
located and, each Credit Party shall, immediately upon request therefor by
Agent, deliver to Agent any and all evidence of ownership of any of the
Collateral including, without limitation, certificates of title and applications
of title. From time to time upon Agent’s request, Credit Parties shall provide
to Agent true, correct and complete copies of all Master Services Agreements,
together with all amendments thereto.

Credit Parties shall at all times have the right to enter on property where any
Equipment or Inventory is located and to remove such Equipment or Inventory
therefrom without interference from, or imposition of any lien on such Equipment
or Inventory by, any owner, landlord, lessee or other Person with an interest in
such property. No Equipment or Inventory may ever be located outside the control
and jurisdiction of the United States of America. Credit Parties shall ensure
that no Equipment or Inventory ever (a) constitutes a Fixture, or immoveable
property, as the case may be, under the laws of any jurisdiction in which the
Equipment or Inventory may be located, (b) constitutes part of a U.S. Coast
Guard registered “vessel”, as defined under applicable maritime law, (c) becomes
subject to, or is being utilized pursuant to, a maritime contract,
(d) constitutes a “motor vehicle” under any statute, law, regulation or rule of
any jurisdiction in which the Equipment or the Inventory is located except for
the Equipment or Inventory described on Schedule 11(k) attached hereto, and
(e) is certificated as a “motor vehicle” under the laws of any jurisdiction
except for the Equipment or Inventory described on Schedule 11(k) attached
hereto. Credit Parties will use commercially reasonable efforts to timely
enforce and realize upon all rights and remedies it may have from time to time
under applicable law, including all lien rights under Chapter 56 of the Texas
Property Code, as amended and in effect, or other analogous rights under the
laws of the jurisdiction where a Credit Party has provided materials and
services.

Credit Parties agree, upon request of Agent, to take any and all other actions
as Agent may determine to be necessary or appropriate for the attachment,
perfection maintaining of the first priority security interest of, and for the
ability of Agent to enforce, Agent’s security interest in any and all of the
Collateral, including, without limitation, executing, obtaining, delivering,
filing, registering and recording any and all financing statements, continuation
statements, stock powers, instruments and other documents, or causing the
execution, filing, registration, recording or delivery of any and all of the
foregoing, that are necessary or required under law or otherwise or requested by
Agent to be executed, filed, registered, obtained, delivered or recorded to
create, maintain, perfect, preserve, validate or otherwise protect the pledge of
the Collateral to Agent and Agent’s perfected first priority lien on the
Collateral (and Credit Parties irrevocably grant Agent the right, at Agent
option, to file any or all of the foregoing).

 

- 50 -



--------------------------------------------------------------------------------

(g) Use of Proceeds. All monies and other property obtained by a Credit Party
from Agent and Lenders pursuant to this Agreement shall be used solely to
refinance existing indebtedness of Credit Parties and amortize associated fees
and prepayment expenses over a five (5) year amortization period, to finance the
Target Acquisitions to finance Permitted Acquisitions, to finance Capital
Expenditures and to provide working capital for Credit Parties and to support
other business purposes (subject to the continued accuracy of the
representations in subsection 11(o) hereof) of such Credit Party.

(h) Taxes. Each Credit Party shall file all required tax returns and pay all of
its taxes when due, subject to any extensions granted by the applicable taxing
authority, including, without limitation, taxes imposed by federal, state or
municipal agencies, and shall cause any liens for taxes to be promptly released;
provided, that such Credit Party shall have the right to contest the payment of
such taxes in good faith by appropriate proceedings so long as (i) the amount so
contested is shown on such Credit Party’s financial statements; (ii) the
contesting of any such payment does not give rise to a lien for taxes;
(iii) such Credit Party keeps on deposit with Agent (such deposit to be held
without interest) or a reserve is maintained against such Credit Party’s
availability to borrow money under subsection 2(a), in either case, in an amount
of money which, in the sole judgment of Agent, is sufficient to pay such taxes
and any interest or penalties that may accrue thereon; and (iv) if such Credit
Party fails to prosecute such contest with reasonable diligence, Agent may apply
the money so deposited in payment of such taxes. If a Credit Party fails to pay
any such taxes affecting a Credit Party and in the absence of any such contest
by such Credit Party, Agent may (but shall be under no obligation to) advance
and pay any sums required to pay any such taxes and/or to secure the release of
any lien therefor, and any sums so advanced by Agent shall constitute Loans
hereunder, shall be payable by such Credit Party to Agent on demand, and, until
paid, shall bear interest at the highest rate then applicable to Loans
hereunder.

(i) Intellectual Property. Each Credit Party shall maintain adequate licenses,
patents, patent applications, copyrights, service marks, trademarks, trademark
applications, tradestyles and trade names to continue its business as heretofore
conducted by it or as hereafter conducted by it unless the failure to maintain
any of the foregoing could not reasonably be expected to have a Material Adverse
Effect on such Credit Party.

(j) Checking Accounts and Cash Management Services and Interest Rate Agreements.
On or before July 24, 2008, each Borrower shall maintain its general
checking/controlled disbursement account with Fifth Third Bank. Normal charges
shall be assessed thereon. In addition, each Borrower shall enter into
agreements with Fifth Third Bank for standard cash management services not later
than July 24, 2008. Each Borrower shall be responsible for all normal charges
assessed thereon. Other than the Payroll Account (and with respect to the
Payroll Account, Credit Parties agree that

 

- 51 -



--------------------------------------------------------------------------------

aggregate funds from time to time maintained on deposit therein may never exceed
the amount needed to fund one payroll cycle) and the Raymond James Account (and
with respect to the Raymond James Account, Credit Parties agree that if funds
from time to time maintained on deposit therein ever exceed $10,000, then not
later than the close of the next Business Day, Credit Parties shall transfer by
wire into the Lock Box Account from the Raymond James Account an amount
sufficient to cause the balance of the Raymond James Account not to exceed
$10,000), each Credit Party shall cause Fifth Third Bank to have sole dominion
and control over each deposit account or securities account of a Credit Party
(collectively, the “Pledged Accounts”); provided, however, that if any time a
Borrower delivers compliance certificates pursuant to Section 9(c) hereof to the
Administrative Agent evidencing that the Leverage Ratio was 1.0 to 1.0 or less
as of the last day of any two consecutive fiscal quarters (any such delivery, a
“Trigger Event”), then from and after the date of the Trigger Event and until
the occurrence of a Control Event (as defined below), such Borrower shall be
permitted to make withdrawals from the Pledged Accounts (provided that Fifth
Third Bank shall continue to maintain “control” of the Pledged Accounts for
purposes of perfecting its security interests). If at any time after a Trigger
Event, the Leverage Ratio of any Borrower as at the end of any fiscal quarter is
greater than 1.0 to 1.0 (any such event, a “Control Event”), then immediately
upon the occurrence of the Control Event, each Credit Party shall cause Fifth
Third to again have sole dominion and control over the Pledged Accounts.
Borrowers shall maintain, or caused to be maintained, in effect one or more
Interest Rate Agreements.

(k) Patriot Act, Bank Secrecy Act and Office of Foreign Assets Control. As
required by federal law and the Agent’s, and each Lender’s policies and
practices, the Agent and each Lender may need to obtain, verify and record
certain customer identification information and documentation in connection with
opening or maintaining accounts, or establishing or continuing to provide
services and each Credit Party agrees to provide such information. In addition,
and without limiting the foregoing sentence, each Credit Party shall (a) ensure,
and cause each Subsidiary to ensure, that no Person who owns a controlling
interest in or otherwise controls any Credit Party or any Subsidiary is or shall
be listed on the Specially Designated Nationals and Blocked Person List or other
similar lists maintained by the Office of Foreign Assets Control (“OFAC “), the
Department of the Treasury or included in any Executive Orders, (b) not use or
permit the use of the proceeds of the Loans to violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order relating
thereto, and (c) comply, and cause each Subsidiary to comply, with all
applicable Bank Secrecy Act (“BSA “) laws and regulations, as amended.

SECTION 13. NEGATIVE COVENANTS.

Until payment and satisfaction in full of all Liabilities and termination of
this Agreement, unless Credit Parties obtain Requisite Lenders prior written
consent waiving or modifying any of Credit Parties’ covenants hereunder in any
specific instance, each Credit Party agrees as follows:

(a) Guaranties. No Credit Party shall assume, guarantee or endorse, or otherwise
become liable in connection with, the obligations of any Person, except by
endorsement of instruments for deposit or collection or similar transactions in
the ordinary course of business, except pursuant to the Loans, the Subordinated
Loan Documents and the indebtedness described on Schedule 11(n) attached hereto
and except with respect to other unsecured obligations not exceeding $500,000 at
any time in the aggregate.

 

- 52 -



--------------------------------------------------------------------------------

(b) Indebtedness. No Credit Party shall create, incur, assume or become
obligated (directly or indirectly), for any loans or other indebtedness for
borrowed money other than the Loans, except that a Credit Party may (i) borrow
money from a Person other than Agent and Lenders on an unsecured and
subordinated basis if a subordination agreement in favor of Agent and Lenders
and in form and substance satisfactory to Agent (in its sole discretion) is
executed and delivered to Agent relative thereto; (ii) maintain its present
indebtedness listed on Schedule 11(n) hereto so long as if such indebtedness is
presently unsecured or subordinated to the Loans, such indebtedness remains
unsecured or subordinated to the Loans; (iii) incur unsecured indebtedness to
trade creditors in the ordinary course of business; (iv) incur purchase money
indebtedness or capitalized lease obligations in connection with Capital
Expenditures permitted pursuant to subsection 14(c) hereof; (v) incur operating
lease obligations requiring payments not to exceed $3,000,000 in the aggregate
during any Fiscal Year of Credit Parties; and (vi) borrow money pursuant to the
Subordinated Loan Documents so long as the Subordination Agreements with respect
to such documents remain in effect.

(c) Liens. No Credit Party shall grant or permit to exist (voluntarily or
involuntarily) any lien, claim, security interest or other encumbrance
whatsoever on any of its assets, other than Permitted Liens.

(d) Mergers, Sales, Acquisitions, Subsidiaries and Other Transactions Outside
the Ordinary Course of Business. No Credit Party shall (i) enter into any merger
or consolidation pursuant to a Permitted Acquisition unless the Credit Party is
the surviving entity; (ii) change its state of organization or enter into any
transaction which has the effect of changing its state of organization;
(iii) sell, lease or otherwise dispose of any of its assets other than in the
ordinary course of business; (iv) purchase the stock, other equity interests or
all or a material portion of the assets of any Person or division of such Person
other than pursuant to a Permitted Acquisition or the Target Acquisition; or
(v) enter into any other transaction outside the ordinary course of such Credit
Party’s business, including, without limitation, any purchase, redemption or
retirement of any shares of any class of its stock or any other equity interest,
and any issuance of any shares of, or warrants or other rights to receive or
purchase any shares of, any class of its stock or any other equity interest. No
Credit Party will, and each Credit Party will not permit any other Credit Party,
to transfer any assets of a Credit Party to an Inactive Subsidiary. No Credit
Party shall enter into any joint ventures or partnerships with any other Person
and no Credit Party shall form any Subsidiary after the date hereof unless
(a) such Subsidiary is organized under the laws of a State of the United States
of America, (b) such Subsidiary executes a joinder and assumption agreement as a
Credit Party and

 

- 53 -



--------------------------------------------------------------------------------

becomes a party to this Agreement and Other Agreements as Agent shall determine
in its Permitted Discretion, (c) the equity interests of such Subsidiary are
pledged to Agent, for its benefit and the benefit of the Lenders, (d) Agent
receives such documents and information as Agent deems necessary or desirable in
its Permitted Discretion to evidence the validity and enforceability of this
Agreement and the Other Agreements against such Person and the perfection of the
liens and security interests in favor of Agent, for itself and for the benefit
of the Lenders, on the assets of such Credit Party, and (e) such Subsidiary has
been formed pursuant to a Permitted Acquisition.

(e) Dividends and Distributions; Other Payments. No Credit Party shall declare
or pay any dividend or other distribution (whether in cash or in kind) on any
class of its stock (if such Credit Party is a corporation) or on account of any
equity interest in such Credit Party (if such Credit Party is a partnership,
limited liability company or other type of entity) other than the declaration by
OMNI of a dividend from time to time with respect to its issued and outstanding
preferred equity shares that is payable through the issuance and distribution of
additional equity shares in OMNI and not in cash; provided that if (i) no Event
of Default, or event which, with the passage of time or giving of notice, may
become an Event of Default, shall have occurred and remain outstanding on the
date of paying a Cash Dividend Payment (as defined below), or would be created
thereby, (ii) giving effect to a Cash Dividend Payment, Borrowers would have had
Excess Availability of not less than $5,000,000 for each calendar day during the
thirty-day period ending on (and including) the date such Cash Dividend Payment
would be made, (iii) after giving effect to a proposed Cash Dividend Payment as
though made during the most recently ended measurement period under Section 14
hereof, Borrowers would be in pro forma compliance with the financial covenants
set forth in Section 14 hereof as of such measurement period, and (iv) no
proceeds of any existing or future indebtedness of a Credit Party (including,
without limitation, any of the Liabilities) will be used to pay a Cash Dividend
Payment, then OMNI may make cash dividend payments on its issued and outstanding
preferred equity shares in accordance with the current terms of such preferred
equity shares (each being a “Cash Dividend Payment”). No Credit Party may make
any payment on any Subordinated Loan irrespective of the obligation of Credit
Parties under the Subordinated Loan Documents, provided that (A) with respect to
the payment of regularly scheduled interest payments due on the Subordinated
Loans, if no Event of Default or event which with the giving of notice or the
passage of time may become an Event of Default shall have occurred and remain
outstanding on the date of the making of such payment, or would be created
thereby, then Credit Parties may make regularly scheduled payments of interest
on the Subordinated Loans expressly permitted under the Subordination Agreements
and (B) with respect to the payment of regularly scheduled principal payments
due on the Subordinated Loans, if (i) no Event of Default or event which with
the giving of notice or the passage of time may become an Event of Default shall
have occurred and remain outstanding on the date of the making of such payment,
or would be created thereby, (ii) even giving effect to such payment, Borrowers
would have had Excess Availability of not less than $5,000,000 for each calendar
day during the thirty-day period on (and including) the date the payment would
be made, and (iii) after giving effect to each proposed payment as though made
during the most recently ended measurement period under Section 14 hereof,
Borrowers would be in pro

 

- 54 -



--------------------------------------------------------------------------------

forma compliance with the financial covenants set forth in Section 14 hereof as
of such measurement period, then Credit Parties may make regularly scheduled
payments of principal (but not prepayments) on the Subordinated Loans that are
expressly permitted under the applicable Subordination Agreement.

(f) Investments; Loans. No Credit Party shall purchase or otherwise acquire, or
contract to purchase or otherwise acquire, the obligations or stock of any
Person, other than pursuant to a Permitted Acquisition or the Target
Acquisition, direct obligations of the United States, obligations insured by the
Federal Deposit Insurance Corporation and obligations unconditionally guaranteed
by the United States; nor shall a Credit Party lend or otherwise advance funds
to any Person except for advances made to employees, officers and directors for
travel and other expenses arising in the ordinary course of business and loans
to employees not exceeding Two Hundred Fifty Thousand Dollars ($250,000) in the
aggregate outstanding for all Persons at any one time.

(g) Fundamental Changes, Line of Business. No Credit Party shall amend its
organizational documents or change its Fiscal Year or enter into a new line of
business materially different from such Credit Party’s current business unless
(i) such actions would not have a Material Adverse Effect on such Credit Party;
(ii) such actions would not affect the obligations of such Credit Party to Agent
or Lenders; (iii) such actions would not affect the interpretation of any of the
terms of this Agreement or the Other Agreements; (iv) such actions would not
affect Agent’s liens or security interests in the equity interests of any Credit
Party or cause such equity interests (unless the affected Credit Party is a
currently formed as a corporation and the certificates evidencing the equity
interests in such corporate Credit Party have been delivered to Agent with
appropriate transfer powers) to be classified as “securities” under Article 8 of
the Uniform Commercial Code; and (v) Agent has received ten (10) days prior
written notice of such amendment or change. No Inactive Subsidiary may commence
business operations, incur or be liable for any indebtedness or other
liabilities or own or acquire assets, in each case, without Agent’s express,
prior and written consent.

(h) Equipment and Inventory. No Credit Party shall (i) permit any Equipment or
Inventory to become a Fixture to real property unless such real property is
owned by such Credit Party and is unencumbered, or if such real property is
leased, is subject to a landlord’s agreement in favor of Agent on terms
acceptable to Agent unless otherwise expressly provided under the Post Closing
Letter or unless the value of the Collateral at all locations that Agent has not
received a landlord’s agreement for does not exceed $200,000 in the aggregate
(provided that Credit Parties shall have first provided (and thereafter, shall
provide as Agent may request from time to time) such information verifying the
aggregate value of Collateral at a Credit Party’s leased location as is
satisfactory to Agent), or (ii) permit any Equipment or Inventory to become an
accession to any other personal property unless such personal property is
subject to a first priority lien in favor of Agent.

 

- 55 -



--------------------------------------------------------------------------------

(i) Affiliate Transactions. Except as set forth on Schedule 11(i) hereto or as
permitted pursuant to subsection 11(c) hereof, no Credit Party shall conduct,
permit or suffer to be conducted, transactions with Affiliates other than
transactions for the purchase or sale of Inventory or services in the ordinary
course of business pursuant to terms that are no less favorable to such Credit
Party than the terms upon which such transactions would have been made had they
been made to or with a Person that is not an Affiliate and that satisfy the
other terms and provisions of this Agreement; provided, however, no Credit Party
may conduct, permit or suffer to be conducted transactions with any Inactive
Subsidiary.

(j) Settling of Accounts. Each Credit Party shall not settle or adjust any
Account identified by such Credit Party as an Eligible Account or with respect
to which the Account Debtor is an Affiliate without the consent of Agent,
provided, that following the occurrence and during the continuance of an Event
of Default, such Credit Party shall not settle or adjust any other Account over
$100,000 without the consent of Agent.

(k) Subordinated Loans. No Borrower shall, nor shall it permit any Subsidiary
to, amend or modify any of the terms or conditions of any Subordinated Loan
Document so as to increase the principal amount thereof, increase the interest
rate or default rate thereon, change the definition of “make-whole amount” (or
any like term therein) to increase the amount payable in connection therewith,
shorten the final maturity thereof or advance the date of any required
prepayment or repayment thereof or of any interest payment thereon, make more
restrictive or add any event of default or covenant, change any of the
subordination provisions thereof or any provisions thereof restricting changes
in this Agreement and the Other Agreements (including without limitation the
definitions of “Senior Debt” or “Senior Debt Documents” or any like term
therein). No Credit Party shall pay any principal or interest in respect of any
Subordinated Loan after and during the continuation of any Event of Default
under Section 15(a) hereof.

(l) Restriction on Real Estate. OMNI shall not lease all or any part of the
Headquarters Property.

(m) Limitation on Restrictions. No Credit Party shall, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any restriction
on the ability of any such Credit Party to (a) encumber or pledge any of its
assets to or for the benefit of the Agent or (b) guaranty the Liabilities.

(n) Industrial Lift Restrictions. Industrial Lift Truck & Equipment Co., Inc.
shall not purchase any goods or services from CIM Industrial Machinery, Inc.,
JLG Industries, Inc. and its affiliates, Pettibone/Traverse Lift, L.L.C. and
Mitsui Machinery Distribution, Inc. (each a “Secured Vendor”); provided that,
this restriction shall not apply to purchases from a Secured Vendor after such
date that all UCC financing statements filed and existing of record as of the
date hereof listing such Secured Vendor as “secured party” and Industrial Lift
Truck & Equipment Co., Inc. as “debtor” have been terminated or after such date
that the collateral descriptions in such financing statements have been modified
in a manner acceptable to the Agent in its Permitted Discretion.

 

- 56 -



--------------------------------------------------------------------------------

SECTION 14. FINANCIAL COVENANTS.

Each Borrower shall maintain and keep in full force and effect each of the
financial covenants set forth below:

(a) Leverage. Borrowers shall not permit the Leverage Ratio to exceed 2.50.

(b) Fixed Charge Coverage. Borrowers shall not permit the Fixed Charge Coverage
Ratio calculated for each twelve (12) month period ending on March 31st,
June 30th, September 30th or December 31st of each Fiscal Year (commencing with
December 31, 2006) to be less than 1.25 to 1.0.

(c) Capital Expenditure Limitations. Borrowers and their Subsidiaries shall not
make any Capital Expenditures, other than Capital Expenditures made in
connection with a Permitted Acquisition or the Target Acquisition, if, after
giving effect to such Capital Expenditures, the aggregate cost of all Capital
Expenditures would exceed (i) Three Million Dollars ($3,000,000) during the
Credit Parties’ fiscal quarter ending on or about March 31, 2008, (ii) Seven
Million Five Hundred Thousand Dollars ($7,500,000) during the three consecutive
fiscal quarters of the Credit Parties beginning on or about April 1, 2008 and
ending on or about December 31, 2008, and (iii) Ten Million Dollars
($10,000,000) during any Fiscal Year thereafter.

SECTION 15. DEFAULT.

The occurrence of any one or more of the following events shall constitute an
“Event of Default” by Credit Parties hereunder:

(a) Payment. The failure of any Credit Party to pay when due, declared due, or
demanded by Agent, at the request of the Requisite Lenders, any of the
Liabilities.

(b) Breach of this Agreement and the Other Agreements. The failure of any Credit
Party to perform, keep or observe any other covenants, conditions, promises,
agreements or obligations of such Credit Party (not covered elsewhere under this
Section 15) under this Agreement or any of the Other Agreements; provided that
any such failure by a Credit Party under subsection 12(c) or 12(i) of this
Agreement shall not constitute an Event of Default hereunder until the thirtieth
(30th) day following the occurrence thereof.

(c) Breaches of Other Obligations. The failure of any Credit Party to perform,
keep or observe (after expiration of any applicable notice and cure period) any
of the covenants, conditions, promises, agreements or obligations of such Credit
Party (i) under any other agreement with any Person if such failure might have a
Material Adverse Effect on such Credit Party or (ii) under the Subordinated Loan
Documents, or any Subordinated Loan shall be become due and payable in full
before its stated, final maturity date.

 

- 57 -



--------------------------------------------------------------------------------

(d) Breach of Representations and Warranties. The making or furnishing by any
Credit Party, Agent or any Lender of any representation, warranty, certificate,
schedule, report or other communication within or in connection with this
Agreement or the Other Agreements or in connection with any other agreement
between such Credit Party and Agent or any Lender, which is untrue or misleading
in any material respect with respect to the representations or warranties made
under a subsection not already modified by a materiality qualifier as to its
entirety or any portion thereof or in all other cases, in any respect.

(e) Loss of Collateral. The loss, theft, damage or destruction of any of the
Collateral, with respect to Collateral that has been insured in accordance with
the provisions of this Agreement, in an amount in excess of $10,000,000 and,
with respect to all other Collateral, in an amount in excess of $500,000, in
each case, the aggregate for all such events during any Fiscal Year as
determined in good faith by Lender in its sole discretion, or (except as
permitted hereby) sale, lease or furnishing under a contract of service of, any
of the Collateral. The loss or suspension of any license or qualification of a
Credit Party concerning a Credit Party’s ability to handle, use or store
explosive devices.

(f) Levy, Seizure or Attachment. The making or any attempt by any Person to make
any levy, seizure or attachment upon any of the Collateral.

(g) Bankruptcy or Similar Proceedings. The commencement of any proceedings in
bankruptcy by or against any Credit Party or for the liquidation or
reorganization of any Credit Party, or alleging that such Credit Party is
insolvent or unable to pay its debts as they mature, or for the readjustment or
arrangement of any Credit Party’s debts, whether under the Bankruptcy Code or
under any other law, whether state or federal, now or hereafter existing, for
the relief of debtors, or the commencement of any analogous statutory or
non-statutory proceedings involving any Credit Party; provided, however, that if
such commencement of proceedings against such Credit Party is involuntary, such
action shall not constitute an Event of Default unless such proceedings are not
dismissed within thirty (30) days after the commencement of such proceedings,
though Agent and Lenders shall have no obligation to make Loans to or issue, or
cause to be issued, Letters of Credit on behalf of any Borrower during such
thirty (30) day period or, if earlier, until such proceedings are dismissed.

(h) Appointment of Receiver. The appointment of a receiver or trustee for any
Credit Party, for any of the Collateral or for any substantial part of any
Credit Party’s assets or the institution of any proceedings for the dissolution,
or the full or partial liquidation, or the merger or consolidation, of any
Credit Party which is a corporation, limited liability company or a partnership;
provided, however, that if such appointment or commencement of proceedings
against such Credit Party is involuntary, such action shall not constitute an
Event of Default unless such appointment is not revoked or such proceedings are
not dismissed within thirty (30) days after the commencement of such
proceedings, though Agent and Lenders shall have no obligation to make Loans to
or issue, or cause to be issued Letters of Credit on behalf of any Borrower
during such thirty (30) day period, or, if earlier, until such appointment is
revoked or such proceedings are dismissed.

 

- 58 -



--------------------------------------------------------------------------------

(i) Judgment. The entry of any judgments or orders (other than judgments or
orders in the Klug Litigation and the Monosep Litigation) aggregating against
any Credit Party to the extent that aggregate claims under such judgments or
orders (including, without limitation, any settlement agreements related
thereto) that insurance proceeds would not be available for the satisfaction of
exceed $625,000 that remains in effect for thirty (30) days after such entry
without a stay of enforcement or execution.

(j) Klug Judgment. The entering of any judgments or orders in the Klug
Litigation to the extent that the aggregate claims under such judgments or
orders (including, without limitation, any settlement agreements related
thereto) exceed $1,500,000 (plus any common stock issued by OMNI in connection
therewith), or such greater amount as approved by the Agent in its reasonable
discretion.

(k) Monosep Judgment. The entering of any judgments or orders in the Monosep
Litigation to the extent that the aggregate claims under such judgments or
orders (including, without limitation, any settlement agreements related
thereto) exceed $4,250,000 in total amount, or such greater amount as approved
by the Agent in its reasonable discretion.

(l) Death or Dissolution of Credit Party. The death of any Credit Party who is a
natural Person, or of any general partner who is a natural Person of any Credit
Party which is a partnership, or any member who is a natural Person of any
Credit Party which is a limited liability company or the dissolution of any
Credit Party which is a partnership, limited liability company, corporation or
other entity.

(m) Default or Revocation of Guaranty. The occurrence of an event of default,
after the passage of any applicable grace periods, under, or the revocation or
termination of, any agreement, instrument or document executed and delivered by
any Credit Party to Agent or any Lender pursuant to which such Credit Party has
guaranteed to Agent and Lenders the payment of all or any of the Liabilities or
has granted Agent a security interest in or lien upon some or all of such Credit
Party’s real and/or personal property to secure the payment of all or any of the
Liabilities.

(n) Criminal Proceedings. The institution in any court of a criminal proceeding
against any Credit Party, or the indictment of any Credit Party for any crime.

(o) Change of Control. Any Person or “group”(as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934) that is not a holder of
any capital stock of OMNI on the date hereof becomes the “beneficial owner”(as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a Person will be deemed to have “beneficial ownership” of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than fifty percent (50%) of the voting power of all classes
of capital stock of OMNI; or the failure of OMNI to own and have voting control
of one hundred percent (100%) of the issued and outstanding voting equity
interests of each Subsidiary Credit Party on a fully diluted basis.

 

- 59 -



--------------------------------------------------------------------------------

(p) Material Adverse Change. Any material adverse change in the Collateral,
business, property, assets, prospects, operations or condition, financial or
otherwise of any Credit Party, as determined by Requisite Lenders in their
Permitted Discretion or the occurrence of any event which, in Requisite Lenders’
Permitted Discretion, could have a Material Adverse Effect.

(q) ERISA. Any Borrower or any of its Subsidiaries, or any member of its
Controlled Group, shall fail to pay when due an amount or amounts aggregating in
excess of $625,000 which it shall have become liable to pay to the PBGC or to a
Plan under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
having aggregate Unfunded Vested Liabilities in excess of $625,000
(collectively, a “Material Plan”) shall be filed under Title IV of ERISA by any
Borrower or any of its Subsidiaries, or any other member of its Controlled
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate or to cause a
trustee to be appointed to administer any Material Plan or a proceeding shall be
instituted by a fiduciary of any Material Plan against any Borrower or any of
its Subsidiaries, or any member of its Controlled Group, to enforce Section 515
or 4219(c)(5) of ERISA and such proceeding shall not have been dismissed within
30 days thereafter; or a condition shall exist by reason of which the PBGC would
be entitled to obtain a decree adjudicating that any Material Plan must be
terminated.

(r) Variance of Fiscal Year 2007 Financial Statements. The audited annual
financial statements of Credit Parties for Fiscal Year 2007 reflect any material
adverse change with respect to any particular item or on the whole from the
results or the corresponding item reflected in the draft copy of the annual
financial statements of Credit Parties for Fiscal Year 2007 last reviewed and
approved by Agent before the date hereof.

SECTION 16. REMEDIES UPON AN EVENT OF DEFAULT.

(a) Upon the occurrence of an Event of Default described in subsection 15(g)
hereof, all of the Liabilities shall immediately and automatically become due
and payable, without notice of any kind. Upon the occurrence of any other Event
of Default, all Liabilities may, at the option of Requisite Lenders, and without
demand, notice or legal process of any kind, be declared, and immediately shall
become, due and payable.

(b) Upon the occurrence of an Event of Default, Agent may exercise from time to
time any rights and remedies available to it under the Uniform Commercial Code
and any other applicable law in addition to, and not in lieu of, any rights and
remedies expressly granted in this Agreement or in any of the Other Agreements
and all of Agent’s rights and remedies shall be cumulative and non-exclusive to
the extent permitted by law. In particular, but not by way of limitation of the
foregoing, Agent may, without notice, demand or legal process of any kind, take
possession of any or all of the Collateral (in addition to Collateral of which
it already has

 

- 60 -



--------------------------------------------------------------------------------

possession), wherever it may be found, and for that purpose may pursue the same
wherever it may be found, and may enter onto any of Credit Parties’ premises
where any of the Collateral may be, and search for, take possession of, remove,
keep and store any of the Collateral until the same shall be sold or otherwise
disposed of, and Agent shall have the right to store the same at any of Credit
Parties’ premises without cost to Agent or Lenders. At Agent’s request, Credit
Parties shall, at Credit Parties’ expense, assemble the Collateral and make it
available to Agent at one or more places to be designated by Agent and
reasonably convenient to Agent and such Credit Parties. Each Credit Party
recognizes that if such Credit Party fails to perform, observe or discharge any
of its Liabilities under this Agreement or the Other Agreements, no remedy at
law will provide adequate relief to Agent and Lenders, and agrees that Agent and
Lenders shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages. Any notification of
intended disposition of any of the Collateral required by law will be deemed to
be a reasonable authenticated notification of disposition if given at least ten
(10) days prior to such disposition and such notice shall (i) describe Agent and
the applicable Credit Parties, (ii) describe the Collateral that is the subject
of the intended disposition, (iii) state the method of the intended disposition,
(iv) state that the applicable Credit Party is entitled to an accounting of the
Liabilities and state the charge, if any, for an accounting and (v) state the
time and place of any public disposition or the time after which any private
sale is to be made. Agent and Lenders may disclaim any warranties that might
arise in connection with the sale, lease or other disposition of the Collateral
and has no obligation to provide any warranties at such time. Any Proceeds of
any disposition by Agent of any of the Collateral may be applied by Agent to the
payment of expenses in connection with the Collateral, including, without
limitation, legal expenses and reasonable attorneys’ fees, and any balance of
such Proceeds may be applied by Agent toward the payment of such of the
Liabilities, whether due or to become due, in the following order: first, to pay
any fees, indemnitities and expense reimbursements (including, without
limitation, any outstanding protective advances) then due to the Agent, second,
ratably in accordance with each Lender’s Pro Rata Share, to pay any fees,
indemnities and expense reimbursements then due to the Lenders, third, ratably
to pay any interest due in respect of the Loans, fourth, to pay or prepay the
principal amount of all Interim Advances and all Disproportionate Advances
(provided, however, the applicability of this Section shall not affect a
Lender’s obligation to settle from time to time with Agent as required under and
in accordance with Section 18 of this Agreement), fifth, ratably in accordance
with each Lender’s Pro Rata Share, to pay all other principal amounts then due
and payable with respect to the Loans, sixth, to the Agent, in an amount equal
to one hundred ten percent (110%) of the undrawn amount of the outstanding
Letters of Credit to be held as cash collateral for payment of such Liabilities,
seventh, ratably in accordance with each Lender’s Pro Rata Share, to payment of
all other Liabilities (excluding any Liabilities arising pursuant to an Interest
Rate Agreement secured by this Agreement (collectively, the “Secured Hedge
Liabilities”) and excluding any Funds Transfer and Deposit Account Liabilities),
eighth, ratably to the payment of all Secured Hedge Liabilities, ninth, ratably
to the payment of Funds Transfer and Deposit Account Liabilities, and tenth, to
Borrowers or the Person(s) legally entitled thereto provided that if any
Liabilities shall not have been indefeasibly paid in full, in cash, any surplus
otherwise payable under clause tenth shall continue to be held as Collateral
hereunder and shall continue to be subject to the terms and conditions hereof
until such Liabilities shall have been indefeasibly paid in full, in cash and
such surplus may be used by Agent to pay any such Liabilities which from time to
time become due and payable. Borrowers shall remain liable to Agent and Lenders
for any deficiencies.

 

- 61 -



--------------------------------------------------------------------------------

SECTION 17. CONDITIONS PRECEDENT.

The obligation of Agent and Lenders to fund the Term Loans, to fund the initial
Revolving Loan, and to issue or cause to be issued the initial Letter of Credit,
is subject to the satisfaction or waiver on or before the date hereof of the
following conditions precedent:

(a) Agent shall have received each of the agreements, opinions, reports,
approvals, consents, certificates, other documents and deliverables set forth on
the closing document list prepared in connection with this Agreement (the
“Closing Document List”) in each case in form and substance satisfactory to
Agent;

(b) Since December 31, 2007, no event shall have occurred which has had or could
reasonably be expected to have a Material Adverse Effect on any Credit Party, as
determined by Agent or Requisite Lenders in their sole discretion, determined in
good faith;

(c) Agent shall have received payment in full of all fees and expenses payable
to it by Borrowers or any other Person in connection herewith, on or before
disbursement of the initial Loans hereunder;

(d) Agent shall have determined that immediately after giving effect to (A) the
making of the initial Loans, including without limitation the Term A Loans and
the Revolving Loans, if any, requested to be made on the date hereof, (B) the
issuance of the initial Letters of Credit, if any, requested to be made on such
date, (C) the payment of all fees due upon such date and (D) the payment or
reimbursement by Borrowers of Agent for all closing costs and expenses incurred
in connection with the transactions contemplated hereby, Borrowers have Excess
Availability of not less than Five Million Dollars ($5,000,000); and

(e) The Credit Parties shall have executed and delivered to Agent all such other
documents, instruments and agreements which Agent determines are reasonably
necessary to consummate the transactions contemplated hereby.

SECTION 18. SETTLEMENTS, DISTRIBUTIONS AND APPORTIONMENT OF PAYMENTS.

On a daily basis (each, a “Settlement Date”), Agent shall provide each Lender
with a statement of the outstanding balance of the Liabilities as of the end of
the Business Day immediately preceding the Settlement Date (the “Pre-Settlement
Determination Date”) and the current balance of the Loans funded by each Lender
(whether made directly by such Lender to Borrowers or constituting a settlement
by such Lender of a previous Disproportionate Advance made by Agent on behalf of
such Lender to Borrowers). If such statement discloses that such Lender’s
current balance of the Loans as of the Pre-Settlement Determination Date exceeds
such Lender’s Pro Rata Share of the Liabilities outstanding as of the
Pre-Settlement Determination

 

- 62 -



--------------------------------------------------------------------------------

Date, then Agent shall, on the Settlement Date, transfer, by wire transfer, the
net amount due to such Lender in accordance with such Lender’s instructions, and
if such statement discloses that such Lender’s current balance of the Loans as
of the Pre-Settlement Determination Date is less than such Lender’s Pro Rata
Share of the Liabilities outstanding as of the Pre-Settlement Determination
Date, then such Lender shall, on the Settlement Date, transfer, by wire transfer
the net amount due to Agent in accordance with Agent’s instructions. In
addition, payments actually received by Agent with respect to the following
items shall be distributed by Agent to Lenders as follows:

(a) Within one (1) Business Day of receipt thereof by Agent, payments to be
applied to interest on the Loans shall be paid to each Lender in proportion to
its Pro Rata Share, subject to any adjustments for any Disproportionate Advances
as provided in subsection 2(a), so that Agent shall receive interest on the
Disproportionate Advances and each Lender shall only receive interest on the
amount of funds actually advanced by such Lender;

(b) Within one (1) Business Day of receipt thereof by Agent, payments to be
applied to the Letter of Credit fee set as provided in subsection 3(a) hereof
shall be paid to each Lender in proportion to its Pro Rata Share; and

(c) Within one (1) Business Day of receipt thereof by Agent, payments to be
applied to the commitment fees set forth in subsection 4(c)(ii) hereof shall be
paid to each Lender in proportion to its Pro Rata Share.

Notwithstanding the foregoing provisions of this Section 18, Agent shall not be
obligated to transfer to any Defaulting Lender any payment made by Borrowers to
Agent, nor shall such Defaulting Lender be entitled to share any interest, fees
or other payment hereunder, until payment is made by such Defaulting Lender to
Agent as required in this Agreement.

SECTION 19. JOINT AND SEVERAL LIABILITY.

(a) Notwithstanding anything to the contrary contained herein (subject to the
operation of subsection 19(b) hereof), all Liabilities of each Credit Party
hereunder shall be joint and several obligations of Credit Parties.

(b) Notwithstanding any provisions of this Agreement to the contrary, it is
intended that the joint and several nature of the Liabilities of Credit Parties
and the liens and security interests granted by Credit Parties to secure the
Liabilities, not constitute a “Fraudulent Conveyance”(as defined below).
Consequently, Agent, Lenders and Credit Parties agree that if the Liabilities of
a Credit Party, or any liens or security interests granted by such Credit Party
securing the Liabilities would, but for the application of this sentence,
constitute a Fraudulent Conveyance, the Liabilities of such Credit Party and the
liens and security interests securing such Liabilities shall be valid and
enforceable only to the maximum extent that would not cause such Liabilities or
such lien or security interest to constitute a Fraudulent Conveyance, and the
Liabilities of such Credit Party and this Agreement shall automatically be
deemed to have been amended accordingly. For purposes hereof, “Fraudulent
Conveyance” means a fraudulent conveyance

 

- 63 -



--------------------------------------------------------------------------------

under Section 548 of Chapter 11 of Title II of the United States Code (11 U.S.C.
§ 101, et seq.), as amended (the “Bankruptcy Code”) or a fraudulent conveyance
or fraudulent transfer under the applicable provisions of any fraudulent
conveyance or fraudulent transfer law or similar law of any state, nation or
other governmental unit, as in effect from time to time.

(c) Each Credit Party assumes responsibility for keeping itself informed of the
financial condition of the each other Credit Party, and any and all endorsers
and/or guarantors of any instrument or document evidencing all or any part of
such other Credit Party’s Liabilities and of all other circumstances bearing
upon the risk of nonpayment by such other Credit Parties of their Liabilities
and each Credit Party agrees that none of Agent or any Lender shall have any
duty to advise such Credit Party of information known to Agent or any Lender
regarding such condition or any such circumstances or to undertake any
investigation not a part of its regular business routine. If Agent or any
Lender, in its sole discretion, undertakes at any time or from time to time to
provide any such information to a Credit Party, Agent or such Lender, as
applicable, shall not be under any obligation to update any such information or
to provide any such information to such Credit Party on any subsequent occasion.

(d) Agent and the Lenders are hereby authorized, without notice or demand and
without affecting the liability of a Credit Party hereunder, to, at any time and
from time to time, (i) renew, extend, accelerate or otherwise change the time
for payment of, or other terms relating to a Credit Party’s Liabilities or
otherwise modify, amend or change the terms of any promissory note or other
agreement, document or instrument now or hereafter executed by a Credit Party
and delivered to Agent or the Lenders; (ii) accept partial payments on a Credit
Party’s Liabilities; (iii) take and hold security or collateral for the payment
of a Credit Party’s Liabilities hereunder or for the payment of any guaranties
of a Credit Party’s Liabilities or other liabilities of a Credit Party and
exchange, enforce, waive and release any such security or collateral; (iv) apply
such security or collateral and direct the order or manner of sale thereof as
Agent, in its sole discretion, may determine; and (v) settle, release,
compromise, collect or otherwise liquidate a Credit Party’s Liabilities and any
security or collateral therefor in any manner, without affecting or impairing
the obligations of the other Credit Parties. Agent shall have the exclusive
right to determine the time and manner of application of any payments or
credits, whether received from a Credit Party or any other source, and such
determination shall be binding on such Credit Parties. All such payments and
credits may be applied, reversed and reapplied, in whole or in part, to any of a
Credit Party’s Liabilities as Agent shall determine in its sole discretion
without affecting the validity or enforceability of the Liabilities of the other
Credit Parties.

(e) Each Credit Party hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect a Credit Party’s Liabilities from any Credit Party or any
guarantor or other action to enforce the same; (ii) the waiver or consent by
Agent or any Lender with respect to any provision of any instrument evidencing
Credit Parties’ Liabilities, or any part thereof, or any other agreement
heretofore, now or hereafter executed by a Credit Party and delivered to Agent
or any Lender; (iii) failure by Agent or any Lender to take any steps to perfect
and maintain its security interest in, or to preserve its rights to, any
security or collateral for Credit Parties’ Liabilities; (iv) the institution of
any proceeding under the Bankruptcy Code, or any similar proceeding, by or
against a Credit Party or Agent’s or any Lender’s election in any such
proceeding of the

 

- 64 -



--------------------------------------------------------------------------------

application of Section 1111(b)(2) of the Bankruptcy Code; (v) any borrowing or
grant of a security interest by any Credit Party as debtor-in-possession, under
Section 364 of the Bankruptcy Code; (vi) the disallowance, under Section 502 of
the Bankruptcy Code, of all or any portion of Agent’s or any Lender’s claim(s)
for repayment of any of Credit Parties’ Liabilities; or (vii) any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor.

(f) No payment made by or for the account of a Credit Party including, without
limitations, (i) a payment made by such Credit Party on behalf of another Credit
Party’s Liabilities or (ii) a payment made by any other person under any
guaranty, shall entitle such Credit Party, by subrogation or otherwise, to any
payment from such other Credit Party or from or out of such other Credit Party’s
property, and such Credit Party shall not exercise any right or remedy against
such other Credit Party or any property of such other Credit Party by reason of
any performance of such Credit Party of its joint and several obligations
hereunder.

SECTION 20. AGENT.

(a) Appointment of Agent. (i) Each Lender hereby designates Fifth Third Bank as
Agent to act as herein specified. Each Lender hereby irrevocably authorizes
Agent to take such action on its behalf under the provisions of this Agreement
and the notes and any other instruments and agreements referred to herein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of Agent by the terms hereof and thereof
and such other powers as are reasonably incidental thereto. Except as otherwise
provided herein or pursuant to the express provisions of any of the Other
Agreements, Agent shall hold all Collateral and all payments of principal,
interest, fees, charges and expenses received pursuant to this Agreement or any
of the Other Agreements for the benefit of Lenders. Agent may perform any of its
duties hereunder by or through its agents or employees.

(ii) The provisions of this Section 20 are solely for the benefit of Agent and
Lenders, and Credit Parties shall not have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement, Agent shall act solely as agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Credit Party.

(b) Nature of Duties of Agent. Agent shall not have duties, obligations or
responsibilities except those expressly set forth in this Agreement and the
Other Agreements. Neither Agent nor any of its officers, directors, employees or
agents shall be liable for any action taken or omitted by it as such hereunder
or in connection herewith, unless caused by its or their gross negligence or
willful misconduct. The duties of Agent shall be mechanical and administrative
in nature; Agent shall not have by reason of this Agreement or the Other
Agreements a fiduciary relationship in respect of any Lender; and nothing in
this Agreement or the Other Agreements, expressed or implied, is intended to or
shall be so construed as to impose upon Agent any obligations in respect of this
Agreement or the Other Agreements except as expressly set forth herein.

 

- 65 -



--------------------------------------------------------------------------------

(c) Lack of Reliance on Agent. (i) Independently and without reliance upon
Agent, each Lender, to the extent it deems appropriate, has made and shall
continue to make (A) its own independent investigation of the financial or other
condition and affairs of Agent, each Credit Party and any other Lender in
connection with the taking or not taking of any action in connection herewith
and (B) its own appraisal of the creditworthiness of Agent, each Credit Party
and any other Lender, and, except as expressly provided in this Agreement, Agent
shall not have any duty or responsibility, either initially or on a continuing
basis, to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter.

(ii) Agent shall not be responsible to any Lender for any recitals, statements,
information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith or for the
execution, effectiveness, genuineness, validity, enforceability, collectibility,
priority or sufficiency of this Agreement or the Other Agreements or any notes
or the financial or other condition of any Credit Party. Agent shall not be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or the Other
Agreements, or the financial condition of any Credit Party, or the existence or
possible existence of any Event of Default.

(d) Certain Rights of Agent. Agent shall have the right to request instructions
from Requisite Lenders or all Lenders, as applicable, pursuant to this
Agreement, by notice to each Lender. If Agent shall request instructions from
Requisite Lenders or all Lenders, as applicable, with respect to any act or
action (including the failure to act) in connection with this Agreement, Agent
shall be entitled to refrain from such act or taking such action unless and
until Agent shall have received instructions from Requisite Lenders or all
Lenders, as applicable, and Agent shall not incur liability to any Person by
reason of so refraining. Without limiting the foregoing, no Lender shall have
any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting hereunder in accordance with the instructions of
Requisite Lenders or all Lenders, as applicable.

(e) Reliance by Agent. Agent shall be under no duty to examine, inquire into, or
pass upon the validity, effectiveness or genuineness of this Agreement, any of
the Other Agreements or any instrument, document or communication furnished
pursuant hereto or thereto or in connection herewith or therewith. Agent shall
be entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, statement, certificate, telex, teletype or
telecopier message, cablegram, radiogram, order, electronic mail or other
documentary, teletransmission or telephone message believed by it to be genuine
and correct and to have been signed, sent or made by the proper person. Agent
may consult with legal counsel (including counsel for any Credit Party with
respect to matters concerning any Credit Party), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.

(f) Indemnification of Agent. To the extent Agent is not promptly reimbursed and
indemnified by Credit Parties, each Lender will reimburse and indemnify Agent,
in proportion to its Pro Rata Share, for and against any and all liabilities,
obligations, losses, damages, penalties,

 

- 66 -



--------------------------------------------------------------------------------

actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against Agent in performing its duties
hereunder, in any way relating to or arising out of this Agreement; provided,
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from Agent’s gross negligence or willful misconduct. If
any indemnity furnished to Agent for any purpose shall, in the opinion of Agent,
be insufficient or become impaired, Agent may call for additional indemnities
and cease to do, or not commence, the acts to be indemnified against, even if so
directed by Requisite Lenders or all Lenders, as applicable, until such
additional indemnification is provided. The obligations of Lenders under this
subsection 20(f) shall survive the payment in full of the Liabilities and the
termination of this Agreement.

(g) Agent in its Individual Capacity. With respect to the Loans made by it
pursuant hereto, Agent shall have the same rights and powers hereunder as any
other Lender or holder of a note or participation interest and may exercise the
same as though it was not performing the duties specified herein; and the terms
“Lenders,” “Requisite Lenders” or any similar terms shall, unless the context
clearly otherwise indicates, include Agent in its individual capacity. Agent may
accept deposits from, lend money to, acquire equity interests in, and generally
engage in any kind of banking, trust, financial advisor or other business with
Credit Parties or any Affiliate of Credit Parties as if it were not performing
the duties specified herein, and may accept fees and other consideration from
Credit Parties for services in connection with this Agreement and otherwise
without having to account for the same to Lenders, to the extent such activities
are not in contravention of the terms of this Agreement.

(h) Holders of Notes. Agent may deem and treat the payee of any promissory note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment or transfer thereof shall have been filed with Agent. Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is the holder of any promissory
note, shall be conclusive and binding on any subsequent holder, transferee or
assignee of such promissory note or of any promissory note or notes issued in
exchange therefor.

(i) Successor Agent. (i) Agent may, upon five (5) Business Days’ notice to
Lenders and Credit Parties, resign at any time (effective upon the appointment
of a successor Agent pursuant to the provisions of this subsection 20(i) ) by
giving written notice thereof to Lenders and Credit Parties. Upon any such
resignation, Requisite Lenders shall have the right, upon five (5) days’ notice,
to appoint a successor Agent. Lenders will inform OMNI about the identity of any
successor Agent and permit OMNI to comment on such Person, but notwithstanding
the preceding sentence, OMNI shall not have a right to approve or consent to the
identity of any such Person in any event (including any circumstance in which
OMNI comments include a request that Lenders consider other Persons as the
successor Agent) and no Lender shall have any liability or obligation to any
Credit Party in connection with any comments so provided. If no successor Agent
shall have been so appointed by Requisite Lenders and accepted such appointment,
within thirty (30) days after the retiring Agent’s giving of notice of
resignation, then, upon five (5) days’ notice, the retiring Agent may, on behalf
of Lenders, appoint a successor Agent, which shall be a bank or a trust company
or other financial institution which

 

- 67 -



--------------------------------------------------------------------------------

maintains an office in the United States, or a commercial bank organized under
the laws of the United States of America or of any State thereof, or any
affiliate of such bank or trust company or other financial institution which is
engaged in the banking business, having a combined capital and surplus of at
least Two Hundred Million and No/100 Dollars ($200,000,000.00).

(ii) Upon the acceptance of any appointment as an Agent hereunder by a successor
Agent, such successor Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 20 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was an Agent under this Agreement.

(j) Collateral Matters. (i) Each Lender authorizes and directs Agent to enter
into the Other Agreements for the benefit of Lenders. Each Lender hereby agrees
that, except as otherwise set forth herein, any action taken by Requisite
Lenders in accordance with the provisions of this Agreement or the Other
Agreements, and the exercise by the Requisite Lenders of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all Lenders. Agent is hereby
authorized on behalf of all Lenders, without the necessity of any notice to or
further consent from any Lender to take any action with respect to any
Collateral or Other Agreements which may be necessary to perfect and maintain
perfected the security interest in and liens upon the Collateral granted
pursuant to this Agreement and the Other Agreements.

(ii) Agent will not, without the verbal consent of all Lenders, which consent
shall (a) be confirmed promptly thereafter in writing and (b) not be
unreasonably withheld or delayed, execute any release of Agent’s security
interest in any Collateral except for releases relating to dispositions of
Collateral (x) permitted by this Agreement and (y) in connection with the
repayment in full of all of the Liabilities by Credit Parties and the
termination of all obligations of Agent and Lenders under this Agreement and the
Other Agreements; provided, that with the consent of Requisite Lenders, Agent
may release its liens on Collateral having a book value not greater than ten
percent (10%) of the total book value of all Collateral, as determined by Agent,
either in a single transaction or series of related transactions, not to exceed
twenty percent (20%) of the book value of all Collateral in any Fiscal Year.
Agent shall not be required to execute any such release on terms which, in
Agent’s opinion, would expose Agent to liability or create any obligation or
entail any consequence other than the release of such liens without recourse or
warranty. In the event of any sale or transfer of any of the Collateral, Agent
shall be authorized to deduct all of the expenses reasonably incurred by Agent
from the proceeds of any such sale or transfer.

(iii) Lenders hereby agree that the lien granted to Agent in any property sold
or disposed of in accordance with the provisions of the Agreement shall be
automatically released; provided, however that Agent’s lien shall attach to and
continue for the benefit of Agent and Lenders in the proceeds and products of
such property arising from any such sale or disposition.

 

- 68 -



--------------------------------------------------------------------------------

(iv) To the extent, pursuant to the provisions of this subsection 20(j), Agent’s
execution of a release is required to release its lien upon any sale and
transfer of Collateral which is consented to in writing by Requisite Lenders or
all Lenders, as applicable, and upon at least five (5) business days’ prior
written request by Credit Parties, Agent shall (and is hereby irrevocably
authorized by Lenders to) execute such documents as may be necessary to evidence
the release of the liens granted to Agent for the benefit of Lenders herein or
pursuant hereto upon the Collateral that was sold or transferred.

(v) Agent shall not have any obligation whatsoever to Lenders or to any other
Person to assure that the Collateral exists or is owned by Credit Parties or any
other Credit Party or is cared for, protected or insured or that the liens
granted to Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to Agent in this Section 20 or in
any of the Other Agreements, it being understood and agreed that in respect of
the Collateral, or any act, omission or event related thereto, Agent may act in
any manner it may deem appropriate, in its sole discretion, given Agent’s own
interest in the Collateral as one of Lenders and that Agent shall have no duty
or liability whatsoever to Lenders, except for its gross negligence or willful
misconduct.

(vi) Notwithstanding Section 35 hereof, no Lender shall exercise any right of
set off or banker’s lien without the prior written consent of Agent.

(k) Actions with Respect to Defaults. In addition to Agent’s right to take
actions on its own accord as permitted under this Agreement, Agent shall take
such action with respect to an Event of Default as shall be directed by
Requisite Lenders or all Lenders, as applicable, under this Agreement; provided,
that until Agent shall have received such directions, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Event of Default as it shall deem advisable and in the best
interests of Lenders. No Lender shall have any right individually to enforce or
seek to enforce this Agreement or any Other Agreement or to realize upon any
Collateral, unless instructed to do so by Agent.

(l) Delivery of Information. Agent shall not be required to deliver to any
Lender originals or copies of any documents, instruments, notices,
communications or other information received by Agent from any Credit Party or
any other Credit Party, Requisite Lenders, any Lender or any other Person under
or in connection with this Agreement or any Other Agreement except (i) as
specifically provided in this Agreement or any Other Agreement and (ii) as
specifically requested from time to time in writing by any Lender with respect
to a specific document, instrument, notice or other written communication
received by and in the possession of Agent at the time of receipt of such
request and then only in accordance with such specific request.

(m) Demand. Subject to the terms of this Agreement, Agent shall make demand for
repayment by Credit Parties of all Liabilities owing by Credit Parties
hereunder, during the occurrence of an Event of Default, upon the written
request of Requisite Lenders. Agent shall make such demand in such manner as it
deems appropriate, in its sole discretion, to effectuate the request of the
Requisite Lenders. Nothing contained herein shall limit the discretion of Agent
to make or not make Loans, take reserves, to deem certain Accounts and Inventory
ineligible, or to exercise any other discretion granted to Agent in this
Agreement.

 

- 69 -



--------------------------------------------------------------------------------

(n) Notice of Default. Agent shall not be deemed to have knowledge or notice of
the occurrence of any Event of Default or any event which, with passage of time
or giving of notice, could become an Event of Default, except with respect to
Events of Default arising as a result of Credit Parties’ failure to pay
principal, interest or fees required to be paid to Agent for the benefit of
Lenders, unless Agent shall have received written notice from a Lender or Credit
Parties describing such Event of Default or event which, with the passage of
time or giving of notice, could become an Event of Default, and which identifies
such event as a “notice of default”. Upon receipt of any such notice or Agent
becoming aware of Credit Parties’ failure to pay principal, interest or fees
required to be paid to Agent for the benefit of Lenders, Agent will notify each
Lender of such receipt or event.

(o) Designation of Additional Agents. The Agent shall have the continuing right,
for purposes hereof, at any time and from time to time to designate one or more
of the Lenders (and/or its or their Affiliates) as “syndication agents,”
“documentation agents,” “arrangers” or other designations for purposes hereto,
but such designation shall have no substantive effect, and such Lenders and
their Affiliates shall have no additional powers, duties or responsibilities as
a result thereof.

SECTION 21. ASSIGNABILITY.

(a) General Terms. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that no Credit Party may assign or otherwise
transfer any of its rights or obligations under this Agreement or any Other
Agreements without the prior written consent of the Agent and each Lender, and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of paragraph (b) of this Section, (ii) by way of participation in accordance
with the provisions of paragraph (d) of this Section or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans at the
time owing to it); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment(s) and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment(s) (which
for this purpose includes

 

- 70 -



--------------------------------------------------------------------------------

Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Loans, or $1,000,000, in the case of any assignment in
respect of the Term Loans, unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Borrowers otherwise consent (each
such consent not to be unreasonably withheld or delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans and the Commitment assigned, except that this
clause (ii) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations among separate facilities available hereunder on a
non-pro rata basis;

(iii) any assignment of a Revolving Loan Commitment or DD Term Loan Commitment
must be approved by the Agent and (so long as no Event of Default has occurred
and is continuing), the Borrowers (each such approval not to be unreasonably
withheld or delayed) unless the Person that is the proposed assignee is itself a
Lender with a Revolving Loan Commitment or DD Term Loan Commitment, as
applicable (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and

(iv) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500, and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Agent an administrative questionnaire in the Agent’s then-standard form
thereof.

Subject to acceptance and recording thereof by the Agent pursuant to
paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of subsection 4(b)(v) and subsection 4(c)(iii)
hereof with respect to facts and circumstances occurring prior to the effective
date of such assignment. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

 

- 71 -



--------------------------------------------------------------------------------

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain a copy of each Assignment and Acceptance delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitment(s) of, and principal amounts of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Agent, sell participations to any Person (other
than a natural person or any Credit Party or any Credit Party’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment(s) and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment or waiver described in parts A and B of the proviso in the
first paragraph of Section 23 hereof that affects such Participant. Subject to
paragraph (e) of this Section, the Borrowers agree that each Participant shall
be entitled to the benefits of subsection 4(b)(iv) and subsection 4(b)(v) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under subsection 4(b)(v) than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrowers’ prior written consent. A Participant that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) if it were a Lender shall not be entitled to the benefits of
subsection 33(a) unless the Borrowers are notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Borrowers,
to comply with subsection 33(b) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Acceptance shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be

 

- 72 -



--------------------------------------------------------------------------------

of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

SECTION 22. CREDIT PARTY REPRESENTATIVE.

Each Credit Party irrevocably appoints OMNI as its agent for all purposes
relevant to this Agreement and all Other Agreements, including the giving and
receipt of notices and execution and delivery of all documents, instruments, and
certificates contemplated herein and therein and all modifications hereto and
thereto. Any acknowledgment, consent, direction, certification, or other action
which might otherwise be valid or effective only if given, taken or received by
all or any Credit Party acting singly, shall be valid and effective if given,
taken or received only by OMNI, whether or not any of the other Credit Parties
joins therein, and Agent and the Lenders shall have no duty or obligation to
make further inquiry with respect to the authority of OMNI under this
Section 22, provided that nothing in this Section 22 shall limit the
effectiveness of, or the right of Agent and the Lenders to require and rely
upon, any notice, document, instrument, certificate, acknowledgment, consent,
direction, certification, or other action to be delivered by another Credit
Party pursuant to this Agreement or the Other Agreements. With respect to any
action hereunder, Agent and Lenders may conclusively rely upon, and shall incur
no liability to any Credit Party in acting upon, any request or other
communication that Agent or any Lender reasonably believes to have been given or
made by or on any Credit Party’s behalf, whether or not such Person is listed on
the incumbency certificate delivered pursuant to this Agreement. In each such
case, each Credit Party hereby waives the right to dispute Agent’s and Lenders’
actions based upon such request or other communication absent manifest error.

SECTION 23. AMENDMENTS.

No amendment or waiver of any provision of this Agreement or any of the Other
Agreements, nor consent to any departure by any Credit Party therefrom, shall in
any event be effective unless the same shall be in writing and signed by
Requisite Lenders, or if Lenders shall not be parties thereto, by the parties
thereto and consented to by Requisite Lenders, and each such amendment, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, that (A) no amendment, waiver or consent
affecting the rights or duties of a Lender under this Agreement or any Other
Agreement shall in any event be effective, unless in writing and signed by such
Lender, do any of the following: (i) increase the Revolving Loan Commitments,
Term A Loan Commitments or DD Term Loan Commitments of Lenders or subject such
Lender to any additional obligations to extend credit to Borrowers, (ii) reduce
the principal of, or interest on, the Loans (other than as expressly permitted
herein) or any fees hereunder or (iii) postpone any date fixed for any payment
in respect of principal of, or interest on, the Loan or any fees hereunder,
(B) no amendment, waiver or consent shall, unless in writing and signed by all
Lenders with Revolving Loan Exposure, increase the advance rates set forth in
subsection 2(a) hereof or shall, unless in writing and signed by all Lenders, do
any of the following: (i) change the definition of Pro Rata Shares, or any
minimum requirement necessary for Lenders or Requisite Lenders to take any
action

 

- 73 -



--------------------------------------------------------------------------------

hereunder, (ii) amend or waive this Section 23, or change the definition of
Requisite Lenders or (iii) except in connection with the financing, refinancing,
sale or other disposition of any asset of Credit Parties permitted under this
Agreement (or to the extent Requisite Lender approval only is required with any
such release pursuant to subsection 20(j) hereof), release or subordinate any
liens in favor of Agent, for the benefit of Agent and Lenders, on all or
substantially all of the Collateral or release all or substantially all of the
guarantors from their respective obligations under this Agreement and (C) no
amendment, waiver or consent affecting the rights or duties of Agent under this
Agreement or any Other Agreement shall in any event be effective, unless in
writing and signed by Agent in addition to Lenders required hereinabove to take
such action. Notwithstanding any of the foregoing to the contrary, (a) for
purposes of voting or consenting to matters with respect to this Agreement and
the Other Agreements, a Defaulting Lender shall not be considered a Lender and
such Defaulting Lender’s Revolving Loan Commitment, Term A Loan Commitment, and
DD Term Loan Commitment shall each be deemed to be $0 until such Defaulting
Lender makes the payments required in this Agreement and (b) the consent of
Credit Parties shall not be required for any amendment, modification or waiver
of the provisions of this Section 23.

In the event that any consent, waiver or amendment requiring the agreement of
all Lenders as set forth above is agreed to by the Requisite Lenders, but not
all Lenders, Agent may, in its sole discretion, cause any non-consenting Lender
to assign its rights and obligations under this Agreement and the Other
Agreements to one or more new Lenders or existing Lenders in the manner and
according to the terms set forth in Section 21 of this Agreement; provided, that
(i) no Lender may be required to assign its rights and obligations to a new
Lender because such non-consenting Lender is unwilling to increase its own loan
commitments, (ii) such new Lender must be willing to consent to the proposed
amendment, waiver or consent and (iii) in connection with such assignment, the
new Lender pays the assigning Lender an amount equal to the Liabilities owing to
such assigning Lender, including all principal, accrued and unpaid interest and
accrued and an unpaid fees (but not any prepayment fees that are not yet due or
payable) to the date of assignment. Such assignment shall occur within thirty
(30) days of notice by Agent to such non-consenting Lender of Agent’s intent to
cause such non-consenting Lender to assign its interests hereunder. In
connection with such proposed assignment, Agent will inform OMNI about the
identity of any proposed assignee and permit OMNI to comment on such Person, but
notwithstanding the preceding sentence, OMNI shall not have a right to approve
or consent to the identity of any such Person in any event (including any
circumstance in which OMNI comments include a request that such Lender consider
other Persons as assignee) and Agent shall have no liability or obligation to
any Credit Party in connection with any comments so provided.

SECTION 24. NONLIABILITY OF AGENT AND LENDERS.

The relationship between Credit Parties, Agent and Lenders shall be solely that
of borrower, or guarantor, as the case may be, and lender. Neither Agent nor any
Lender shall have any fiduciary responsibilities to Credit Parties. Neither
Agent nor any Lender undertakes any responsibility to Credit Parties to review
or inform Credit Parties of any matter in connection with any phase of Credit
Parties’ business or operations.

 

- 74 -



--------------------------------------------------------------------------------

SECTION 25. INDEMNIFICATION.

Each Credit Party agrees to defend (with counsel satisfactory to Agent),
protect, indemnify and hold harmless Agent and each Lender, each affiliate or
subsidiary of Agent and each Lender, and each of their respective shareholders,
members, officers, directors, managers, employees, attorneys and agents (each an
“Indemnified Party”) from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature (including, without limitation, the
disbursements and the reasonable fees of counsel for each Indemnified Party in
connection with any investigative, administrative or judicial proceeding,
whether or not the Indemnified Party shall be designated a party thereto), which
may be imposed on, incurred by, or asserted against, any Indemnified Party
(whether direct, indirect or consequential and whether based on any federal,
state or local laws or regulations, including, without limitation, securities
laws and regulations, Environmental Laws and commercial laws and regulations,
under common law or in equity, or based on contract or otherwise) in any manner
relating to or arising out of this Agreement or any Other Agreement, or any act,
event or transaction related or attendant thereto, the making or issuance and
the management of the Loans or any Letters of Credit or the use or intended use
of the proceeds of the Loans or any Letters of Credit; provided, however, that
no Credit Party shall have any obligation hereunder to any Indemnified Party
with respect to matters caused by or resulting from the willful misconduct or
gross negligence of such Indemnified Party. To the extent that the undertaking
to indemnify set forth in the preceding sentence may be unenforceable because it
is violative of any law or public policy, each Credit Party shall satisfy such
undertaking to the maximum extent permitted by applicable law. Any liability,
obligation, loss, damage, penalty, cost or expense covered by this indemnity
shall be paid to each Indemnified Party on demand, and, failing prompt payment,
shall, together with interest thereon at the highest rate then applicable to
Loans hereunder from the date incurred by each Indemnified Party until paid by
Credit Parties, be added to the Liabilities of Credit Parties and be secured by
the Collateral. The provisions of this Section 25 shall survive the satisfaction
and payment of the other Liabilities and the termination of this Agreement.

SECTION 26. NOTICE.

All written notices and other written communications with respect to this
Agreement shall be sent by ordinary, certified or overnight mail, by telecopy or
delivered in person, and in the case of Agent shall be sent to it at Fifth Third
Center, 38 Fountain Square Plaza, Cincinnati, Ohio 45263, attention: Judy Huls,
facsimile number: (513) 534-0875, in the case of a Lender shall be sent to it at
the address set forth below its name on the signature page hereto or in the
Assignment and Acceptance Agreement and in the case of Borrowers shall be sent
to them at their respective principal places of business set forth on Exhibit A
hereto or as otherwise directed by Borrowers in writing. All notices shall be
deemed received upon actual receipt thereof or refusal of delivery.

 

- 75 -



--------------------------------------------------------------------------------

SECTION 27. CHOICE OF GOVERNING LAW; CONSTRUCTION; FORUM SELECTION.

This Agreement and the Other Agreements are submitted by Credit Parties to Agent
and Lenders for their acceptance or rejection at Agent’s principal place of
business as an offer by Borrowers to borrow monies from Agent and Lenders now
and from time to time hereafter, and shall not be binding upon Agent or any
Lender or become effective until accepted by Agent and Lenders, in writing, at
said place of business. If so accepted by Agent and Lenders, this Agreement and
the Other Agreements shall be deemed to have been made at said place of
business. THIS AGREEMENT AND THE OTHER AGREEMENTS SHALL BE GOVERNED AND
CONTROLLED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS AS TO INTERPRETATION,
ENFORCEMENT, VALIDITY, CONSTRUCTION, EFFECT, AND IN ALL OTHER RESPECTS,
INCLUDING, WITHOUT LIMITATION, THE LEGALITY OF THE INTEREST RATE AND OTHER
CHARGES, BUT EXCLUDING PERFECTION OF THE SECURITY INTERESTS IN COLLATERAL, WHICH
SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE RELEVANT JURISDICTION WITH
RESPECT TO SUCH COLLATERAL. If any provision of this Agreement shall be held to
be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or remaining provisions of this
Agreement.

To induce Agent and Lenders to accept this Agreement, each Credit Party
irrevocably agrees that, subject to Agent’s sole and absolute election, ALL
ACTIONS OR PROCEEDINGS IN ANY WAY, MANNER OR RESPECT, ARISING OUT OF OR FROM OR
RELATED TO THIS AGREEMENT, THE OTHER AGREEMENTS OR THE COLLATERAL SHALL BE
LITIGATED IN COURTS HAVING SITUS WITHIN THE CITY OF CHICAGO, STATE OF ILLINOIS.
EACH CREDIT PARTY HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY LOCAL,
STATE OR FEDERAL COURTS LOCATED WITHIN SAID CITY AND STATE. EACH CREDIT PARTY
HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE UPON CREDIT PARTY BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS
SET FORTH FOR NOTICE IN THIS AGREEMENT (AND AGENT AGREES TO SEND CONCURRENTLY
THEREWITH A COPY OF SUCH SERVICE OF PROCESS VIA OVERNIGHT MAIL USING FEDEX, UPS,
THE UNITED STATES POSTAL SERVICE OR ANOTHER NATIONAL CARRIER) AND SERVICE OF
PROCESS SO MADE SHALL BE COMPLETE UPON RECEIPT OF SUCH SERVICE OF PROCESS SENT
VIA CERTIFIED OR REGISTERED MAIL OR SENT VIA OVERNIGHT MAIL (AS DETERMINED BY
THE RECORDS OF SUCH OVERNIGHT CARRIER), WHICHEVER OCCURS FIRST. EACH CREDIT
PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE THE VENUE OF ANY
LITIGATION BROUGHT AGAINST SUCH CREDIT PARTY BY AGENT OR LENDERS IN ACCORDANCE
WITH THIS SECTION.

SECTION 28. HEADINGS OF SUBDIVISIONS.

The headings of subdivisions in this Agreement are for convenience of reference
only, and shall not govern the interpretation of any of the provisions of this
Agreement.

SECTION 29. POWER OF ATTORNEY.

Each Credit Party acknowledges and agrees that its appointment of Agent as its
attorney and agent-in-fact for the purposes specified in this Agreement is an
appointment coupled with an interest and shall be irrevocable until all of the
Liabilities are satisfied and paid in full and this Agreement is terminated.

 

- 76 -



--------------------------------------------------------------------------------

SECTION 30. CONFIDENTIALITY.

Each Credit Party, Agent and each Lender hereby agrees to use commercially
reasonable efforts to assure that any and all information relating to such
Credit Party which is (i) furnished by such Credit Party to Agent or any Lender
(or to any affiliate of Agent or any Lender); and (ii) non-public, confidential
or proprietary in nature, shall be kept confidential by Agent and such Lender or
such affiliate in accordance with applicable law; provided, however, that such
information and other credit information relating to such Credit Party may be
distributed by such party to such party’s directors, officers, employees,
attorneys, affiliates, assignees, participants, auditors, agents and regulators,
to Agent and any other Lender and upon the order of a court or other
governmental agency having jurisdiction over Agent or such Lender or such
affiliate, to any other party. In addition such information and other credit
information may be distributed by Agent or any Lender to potential participants
or assignees of any portion of the Liabilities, provided, that such potential
participant or assignee agrees to follow the confidentiality requirements set
forth herein. Each Credit Party, Agent and each Lender further agree that this
provision shall survive the termination of this Agreement. Notwithstanding the
foregoing, each Credit Party hereby consents to Agent publishing a tombstone or
similar advertising material relating to the financing transaction contemplated
by this Agreement.

SECTION 31. COUNTERPARTS.

This Agreement, any of the Other Agreements and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed an original, but all of which
counterparts together shall constitute but one agreement.

SECTION 32. ELECTRONIC SUBMISSIONS.

Upon not less than thirty (30) days’ prior written notice (the “Approved
Electronic Form Notice”), Agent may permit or require that any of the documents,
certificates, forms, deliveries or other communications, authorized, required or
contemplated by this Agreement or the Other Agreements (other than requests for
Loans pursuant to Section 2 hereof and conversions pursuant to Section 4(b)
hereof), be submitted to Agent in “Approved Electronic Form” (as hereafter
defined), subject to any reasonable terms, conditions and requirements in the
applicable Approved Electronic Forms Notice. For purposes hereof “Electronic
Form” means e-mail, e-mail attachments, data submitted on web-based forms or any
other communication method that delivers machine readable data or information to
Agent, and “Approved Electronic Form” means an Electronic Form that has been
approved in writing by Agent (which approval has not been revoked or modified by
Agent) and sent to Credit Parties in an Approved Electronic Form Notice. Except
as otherwise specifically provided in the applicable Approved Electronic Form
Notice, any submissions made in an applicable Approved Electronic Form shall
have the same force and effect that the same submissions would have had if they
had been submitted in any other applicable form authorized, required or
contemplated by this Agreement or the Other Agreements.

 

- 77 -



--------------------------------------------------------------------------------

SECTION 33. WITHHOLDING TAXES.

(a) Payments Free of Withholding. Except as otherwise required by law and
subject to Section 33(b) hereof, each payment by the Borrowers or any other
Credit Party under this Agreement or the Other Agreements shall be made without
deduction or withholding for or on account of any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, excluding, in the case of each Lender and Agent, such
taxes (including income taxes or franchise taxes) as are imposed on or measured
by the net income of such Lender or Agent, respectively, by the jurisdiction
under the laws of which such Lender or Agent, as the case may be, is organized
or maintains a lending office or any political subdivision thereof. Except as
provided in the immediately following sentence, if any such deduction or
withholding is so required, the Borrowers shall make the withholding, pay the
amount deducted or withheld to the appropriate governmental authority before
penalties attach thereto or interest accrues thereon and forthwith pay such
additional amount as may be necessary to ensure that the net amount actually
received by each Lender and the Agent free and clear of such taxes (including
such taxes on such additional amount) is equal to the amount which that Lender
or the Agent (as the case may be) would have received had such withholding not
been made. If any such deduction or withholding is so required in respect of
taxes (including income taxes or franchise taxes) as are imposed on or measured
by the net income of a Lender or Agent, by the jurisdiction under the laws of
which such Lender or Agent, as the case may be, is organized or maintains a
lending office or any political subdivision thereof, the Borrowers shall make
the withholding, pay the amount deducted or withheld to the appropriate
governmental authority before the penalties attach thereto or interest accrues
thereon and the payment of such taxes by the Borrowers shall be deemed to be a
payment of the Borrowers’ obligations under this Agreement and shall reduce the
amount of payments otherwise due hereunder. If the Agent or any Lender pays any
amount in respect of any such taxes, penalties or interest, the Borrowers shall
reimburse the Agent or such Lender for that payment on demand in the currency in
which such payment was made. If the Borrowers pay any such taxes, penalties or
interest, it shall deliver official tax receipts evidencing that payment or
certified copies thereof to the Lender or Agent on whose account such
withholding was made (with a copy to the Agent if not the recipient of the
original) on or before the thirtieth day after payment.

(b) U.S. Withholding Tax Exemptions. Each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrowers and the Agent on or before the date the initial Loans are made
hereunder or, if later, the date such financial institution becomes a Lender
hereunder, two duly completed and signed copies of (i) either Form W-8 BEN
(relating to such Lender and entitling it to a complete exemption from
withholding under the Code on all amounts to be received by such Lender,
including fees, pursuant to this Agreement and the Other Agreements and the
Liabilities) or Form W-8 ECI (relating to all amounts to be received by such
Lender, including fees, pursuant to this Agreement and the Other Agreements and
the Liabilities) of the United States Internal Revenue Service or (ii) solely if
such Lender is claiming exemption from United States withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a Form W-8 BEN, or any successor form prescribed by the Internal
Revenue Service, and a certificate representing that such Lender is not a bank
for purposes of Section 881(c) of the Code, is not a 10-percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Code)

 

- 78 -



--------------------------------------------------------------------------------

of any Borrower and is not a controlled foreign corporation related to the
Borrower (within the meaning of Section 864(d)(4) of the Code). Thereafter and
from time to time, each Lender shall submit to the Borrowers and the Agent such
additional duly completed and signed copies of one or the other of such Forms
(or such successor forms as shall be adopted from time to time by the relevant
United States taxing authorities) and such other certificates as may be
(i) requested by the Borrowers in a written notice, directly or through the
Agent, to such Lender, (ii) required under then-current United States law or
regulations to avoid or reduce United States withholding taxes on payments in
respect of all amounts to be received by such Lender, including fees, pursuant
to this Agreement and the Other Agreements and the Liabilities and (iii) as may
be required to place Borrower on notice of a change in Lender’s status as a
foreign entity not subject to deductions or withholdings for or on account of
any and all present or future taxes, levies, imposts, deductions, charges or
withholdings. Upon the request of the Borrowers or the Agent, each Lender that
is a United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall submit to the Borrowers and the Agent a certificate to the effect
that it is such a United States person.

(c) Inability of Lender to Submit Forms. If any Lender determines, as a result
of any change in applicable law, regulation or treaty, or in any official
application or interpretation thereof, that it is unable to submit to the
Borrowers or the Agent any form or certificate that such Lender is obligated to
submit pursuant to subsection (b) of this Section 33 or that such Lender is
required to withdraw or cancel any such form or certificate previously submitted
or any such form or certificate otherwise becomes ineffective or inaccurate,
such Lender shall promptly notify the Borrowers and Agent of such fact and the
Lender shall to that extent not be obligated to provide any such form or
certificate and will be entitled to withdraw or cancel any affected form or
certificate, as applicable.

SECTION 34. CONSTRUCTION.

The parties acknowledge and agree that this Agreement and the Other Agreements
shall not be construed more favorably in favor of any party hereto based upon
which party drafted the same, it being acknowledged that all parties hereto
contributed substantially to the negotiation of this Agreement and the Other
Agreements. Nothing contained herein shall be deemed or construed to permit any
act or omission which is prohibited by the terms of any Other Agreements, the
covenants and agreements contained herein being in addition to and not in
substitution for the covenants and agreements contained in the Other Agreements.

SECTION 35. SHARING SET-OFFS AND OTHER PAYMENTS RECEIVED.

(a) Sharing of Set-Off and Other Agreements. Each Lender agrees with each other
Lender a party hereto that if such Lender shall receive and retain any payment,
whether by set-off or application of deposit balances or otherwise, on any of
the Loans or any of the reimbursement obligations under Section 3 hereof in
excess of its ratable share of payments on all such Liabilities then outstanding
to the Lenders, then such Lender shall purchase for cash at face value, but
without recourse, ratably from each of the other Lenders such amount of the
Loans, reimbursement obligations under Section 3 hereof, or participations
therein, held by each such other Lenders (or interest therein) as shall be
necessary to cause such Lender to share such

 

- 79 -



--------------------------------------------------------------------------------

excess payment ratably with all the other Lenders; provided, however, that if
any such purchase is made by any Lender, and if such excess payment or part
thereof is thereafter recovered from such purchasing Lender, the related
purchases from the other Lenders shall be rescinded ratably and the purchase
price restored as to the portion of such excess payment so recovered, but
without interest. For purposes of this Section, amounts owed to or recovered by
the issuer of such Letter of Credit in connection with reimbursement obligations
under Section 3 hereof in which Lenders have been required to fund their
participation shall be treated as amounts owed to or recovered by the issuer of
such Letter of Credit as a Lender hereunder.

(b) Set-off. In addition to any rights now or hereafter granted under applicable
law and not by way of limitation of any such rights, but subject to
Section 20(j)(vi) hereof, upon the occurrence of any Event of Default, each
Lender is hereby authorized by each Borrower at any time or from time to time,
without notice to the Borrowers or to any other Person, any such notice being
hereby expressly waived, to set-off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts, and in whatever currency denominated) and any other
indebtedness at any time held or owing by that Lender or that subsequent holder
to or for the credit or the account of any Borrower, whether or not matured,
against and on account of the Liabilities of the Borrowers to that Lender
including, but not limited to, all claims of any nature or description arising
out of or connected with this Agreement, irrespective of whether or not (a) that
Lender shall have made any demand hereunder or (b) the principal of or the
interest on the Loans and other Liabilities shall have become due and payable
hereunder and although said Liabilities, or any of them, may be contingent or
unmatured.

SECTION 36. WAIVER OF JURY TRIAL; OTHER WAIVERS.

(a) EACH CREDIT PARTY, AGENT AND EACH LENDER EACH HEREBY WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WHICH PERTAINS DIRECTLY OR INDIRECTLY
TO THIS AGREEMENT, ANY OF THE OTHER AGREEMENTS, THE LIABILITIES, THE COLLATERAL,
ANY ALLEGED TORTIOUS CONDUCT BY A CREDIT PARTY, AGENT OR SUCH LENDER OR WHICH,
IN ANY WAY, DIRECTLY OR INDIRECTLY, ARISES OUT OF OR RELATES TO THE RELATIONSHIP
AMONG ANY CREDIT PARTY, AGENT AND LENDERS. IN NO EVENT SHALL AGENT OR ANY LENDER
BE LIABLE FOR LOST PROFITS OR OTHER SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

(b) Each Credit Party hereby waives demand, presentment, protest, notice of
nonpayment, notice of intent to accelerate, and notice of acceleration and
further waives the benefit of all valuation, appraisal and exemption laws. Each
Credit Party consents and agrees that neither Agent nor any Lender shall be
under any obligation to marshal any Credit Party’s assets or Agent’s liens and
security interests against or in payment of any Liabilities.

(c) Each Credit Party hereby waives the benefit of any law that would otherwise
restrict or limit Agent or any Lender or any affiliate of Agent or any Lender in
the exercise of its right, which is hereby acknowledged and agreed to, to
set-off against the Liabilities, without notice at any time hereafter, any
indebtedness, matured or unmatured, owing by Agent or any Lender or such
affiliate of Agent or any Lender to such Credit Party, including, without
limitation any Deposit Account at Agent or any Lender or such affiliate.

 

- 80 -



--------------------------------------------------------------------------------

(d) EACH CREDIT PARTY HEREBY WAIVES ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND
PRIOR TO THE EXERCISE BY LENDER OF ITS RIGHTS TO REPOSSESS THE COLLATERAL OF
SUCH CREDIT PARTY WITHOUT JUDICIAL PROCESS OR TO REPLEVY, ATTACH OR LEVY UPON
SUCH COLLATERAL, PROVIDED THAT IN THE EVENT THAT AGENT SEEKS TO ENFORCE ITS
RIGHTS HEREUNDER BY JUDICIAL PROCESS OR SELF HELP, AGENT SHALL PROVIDE CREDIT
PARTIES WITH SUCH NOTICES AS ARE REQUIRED BY LAW.

(e) Agent’s and/or Lenders’ failure, at any time or times hereafter, to require
strict performance by a Credit Party of any provision of this Agreement or any
of the Other Agreements shall not waive, affect or diminish any right of Agent
or any Lender thereafter to demand strict compliance and performance therewith.
Any suspension or waiver by Agent or any Lender of an Event of Default under
this Agreement or any default under any of the Other Agreements shall not
suspend, waive or affect any other Event of Default under this Agreement or any
other default under any of the Other Agreements, whether the same is prior or
subsequent thereto and whether of the same or of a different kind or character.
No delay on the part of Agent or any Lender in the exercise of any right or
remedy under this Agreement or any Other Agreement shall preclude other or
further exercise thereof or the exercise of any right or remedy. None of the
undertakings, agreements, warranties, covenants and representations of Credit
Parties contained in this Agreement or any of the Other Agreements and no Event
of Default under this Agreement or default under any of the Other Agreements
shall be deemed to have been suspended or waived by Agent and/or Lenders unless
such suspension or waiver is in writing, signed by a duly authorized officer of
Agent, Requisite Lenders or all Lenders, as required herein, and directed to
Credit Parties specifying such suspension or waiver.

SECTION 37. AMENDMENT AND RESTATEMENT.

This Agreement is in amendment, restatement, renewal and extension (but not in
novation, extinguishment or satisfaction) of the Existing Agreement as of the
date hereof. All liens and security interests securing payment of the
obligations under the Existing Loan Documents are hereby collectively renewed,
extended, ratified and brought forward as security for the payment and
performance of the Liabilities. With respect to matters relating to the period
prior to the date hereof, all of the provisions of the Existing Loan Documents
are ratified and confirmed and shall remain in full force and effect.

SECTION 38. RELEASE.

EACH CREDIT PARTY BY SIGNING THIS AGREEMENT, EACH HEREBY, JOINTLY AND SEVERALLY,
ABSOLUTELY AND UNCONDITIONALLY RELEASES AND FOREVER DISCHARGES AGENT AND EACH
LENDER, AND ANY AND ALL PARTICIPANTS, PARENT CORPORATIONS, SUBSIDIARY
CORPORATIONS, AFFILIATED CORPORATIONS, INSURERS, INDEMNITORS, SUCCESSORS AND
ASSIGNS THEREOF, TOGETHER WITH ALL OF THE PRESENT AND FORMER DIRECTORS,
OFFICERS, ATTORNEYS, AGENTS AND EMPLOYEES OF ANY OF THE FOREGOING, FROM ANY AND
ALL CLAIMS, DEMANDS OR CAUSES OF ACTION OF ANY KIND, NATURE OR DESCRIPTION,
WHETHER ARISING IN LAW OR EQUITY

 

- 81 -



--------------------------------------------------------------------------------

OR UPON CONTRACT OR TORT OR UNDER ANY STATE OR FEDERAL LAW OR OTHERWISE, WHICH
SUCH CREDIT PARTY HAS HAD, NOW HAS OR HAS MADE CLAIM TO HAVE AGAINST ANY SUCH
PERSON, OR AGAINST AGENT, LENDERS AND EACH LENDER ARISING UNDER, RELATING TO OR
ARISING IN CONNECTION WITH THE EXISTING LOAN DOCUMENTS, AND ANY AND ALL
PARTICIPANTS, PARENT CORPORATIONS, SUBSIDIARY CORPORATIONS, AFFILIATED
CORPORATIONS, INSURERS, INDEMNITORS, PREDECESSORS-IN-INTEREST, SUCCESSORS AND
ASSIGNS THEREOF, TOGETHER WITH ALL OF THE PRESENT AND FORMER DIRECTORS,
OFFICERS, ATTORNEYS, AGENTS AND EMPLOYEES OF ANY OF THE FOREGOING, FOR OR BY
REASON OF ANY ACT, OMISSION, MATTER, CAUSE OR THING WHATSOEVER ARISING FROM THE
BEGINNING OF TIME TO AND INCLUDING THE DATE HEREOF, WHETHER SUCH CLAIMS, DEMANDS
AND CAUSES OF ACTION ARE MATURED OR UNMATURED OR KNOWN OR UNKNOWN, INCLUDING,
WITHOUT LIMITATION, ALL CLAIMS, DEMANDS OR CAUSES OF ACTION ARISING IN WHOLE OR
PART FROM THE NEGLIGENCE OR STRICT LIABILITY OF AGENT, OR ANY LENDER UNDER THE
EXISTING LOAN DOCUMENTS OR ANY OTHER RELEASED PARTY. Neither ORIX, nor LaSalle
nor any Lender party to the Existing Agreement before the date hereof that is
not a Lender party to this Agreement is intended to be a third party beneficiary
under this paragraph and may not claim any benefits under this paragraph.

[SIGNATURE PAGE FOLLOWS]

 

- 82 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amended and
Restated Loan and Security Agreement as of the date first written above.

 

BORROWERS: OMNI ENERGY SERVICES CORP. By:   /s/ Ronald Mogel   Name:   Ronald
Mogel   Title:  

Senior Vice President and

Chief Financial Officer

CHARLES HOLSTON, INC. By:   /s/ Ronald Mogel   Name:   Ronald Mogel   Title:  

Senior Vice President and

Chief Financial Officer

TRUSSCO, INC. By:   /s/ Ronald Mogel   Name:   Ronald Mogel   Title:  

Senior Vice President and

Chief Financial Officer

OMNI ENERGY SEISMIC SERVICES, L.L.C. By:   /s/ Ronald Mogel   Name:   Ronald
Mogel   Title:  

Senior Vice President and

Chief Financial Officer

PREHEAT, INC. By:   /s/ Ronald Mogel   Name:   Ronald Mogel   Title:  

Senior Vice President and

Chief Financial Officer



--------------------------------------------------------------------------------

RIG TOOLS, INC. By:   /s/ Ronald Mogel   Name:   Ronald Mogel   Title:  

Senior Vice President and

Chief Financial Officer

OMNI LABOR CORPORATION By:   /s/ Ronald Mogel   Name:   Ronald Mogel   Title:  

Senior Vice President and

Chief Financial Officer

OMNI ENERGY TRANSPORTATION CORP. By:   /s/ Ronald Mogel   Name:   Ronald Mogel  
Title:  

Senior Vice President and

Chief Financial Officer

 

S-2-



--------------------------------------------------------------------------------

The following Persons are signatories to this Agreement in their capacity as a
Credit Party and not as a Borrower.

 

CREDIT PARTIES: OMNI ENERGY SERVICES CORP. - - MEXICO By:   /s/ Ronald Mogel  
Name:   Ronald Mogel   Title:  

Senior Vice President and

Chief Financial Officer

TRUSSCO PROPERTIES, L.L.C. By:   /s/ Ronald Mogel   Name:   Ronald Mogel  
Title:  

Senior Vice President and

Chief Financial Officer

OMNI AVIATION CORP. By:   /s/ Ronald Mogel   Name:   Ronald Mogel   Title:  

Senior Vice President and

Chief Financial Officer

AMERICAN HELICOPTERS INC. By:   /s/ Ronald Mogel   Name:   Ronald Mogel   Title:
 

Senior Vice President and

Chief Financial Officer

 

S-3-



--------------------------------------------------------------------------------

BMJ INDUSTRIAL INVESTMENTS, LLC By:   /s/ Ronald Mogel   Name:   Ronald Mogel  
Title:  

Senior Vice President and

Chief Financial Officer

OMNI PROPERTIES CORP. By:   /s/ Ronald Mogel   Name:   Ronald Mogel   Title:  

Senior Vice President and

Chief Financial Officer

B.E.G. LIQUID MUD SERVICES CORP. By:   /s/ Ronald Mogel   Name:   Ronald Mogel  
Title:  

Senior Vice President and

Chief Financial Officer

The execution and delivery of this Agreement by Industrial Lift Truck and
Equipment Co., Inc., shall be effective on and after the Target Acquisition.

 

INDUSTRIAL LIFT TRUCK & EQUIPMENT CO., INC. By:   /s/ Ronald Mogel   Name:  
Ronald Mogel   Title:  

Senior Vice President and

Chief Financial Officer

 

S-4-



--------------------------------------------------------------------------------

Agent and Lender:

FIFTH THIRD BANK, an Ohio banking corporation,

as Agent and a Lender

By:   /s/ Loren G. Willet   Name:   Loren G. Willet   Title:   Vice President

Address:

Fifth Third Center

38 Fountain Square Plaza

MD 109047

Cincinnati, Ohio 45263

Attention: Loan Syndications/Judy Huls

Revolving Loan Commitment: $25,000,000

Term A Loan Commitment: $50,000,000

DD Term Loan Commitment: $15,000,000

 

S-5-